Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 1 of 51. PageID #: 96




                          In The Matter Of:
                          Aaron Petitt, et al. v.
                           City of Cleveland




                              Aaron Petitt
                            January 17, 2019




                         Fincun-Mancini, Inc.
                         1801 E. Ninth Street
                              Suite 1720
                        Cleveland, Ohio 44114
                            (216) 696-2272




                     Min-U-Script® with Word Index
       Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 2 of 51. PageID #: 97
Aaron Petitt, et al. v.                                                                              Aaron Petitt
City of Cleveland                                                                                January 17, 2019
                                                  Page 1                                                        Page 3
 1         IN THE UNITED STATES DISTRICT COURT              1                          INDEX
             FOR THE NORTHERN DISTRICT OF OHIO
 2                   EASTERN DIVISION                       2   WITNESS:                               CROSS
 3                          - - -                           3   Aaron Petitt
 4 Aaron Petitt,               )                            4       by Mr. Pike                          4
                               )
 5       and                   )                            5                           - - -
                               )
 6 Cleveland Police            )                            6
   Patrolmen's Association, )
 7               Plaintiffs, )                              7                      E X H I B I T S
                               )
 8        vs.                 )Case No. 1:18-CV-01678-JG    8   Defendant's:                           Marked
                               )
 9 City of Cleveland,          )                            9       A                                    20
                               )
10               Defendant.    )                           10       B                                    26
11                          - - -                          11       C                                    29
12                                                         12       D                                    31
13       Videotaped deposition of Aaron Petitt, a          13       E                                    49
14 plaintiff herein, called on behalf of the defendant     14       F                                    84
15 for oral examination, pursuant to the Federal Rules     15       G                                   129
16 of Civil Procedure, taken before Karen A. Toth,         16                           - - -
17 Notary Public in and for the State of Ohio, pursuant    17
18 to notice, at Burke Lakefront Airport, 1501 North       18
19 Marginal Road, Cleveland, Ohio 44114, on Thursday,      19
20 January 17, 2019, commencing at 9:54 a.m.               20
21                          - - -                          21
22                                                         22
23                                                         23
24                                                         24
25                                                         25

                                                  Page 2                                                        Page 4
 1   APPEARANCES:
                                                            1                 PROCEEDINGS
 2   On behalf of the Plaintiffs:
                                                            2            VIDEO TECHNICIAN: We're on the record
 3         Jared Klebanow, Esq.
           Klebanow Law LLC                                 3       at 9:54.
 4         701 City Club Building
           850 Euclid Avenue                                4                AARON PETITT
 5         Cleveland, Ohio 44114
                                                            5   of lawful age, being first duly sworn, as
 6         Avery Friedman, Esq.
                                                            6   hereinafter certified, was examined and testified as
           Avery Friedman & Associates
 7         701 City Club Building
                                                            7   follows:
           850 Euclid Avenue
 8         Cleveland, Ohio 44114                            8               CROSS-EXAMINATION
 9                                                          9   By Mr. Pike:
10   On behalf of the Defendant:                           10   Q Sir, my name is Michael Pike. I'll probably
11         Michael J. Pike, Esq.                           11        be asking you all the questions today. Have
           Assistant Director of Law
12         City of Cleveland Law Department                12        you ever had your depo taken before?
           601 Lakeside Avenue, Room 106
13         Cleveland, Ohio 44114                           13   A Yes.
14                                                         14   Q How long ago?
15   Also present:                                         15   A Around two years.
16         Steve Mengelkamp, Video technician              16   Q All right. So a couple of ground rules. We
17                          - - -                          17        have to respond verbally to any questions that
18                                                         18        are asked just like if you're testifying in
19                                                         19        court. Try not to cut each other off. I'll
20                                                         20        give you the courtesy of letting you finish
21                                                         21        your answer completely before I go into my
22                                                         22        next question and just try to let me finish my
23                                                         23        entire question before I -- before you answer.
24                                                         24        It helps Karen with putting together a clean
25                                                         25        record and we won't talk over each other,


Min-U-Script®             FINCUN-MANCINI -- THE COURT REPORTERS                                      (1) Pages 1 - 4
                                      (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 3 of 51. PageID #: 98
Aaron Petitt, et al. v.                                                                               Aaron Petitt
City of Cleveland                                                                                 January 17, 2019
                                                  Page 5                                                       Page 7

 1       okay?                                              1   Q    Do you recall the year or give me your best
 2   A    Okay.                                             2       estimate?
 3   Q    Can you state your name for the record?           3   A    2011.
 4   A    Aaron Petitt.                                     4   Q    Okay. And then what did you leave the
 5   Q    Okay. And, Mr. Petitt, where are you              5       Division of Police to do?
 6       currently employed?                                6   A    To work as a security contractor for the U.S.
 7   A    The City of Cleveland.                            7       Department of State.
 8   Q    Okay. And then can you tell me, let's say         8   Q    Did you work for the Department of State or
 9       starting with high school, your background         9       did you work for a contractor who had a
10       including any college or education that you       10       contract with the --
11       have attended?                                    11   A    Both.
12   A    I went to Fairview High School.                  12   Q    Okay. So you worked for the Department of
13   Q    Uh-huh.                                          13       State in what capacity?
14   A    Before graduating at the age of 17 I enlisted    14   A    A security contractor.
15       in the U.S. military. My senior year I went       15   Q    What did you do?
16       to basic training. I came back and I              16   A    I provided close personal security and high
17       completed my senior year of high school.          17       threat protection to mid and high level
18       Directly following high school I joined the       18       dignitaries.
19       U.S. Army and was active duty, First Ranger       19   Q    And where was that -- where was that
20       Battalion, 75th Ranger Regiment where I served    20       employment?
21       four tours in both Iraq and Afghanistan.          21   A    Iraq.
22            Following my service in the U.S.             22   Q    Okay. And then you said you worked for a
23       military I joined the Cleveland Police            23       contractor as well?
24       Department approximately a year after that and    24   A    Correct.
25       I started going to school at a few different      25   Q    That's separate from the Department of State

                                                  Page 6                                                       Page 8

 1       places including Tri-C, Cleveland State and        1       work?
 2       then online. And I graduated through               2   A    It was contracted to the State Department.
 3       University of Phoenix with a Bachelor's of         3   Q    All right. So who paid you?
 4       Criminal Justice.                                  4   A    Triple Canopy.
 5   Q    Okay. Just to give me an idea, when did you       5   Q    All right. So that was your employer?
 6       graduate from high school year-wise?               6   A    Correct.
 7   A    2003.                                             7   Q    And how long did that employment for Triple
 8   Q    Okay. And then you served four tours you said     8       Canopy last?
 9       in the U.S. Army?                                  9   A    Approximately a year and a half.
10   A    Yes.                                             10   Q    So we're talking about 2013 you're coming back
11   Q    When did you get out of there?                   11       to Cleveland Division of Police?
12   A    October 14, '06.                                 12   A    I'm not sure exactly on the dates.
13   Q    And around 2007 you joined the Cleveland         13   Q    Okay. Absent -- I mean, putting aside what
14       Division of Police?                               14       you did for Triple Canopy, did you have any
15   A    Yes.                                             15       other for-pay employment up until you returned
16   Q    And what was your initial rank at that point?    16       to Cleveland Division of Police around 2012 or
17       What was your rank?                               17       '13?
18   A    I'm sorry.                                       18   A    No.
19   Q    Patrol officer?                                  19   Q    All right. How much did you get paid by
20   A    Yes.                                             20       Triple Canopy?
21   Q    You currently are still a patrol officer?        21   A    $500 daily.
22   A    Yes.                                             22   Q    Okay. And how long was that deployment?
23   Q    2007 moving forward, at some point you left      23   A    Generally 90 days on and 30 days off.
24       the Cleveland Division of Police, correct?        24   Q    Why were you -- why did you cease working for
25   A    Correct.                                         25       Triple Canopy?


Min-U-Script®              FINCUN-MANCINI -- THE COURT REPORTERS                                   (2) Pages 5 - 8
                                       (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 4 of 51. PageID #: 99
Aaron Petitt, et al. v.                                                                             Aaron Petitt
City of Cleveland                                                                               January 17, 2019
                                                 Page 9                                                     Page 11

 1   A    Initially I received an injury while I was       1       jobs besides -- well, at any time after you
 2       overseas, and then the contracts through the      2       returned from Triple Canopy?
 3       defense agencies were cut.                        3   A    Yes.
 4   Q    So Triple Canopy had lost the contract?          4   Q    Who?
 5   A    I'm not exactly sure how it happened with the    5   A    SOC, Aegis. That's all.
 6       contracts.                                        6   Q    Okay. What were those positions?
 7   Q    Okay. Did you apply to any other government      7   A    Protective security detail.
 8       or contractors after you stopped working for      8   Q    Okay. Were those two separate application
 9       Triple Canopy?                                    9       processes?
10   A    In regards to what time frame? I'm sorry.       10   A    Yes.
11   Q    Let's start after -- right after you stopped    11   Q    The same type of work for both?
12       working for Triple Canopy.                       12   A    Yes.
13   A    No.                                             13   Q    And when did you a apply to SOC?
14   Q    Okay. So your next -- I'm assuming when you     14   A    Approximately seven months ago.
15       returned to the Cleveland Division of Police     15   Q    And then how about with respect to Aegis; when
16       you had to reapply?                              16       did you apply?
17   A    I had to submit a letter of intent to return.   17   A    About the same time frame.
18   Q    Did you retire when you left --                 18   Q    So that's summer of 2018 give or take?
19   A    No.                                             19   A    Yes.
20   Q    -- the first time? What, did you take a leave   20   Q    How long have you received -- is that --
21       of absence?                                      21       strike that.
22   A    I resigned.                                     22            Is that a written application process?
23   Q    Okay. When you came back to Cleveland           23       How did you apply to SOC?
24       Division of Police in about 2012, 2013 after     24   A    Online.
25       your work with Triple Canopy you were a patrol   25   Q    What does SOC stand for, if you know? Is that

                                                Page 10                                                     Page 12

 1       officer again?                                    1       just --
 2   A    Yes.                                             2   A    That's just the name of it. SOC is the name.
 3   Q    What district?                                   3       I don't know.
 4   A    Third District.                                  4   Q    And do you have a copy of the application?
 5   Q    What district are you currently in?              5   A    No.
 6   A    Third District.                                  6   Q    That was submitted online. You didn't print
 7   Q    Did you stay in there since -- you stayed in     7       out a copy or have a copy with you?
 8       the Third District since 2013 area?               8   A    No.
 9   A    No.                                              9   Q    Are those positions still open or are they
10   Q    Okay. Walk me through where your career has     10       still recruiting for those positions?
11       progressed through the Cleveland Division of     11   A    I'm not sure.
12       Police since 2013.                               12   Q    Did you receive a follow-up letter or response
13   A    I don't recall the exact dates but after the    13       in any way with respect to that application
14       large East Cleveland incident there was an       14       for SOC?
15       issue with manpower in the Second District. I    15   A    No.
16       was sent to the Second District for 90 days      16   Q    You didn't hear anything?
17       where I then returned to the Third District      17   A    No.
18       for the remainder of the time.                   18   Q    Do you know, to your knowledge, whether or not
19   Q    So there has only been a 90 day period where    19       that position is still open?
20       you were out at the Second District?             20   A    I don't know.
21   A    Correct.                                        21   Q    Do you have any knowledge as to why you didn't
22   Q    Otherwise you've been in the Third?             22       receive any type of follow-up employment with
23   A    Yes.                                            23       SOC?
24   Q    Okay. Since we're on employment, have you       24   A    No.
25       applied for any other government contractor      25   Q    You have no information with regard to that,


Min-U-Script®             FINCUN-MANCINI -- THE COURT REPORTERS                                (3) Pages 9 - 12
                                      (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 5 of 51. PageID #: 100
Aaron Petitt, et al. v.                                                                                Aaron Petitt
City of Cleveland                                                                                  January 17, 2019
                                                  Page 13                                                      Page 15

 1        do you?                                            1   A    I immediately received an automated email
 2   A     No.                                               2       stating they received the application.
 3   Q     Okay. Do you know what the pay rate was           3   Q    Okay.
 4        suppose -- was going to be for this position?      4   A    Sometime after that that I can't recall I
 5   A     500 a day.                                        5       received the email advising me that I'd be
 6   Q     How about with respect to Aegis; did you make     6       receiving a telephone interview.
 7        the same type of application online?               7   Q    Okay. What period of time are we talking, a
 8   A     Yes.                                              8       week or two?
 9   Q     Do you have a copy of that application?           9   A    I believe it was a few months.
10   A     No.                                              10   Q    Could you be any more specific?
11   Q     Do you know if that position is still open?      11   A    No.
12   A     I don't know.                                    12   Q    Is that an email you received?
13   Q     Did you receive any follow-up information or     13   A    Yes.
14        contact regarding that application?               14   Q    Do you still have the email?
15   A     No.                                              15   A    I'm not sure.
16   Q     So do you know any reason why you didn't         16   Q    So you -- did you have to call or talk -- did
17        receive anything since the time -- from Aegis     17       that email give you instructions as to how to
18        since the time you applied?                       18       proceed with respect to the phone interview?
19   A     I don't know.                                    19   A    Yes.
20   Q     Did you have any conversations with anyone       20   Q    Who did you have to call or -- talk to or
21        regarding your application for SOC or Aegis?      21       call, if you recall?
22   A     No.                                              22   A    I don't recall.
23   Q     Same type of pay structure?                      23   Q    Do you know who you spoke to at the
24   A     Yes.                                             24       Metroparks?
25   Q     Have you made any other applications to any      25   A    No.

                                                  Page 14                                                      Page 16

 1        other -- for any other employment outside the      1   Q   Do you recall the substance of the
 2        Cleveland Division of Police?                      2       conversation you had?
 3   A     Yes.                                              3   A   Yes.
 4   Q     To whom or what entities?                         4   Q   How long was the conversation?
 5   A     Metroparks.                                       5   A   Approximately ten minutes.
 6   Q     What is that application for?                     6   Q   Okay. What did you guys -- what was discussed
 7   A     Patrol officer/park ranger.                       7       on the phone call?
 8   Q     Okay. When did you make that ap?                  8   A   My background and my goals for the department.
 9   A     Approximately seven or eight months ago.          9   Q   Okay.
10   Q     So around the same time you made these other     10   A   My goals in joining the department.
11        applications?                                     11   Q   Did you receive an offer from Metroparks?
12   A     Yes.                                             12   A   No.
13   Q     Did you hear back from the Metroparks?           13   Q   Do you know why?
14   A     Yes.                                             14           MR. KLEBANOW: Objection. You can
15   Q     What did they say?                               15       answer.
16   A     I was granted a phone interview.                 16           MR. PIKE: What's the objection?
17   Q     Okay. Do you have a copy of your application     17           MR. KLEBANOW: Form. Go ahead and
18        that you submitted to the Metroparks?             18       answer.
19   A     I don't believe so.                              19   Q   Did anybody express to you the reason why you
20   Q     Was that online or a written ap?                 20       didn't receive that position?
21   A     It was online.                                   21   A   No.
22   Q     With respect to the phone interview, when did    22   Q   So you have no idea why you didn't receive the
23        that occur?                                       23       position?
24   A     November 2018.                                   24   A   No.
25   Q     When did you first hear back from Metroparks?    25   Q   You don't have any facts or evidence to


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                               (4) Pages 13 - 16
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 6 of 51. PageID #: 101
Aaron Petitt, et al. v.                                                                                 Aaron Petitt
City of Cleveland                                                                                   January 17, 2019
                                                    Page 17                                                    Page 19

 1        indicate why you didn't receive that position?       1   A    Owens Corning.
 2   A     No.                                                 2   Q    Okay. When did you make that application?
 3   Q     Okay. Did you receive any type of letter            3   A    Along the same time frame.
 4        after your phone interview?                          4   Q    Online I'm assuming?
 5   A     No.                                                 5   A    Yes.
 6   Q     Did they tell you you didn't receive the            6   Q    What was that? What position were you
 7        position or is it just --                            7       applying for?
 8   A     No.                                                 8   A    International threat and security advisor.
 9   Q     Never contacted you again?                          9   Q    Did you receive a follow-up interview with
10   A     No.                                                10       respect to that application?
11   Q     Bad question. Double negative. Did anyone          11   A    No.
12        ever contact you again after the phone              12   Q    Do you know -- have any reason to know why?
13        interview?                                          13   A    No.
14   A     No.                                                14   Q    Did you have any conversation or receive any
15   Q     Did you contact them?                              15       written correspondence from anyone at Owens
16   A     No.                                                16       Corning regarding this position?
17   Q     Okay. Since that application have you made         17   A    I received an email saying that I was not
18        application anywhere else for employment?           18       selected.
19   A     Yes.                                               19   Q    Okay. When did you receive that?
20   Q     Where is that?                                     20   A    I'm not sure on the date.
21   A     Stark Enterprise.                                  21   Q    Do you still have the email?
22   Q     What is Stark Enterprise?                          22   A    I believe so.
23   A     It's a realtor organization in downtown            23   Q    Besides that email indicating that you weren't
24        Cleveland.                                          24       selected to either an interview or the
25   Q     Realty?                                            25       position did you have any other contact with

                                                    Page 18                                                    Page 20

 1   A     Yes.                                                1       Owens Corning regarding that position?
 2   Q     Okay. What position were you applying for?          2   A    No.
 3   A     Director of security.                               3   Q    What's your -- did you apply anywhere else?
 4   Q     When did you make that application?                 4   A    No.
 5   A     Approximately seven to eight months ago.            5   Q    Okay. So I have Owens Corning, Stark
 6   Q     Did you make that application online or --          6       Enterprises, the Metroparks job, SOC and Aegis
 7   A     Online.                                             7       for applications since about seven, eight
 8   Q     Okay. Do you have a copy of your application?       8       months ago?
 9   A     No, I don't.                                        9   A    Correct.
10   Q     Stark Enterprises, are they located in             10   Q    Are there any other applications for positions
11        Cleveland?                                          11       that we haven't discussed?
12   A     Yes.                                               12   A    Not that I recall.
13   Q     Do you know their address offhand?                 13   Q    Okay. I didn't tell you at the beginning. If
14   A     No.                                                14       you need to take a break or get water, just
15   Q     Did you receive any follow-up interview or         15       let me know, we'll take a break. It's not a
16        contact from Stark Enterprises after you            16       marathon.
17        submitted your application?                         17   A    Okay.
18   A     No.                                                18             (Defendant's Exhibit A
19   Q     Do you know -- have any reason to know why?        19             marked for identification.)
20   A     No.                                                20   Q    All right. I'm going to show you what's been
21   Q    Did you ever have any conversation with anyone      21       marked as Exhibit A. Do you recognize this
22        associated with Stark Enterprises?                  22       document?
23   A     No.                                                23   A    Yes.
24   Q     Okay. Besides Stark Enterprises did you make       24   Q    What is it?
25        any other application for employment?               25   A    It's the complaint filed -- filed by my


Min-U-Script®                FINCUN-MANCINI -- THE COURT REPORTERS                               (5) Pages 17 - 20
                                         (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 7 of 51. PageID #: 102
Aaron Petitt, et al. v.                                                                                Aaron Petitt
City of Cleveland                                                                                  January 17, 2019
                                                    Page 21                                                    Page 23

 1        attorneys and CPPA.                                  1   Q    Okay. And in your circumstance who
 2   Q     Okay. I want to run through some of the             2       recommended you for the medal?
 3        things that you've alleged in this complaint.        3   A    I don't recall.
 4        I ask you -- I just want to ask you a few            4   Q    Do you know what it was for?
 5        things about Paragraph 9 on Page 3. Talks            5   A    I don't recall.
 6        about your four tours of duty. How long is a         6   Q    With respect to the National Defense Service
 7        tour of duty?                                        7       Medal, what is that for, if you recall?
 8   A     It ranges.                                          8   A    The National Defense Service Medal is issued
 9   Q     Ranges from what to what?                           9       for wartime service.
10   A     From three weeks to two years.                     10   Q    Okay. All members of the armed -- of the Army
11   Q     Okay. So the four tours of duty that you did,      11       who perform wartime service receive the medal?
12        how long did each one of those last, if you         12   A    I'm not sure.
13        recall?                                             13   Q    Okay. How about the Afghanistan Campaign
14   A     Between three and six months.                      14       Medal, is that similar with respect to the
15   Q     How about the first tour, how long?                15       National Defense Service Medal; is it awarded
16   A     Approximately three to four months.                16       for people that serve in that campaign?
17   Q     Okay. How about the second?                        17   A    Yes.
18   A     Approximately four months.                         18   Q    How about the Global War on Terrorism
19   Q     Third?                                             19       Expeditionary Medal, do you know what that's
20   A     I believe it was seven months.                     20       awarded for?
21   Q     And then the fourth?                               21   A    It's awarded to expeditionary services.
22   A     Four.                                              22   Q    What is an expeditionary service?
23   Q     Those were all consecutive with no breaks?         23   A    I don't have the exact definition.
24   A     No.                                                24   Q    Okay. Is that another medal that's -- for
25   Q     So you came back and then you had -- you           25       lack of a better term, it's awarded for

                                                    Page 22                                                    Page 24

 1        stayed here and then re-enlisted? How does           1       participation in a particular campaign?
 2        that work between the tours?                         2   A    No.
 3   A     I was still active military in between the          3   Q    Okay. Can you tell me what -- anything more
 4        tours.                                               4       specifically about it?
 5   Q     So you got redeployed?                              5   A    No.
 6   A     Correct.                                            6   Q    Okay. How about the United States Army
 7   Q     Okay. So you did your first tour -- between         7       Service Ribbon, do you know what that's
 8        your first and second tour of duty were you          8       awarded for?
 9        furloughed back here in the states?                  9   A    I think that one is just awarded for joining
10   A     No.                                                10       the Army.
11   Q     Okay. What happened? You just stayed there?        11   Q    Okay. And then the U.S. Army Ranger Tab,
12   A     On active duty military the units we were in,      12       that's for becoming a part of the U.S. Army
13        being in a special operations unit we were          13       Rangers I'm assuming?
14        only overseas for three to four months at a         14   A    No.
15        time. We would then return back home and            15   Q    Okay. What is that for?
16        continue to train for the next operational          16   A    It's for completing the U.S. Army Ranger
17        deployment.                                         17       school.
18   Q     Okay. Looking at Page 3 of your complaint, in      18   Q    Okay. Can you complete the school and not
19        Paragraph 9 some -- they're referred to here        19       become an Army Ranger?
20        as decorations regarding the United States          20   A    Yes.
21        Army. I just want to run through them. With         21   Q    And then the Parachutist Badge, what is that
22        respect to the United States Army Achievement       22       for?
23        Medal, can you tell me what that is?                23   A    For jumping out of planes.
24   A     It's a medal that's awarded to someone who was     24   Q    Okay. All right. Scrolling through Page 5,
25        recognized for something that they did.             25       there is an allegation in Paragraph 28 that


Min-U-Script®                FINCUN-MANCINI -- THE COURT REPORTERS                               (6) Pages 21 - 24
                                         (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 8 of 51. PageID #: 103
Aaron Petitt, et al. v.                                                                                 Aaron Petitt
City of Cleveland                                                                                   January 17, 2019
                                                    Page 25                                                    Page 27

 1        you talk about that you had served as a              1   Q    Let me know when you've had a chance to take a
 2        Cleveland Division of Police officer for             2       look at that.
 3        roughly ten years and you had an excellent           3   A    Okay.
 4        professional record. What I want to ask you          4   Q    Do you recognize that document?
 5        is with regards to your professional career as       5   A    Yes.
 6        a Cleveland Division of Police officer have          6   Q    What is it that I handed you as Exhibit B?
 7        you received any disciplinary infractions or         7   A    This is the charge packet that I received.
 8        charges in your career?                              8   Q    This is with respect to the charges that you
 9   A     Yes.                                                9       were -- sorry. The specifications you were
10   Q     Can you tell me what those were and when they      10       charged with back in April of 2018?
11        occurred?                                           11   A    Correct.
12   A     I don't recall the exact date.                     12   Q    You received this letter, I'm assuming?
13   Q     Okay. So can you tell me what charges you've       13   A    Yes.
14        been brought up on during your career, if you       14   Q    Did you receive it before you had a
15        recall?                                             15       predisciplinary hearing?
16   A     I was charged with failure to obey a direct        16   A    Yes.
17        order.                                              17   Q    Okay. And does it outline all the
18   Q     Insubordination; is that what it's called?         18       specifications and charges that you were
19   A     I believe it was insubordination. I'm not          19       charged with as a result of both this incident
20        sure.                                               20       that occurred in April of 2017 as well as an
21   Q     Okay. Can you tell me when that occurred?          21       incident that occurred in October of 2017?
22   A     I don't recall the exact date.                     22   A    Yes.
23   Q     Okay. And my understanding is you were found       23   Q    It has -- there is actually several charges in
24        guilty of that?                                     24       here; are there not?
25   A     Yes.                                               25   A    Yes.

                                                    Page 26                                                    Page 28

 1   Q     And were you suspended or receive any               1   Q    With regard to the second page of that
 2        discipline with regard to that?                      2       document, it has three specifications,
 3   A     Yes.                                                3       correct?
 4   Q     What was it, if you recall?                         4   A    Correct.
 5   A     Ten days.                                           5   Q    And those were the three specifications you
 6   Q     Is that the first time that you were brought        6       were charged with, correct?
 7        up on disciplinary charges, to your                  7   A    Yes.
 8        recollection?                                        8   Q    The first specification relates to your
 9   A     I don't recall.                                     9       lawsuit that we're here about today where it's
10   Q     What's the next time, if you recall, when you      10       alleged that you used disparaging remarks when
11        were brought up on disciplinary charges?            11       referencing an Arabic male during a potential
12   A     I believe it was this.                             12       police action, correct?
13   Q     In 2018 is the next time that you believe you      13   A    Correct.
14        were brought up on disciplinary charges?            14   Q    Specification 2 charges you with failing to
15   A     I believe.                                         15       use de-escalation techniques and contact and
16   Q     Okay. Tell me a little bit about your              16       cover when approaching a male as part of a
17        recollection of what occurred in 2018.              17       traffic stop, correct?
18   A     Well, I was charged with -- I don't know the       18   A    Correct.
19        exact terms or exactly what the charge paper        19   Q    Okay. And then Specification 3 charges you
20        said for the incident that we're here for. I        20       with failing to follow police rules and
21        don't want to speculate.                            21       regulations regarding covering your exposed
22   Q     Okay.                                              22       tattoos, correct?
23              MR. PIKE: Can you mark that B?                23   A    Correct.
24              (Defendant's Exhibit B                        24   Q    Okay. And you were found guilty of all three
25              marked for identification.)                   25       of those charges?


Min-U-Script®                FINCUN-MANCINI -- THE COURT REPORTERS                               (7) Pages 25 - 28
                                         (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 9 of 51. PageID #: 104
Aaron Petitt, et al. v.                                                                                 Aaron Petitt
City of Cleveland                                                                                   January 17, 2019
                                                   Page 29                                                      Page 31

 1              MR. KLEBANOW: Objection. You can              1       unit?
 2        answer.                                             2             THE NOTARY: Hold on.
 3   A     Yes.                                               3             MR. PIKE: Oh, sorry.
 4              MR. PIKE: Let's mark that.                    4             (Defendant's Exhibit D
 5              (Defendant's Exhibit C                        5             marked for identification.)
 6              marked for identification.)                   6   Q    I'm going to show you what's been marked as
 7   Q     Let me know when you've had a chance to take a     7       Exhibit D, if you want to take a look at that.
 8        look at what we've had marked as Exhibit C.         8   A    Okay.
 9   A     Okay.                                              9   Q    All right. Can you tell me what that is?
10   Q     Okay. Can you tell me what Exhibit C is?          10   A    This is a transcript of the hearing.
11   A     It is the reiteration of the specifications       11   Q    That's your predisciplinary hearing?
12        and the findings by Chief Williams.                12   A    Correct.
13   Q     Okay. And he found the findings with respect      13   Q    All right. So when you received Exhibit B is
14        to what is contained in this letter, you were      14       it fair to say that you were put on notice of
15        found guilty of all three specifications,          15       the charges against you?
16        correct?                                           16             MR. KLEBANOW: Objection. You can
17   A     Yes, he did.                                      17       answer.
18   Q     With regard to Exhibit B, Specification 1, are    18   A    Yes.
19        you aware of what group or severity level that     19   Q    Did you receive notice of the charges before
20        specification is?                                  20       you received this letter, Exhibit B?
21   A     No.                                               21   A    I'm sorry. Give me just a moment.
22   Q     Are you aware it's a Group II offense?            22   Q    Sure.
23   A     No.                                               23   A    Could you repeat the question?
24   Q     Do you have any reason to dispute that?           24   Q    Sure.
25              MR. KLEBANOW: Objection. You can             25             MR. PIKE: Go ahead and read the

                                                   Page 30                                                      Page 32

 1        answer.                                             1       question back.
 2   A     I'm not sure. I don't know.                        2               (Question read.)
 3   Q     Okay. How about with regard to Specification       3   A    I'm still not sure what you're asking.
 4        2, do you know what group level defense -- or       4   Q    Sure. Were you put on notice of the charges
 5        what group level specification that is?             5       that you were brought up on with respect to
 6   A     No.                                                6       what's contained in Exhibit B before you
 7   Q     Would you have any reason to dispute that it's     7       received Exhibit B?
 8        a Group II offense?                                 8            MR. KLEBANOW: Objection. You can
 9             MR. KLEBANOW: Objection. You can               9       answer.
10        answer.                                            10            Do you understand the question?
11   A     I don't know.                                     11   A    I guess I don't really understand. I'm sorry.
12   Q     How about with respect to Specification 3, do     12   Q    Sure. Is Exhibit B the first time you
13        you know what group level offense that is?         13       received notice of the charges that were
14   A     No.                                               14       lodged against you by the City of Cleveland
15   Q     Okay. All right. Between the time that you        15       that are contained within Exhibit B?
16        received Exhibit B and the time that you           16            MR. KLEBANOW: Objection. You can
17        received Exhibit C it's my understanding you       17       answer.
18        had a predisciplinary hearing, correct?            18   A    Yes.
19   A     Correct.                                          19            MR. PIKE: What is the
20   Q     And what was the purpose of that                  20       objection?
21        predisciplinary hearing?                           21            MR. KLEBANOW: Form. Speaking
22             MR. KLEBANOW: Objection. You can              22       objections. Go ahead and ask your question.
23        answer.                                            23       I can object to a question. We're not here to
24   A     I'm not sure.                                     24       argue --
25   Q     Aren't you a member of a collective bargaining    25            MR. PIKE: Well, if I can -- if


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                                (8) Pages 29 - 32
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 10 of 51. PageID #: 105
Aaron Petitt, et al. v.                                                                              Aaron Petitt
City of Cleveland                                                                                January 17, 2019
                                                  Page 33                                                    Page 35

 1        I can correct the form of the question I'm         1      if I go use the restroom?
 2        entitled to do so at this time.                    2   Q   Please do.
 3             MR. KLEBANOW: I can object. We're             3            VIDEO TECHNICIAN: We're off the record
 4        not here -- it's not speaking objections           4      at 10:31.
 5        during a deposition.                               5               (Short recess.)
 6             MR. PIKE: I'm entitled to the                 6            VIDEO TECHNICIAN: We're back on the
 7        basis of the objection here.                       7      record at 10:37.
 8             MR. KLEBANOW: Go ahead. I don't               8   By Mr. Pike:
 9        have to sit here and justify my objections.        9   Q Okay. Sir, back to -- back to some of the
10        You can sit here and ask the questions.           10      allegations of the complaint. I asked you
11   Q     Okay. Were you charged with anything other       11      about discipline. You told me about a 2013
12        than what was contained in Exhibit B?             12      approximate case involving insubordination.
13   A     No.                                              13      In 2014 were you brought up on charges for
14   Q     Okay. Was any information or evidence lodged     14      engaging in unauthorized secondary employment
15        against you at the predisciplinary hearing        15      as well?
16        that was conducted with respect to Exhibit D      16   A I don't recall.
17        as the transcript of, was anything else           17   Q Okay. Do you defer to records that are within
18        provided against you other than -- any other      18      the purview of the Cleveland Division of
19        charges brought against you other than what's     19      Police?
20        in Exhibit B?                                     20   A Yes.
21   A     No.                                              21   Q Are you saying that it didn't happen or you
22   Q     Okay. And at that hearing were you given an      22      just have no recollection one way or another?
23        opportunity to provide your side of the story?    23   A I'm saying I don't have any recollection.
24   A     Yes.                                             24   Q Okay. How about in 2009 approximately, were
25   Q     And you were given an opportunity to respond     25      you charged with the improper use of a taser?

                                                  Page 34                                                    Page 36

 1        to all the charges against you, correct?           1   A    Not that I recall.
 2   A     Yes.                                              2   Q    You don't know one way or another or are you
 3   Q     And through your counsel you chose not to         3       saying it didn't happen?
 4        provide any additional information, correct?       4   A    I don't recall ever being charged with that.
 5   A     Correct.                                          5   Q    Okay. How about with respect to 2015, were
 6   Q     And nowhere in that transcript did you dispute    6       you brought up on charges regarding using
 7        or contest any of the charges with respect to      7       unsafe tactics?
 8        Specification 2 or Specification 3, did you?       8   A    I don't recall that.
 9   A     No.                                               9   Q    Do you recall any disciplinary procedures
10   Q     Okay. And with respect to Specification 1,       10       around those relative time frames? And I'll
11        it's my understanding that you replied upon       11       reread them. Around 2009?
12        your Garrity statement?                           12   A    No.
13             MR. KLEBANOW: Objection. Go ahead            13   Q    Okay. How about with respect to 2015? I'm
14        and answer.                                       14       sorry. 2014.
15   A     Correct.                                         15   A    No, I don't recall.
16   Q     Do you have a recollection of the testimony      16   Q    Okay. How about with respect to 2015?
17        you gave in your Garrity statement interview?     17   A    No.
18   A     Yes.                                             18   Q    All right. If there is documented evidence
19   Q     Okay. Can you tell me -- well, do you            19       that supports a disciplinary process regarding
20        remember word for word what you said?             20       those in your file, do you have any reason to
21   A     No.                                              21       object to those?
22   Q     Going back to some of the allegations in the     22   A    No.
23        complaint which we marked as Exhibit A. Give      23   Q    Okay. All right. Back to looking at Exhibit
24        me a second. I want to find --                    24       A which is the complaint in the case. I'm
25   A     While you're doing that would it be all right    25       going to direct you to Paragraph 32 if you


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                              (9) Pages 33 - 36
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 11 of 51. PageID #: 106
Aaron Petitt, et al. v.                                                                                Aaron Petitt
City of Cleveland                                                                                  January 17, 2019
                                                   Page 37                                                     Page 39

 1     could. It's on Page 6.                                 1   Q    Sure. I'm just trying to get at exactly what
 2   A  Okay.                                                 2       the term haji means as you understand it.
 3   Q  There is an allegation here that the City of          3   A    As I understood the term haji it was used to
 4     Cleveland should have known that the word that         4       describe groups of males overseas and/or
 5     you used was not disparaging. What evidence            5       describe the alpha male or the male in charge.
 6     do you have to support that allegation?                6   Q    The alpha male, what is an alpha male?
 7          MR. KLEBANOW: Objection. You can                  7   A    The person in charge.
 8     answer.                                                8   Q    Where does the term alpha male come from? Is
 9   A Based on my experience and training stemming           9       that something you were taught as well?
10     from my first round of basic training when I          10   A    It's something that they refer to themselves
11     was 17 the word haji was commonplace and used         11       as, the leader of the group.
12     on an almost daily basis. Transferring to             12   Q    They refer to -- okay. That's something that
13     active duty the word haji was used again on an        13       somebody told you overseas while you were
14     almost daily basis referring to a wide range          14       deployed?
15     of subjects.                                          15   A    Yes.
16          Once I joined -- once I was allowed to           16   Q    All right. And your understanding as to what
17     join and passed the training and I was                17       the term haji meant with respect to your
18     selected for First Ranger Battalion the               18       deployment came from you're saying U.S.
19     training always included the word haji.               19       military?
20          Overseas the details, which were daily           20   A    U.S. military members, local indigenous people
21     activities, daily training cycles and                 21       that we worked with.
22     assignments included everything ranging from          22   Q    Okay.
23     haji guard to haji detail to general haji             23   A    Workers on base.
24     training. There was haji patrol. Haji was             24   Q    So that's based on what somebody told you?
25     used on virtually every subject matter of             25   A    It was based on my conversations with the

                                                   Page 38                                                     Page 40

 1        every day overseas both between Iraq and            1       local indigenous people and the members of the
 2        Afghanistan.                                        2       military.
 3   Q     Okay. My understanding is it's a form of           3   Q    You understand that words can have different
 4        military slang used to refer to middle eastern      4       meanings in different locales, correct?
 5        persons.                                            5            MR. KLEBANOW: Objection.
 6              MR. KLEBANOW: Objection.                      6   A    I understand what I was taught and what I've
 7   Q     Is that your understanding?                        7       been trained.
 8   A     No.                                                8   Q    Okay. Since the time of your incident with
 9   Q     It has some other meaning, the term haji?          9       regard to your text message in this case have
10   A     Yes.                                              10       you done any research or investigation into
11   Q     What is that meaning as you understand it?        11       the term haji?
12   A     As I understood haji from my training and         12   A    Not really, no.
13        experience of actually being overseas was that     13   Q    You haven't looked online or looked it up or
14        it was used to describe not only a male who        14       tried to find out what it means in other
15        has been to Mecca but the leader of any small      15       respects?
16        tribal group. The alpha male in any of the         16   A    With respect to the Internet I know what I was
17        groups that would generally speak for the          17       trained with and I don't need the Internet to
18        other males or for Muslim males as a group or      18       tell me what I was trained and what I was
19        as a whole.                                        19       taught.
20   Q     So it's your understanding that the term haji     20   Q    I understand but that's not my question. My
21        refers to Muslim -- anybody of the Muslim          21       question was did you go online or do any
22        faith who is male?                                 22       research whatsoever to determine alternate
23              MR. KLEBANOW: Objection. You can             23       meanings of the term haji?
24        answer if you understand the question.             24   A    Very little.
25   A     Could you rephrase that please?                   25   Q    Okay. What did that involve?


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                              (10) Pages 37 - 40
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 12 of 51. PageID #: 107
Aaron Petitt, et al. v.                                                                                Aaron Petitt
City of Cleveland                                                                                  January 17, 2019
                                                    Page 41                                                    Page 43

 1   A     Talking to friends and Google.                      1       that's an alternate meaning?
 2   Q     Okay. What did you learn from Google or             2   A    Learned by whom?
 3        talking to friends about an alternate meaning        3   Q    By you.
 4        of the term haji?                                    4   A    I learned myself?
 5   A     That the phrasing I used and what I was taught      5   Q    Has anybody told you that?
 6        is accurate and truthful.                            6   A    Outside of the City of Cleveland?
 7   Q     That's not what I -- exactly what I asked you.      7   Q    Yes.
 8        I asked you about an alternate meaning with          8   A    No.
 9        respect to, not what -- the way that you             9   Q    And when you went on Google to do research of
10        believe that you used it.                           10       the term haji it never -- nothing came up on
11              MR. KLEBANOW: Objection. You can              11       Google indicating that that term has a
12        answer if you understand the question.              12       derogatory meaning as well?
13   A     I don't understand the question.                   13   A    I don't recall.
14   Q     Did you learn that the term haji could be used     14   Q    You don't recall doing that?
15        as an ethic slur? It's an alternate meaning         15   A    Doing what?
16        or alternate usage of the term?                     16   Q    You don't recall ever -- so it's your belief
17   A     I don't believe that's the meaning of the          17       that that term does not have an ambiguous
18        term.                                               18       meaning and could be interpreted in multiple
19   Q     Sir, that's not what I asked you. I asked you      19       ways?
20        whether or not you learned that, not what you       20   A    I believe that's up to interpretation.
21        believe.                                            21   Q    Right, because it can have multiple meanings;
22   A     It's possible.                                     22       can it not?
23   Q     You're aware that that term has different          23   A    I don't know.
24        meanings, correct?                                  24   Q    Okay. Well, your complaint alleges that it is
25   A     I'm aware of what I was taught and what I was      25       an ambiguous term with multiple meanings.

                                                    Page 42                                                    Page 44

 1        trained.                                             1       That's why I'm asking you. Do you believe
 2   Q     Right. And you're also aware that the term          2       that it has -- it's an ambiguous term with
 3        haji has a derogatory component and                  3       multiple meanings?
 4        understanding as to the meaning, correct?            4   A    I believe so.
 5             MR. KLEBANOW: Objection. You can                5   Q    Okay. And what are those multiple meanings?
 6        answer.                                              6   A    Well, I cover the bases of the person in
 7   A     No.                                                 7       charge of indigenous people, a person who has
 8   Q     So you've never been told or informed that the      8       gone to Mecca, and general usage for terms
 9        term haji has a derogatory or demeaning              9       overseas.
10        implication or meaning?                             10   Q    Okay. So despite you filing a lawsuit in this
11             MR. KLEBANOW: Objection. You can               11       case you don't have any belief or -- strike
12        answer.                                             12       that.
13   A     Not according to the training and experience       13            You don't have any understanding of the
14        that I've had.                                      14       term haji when used in certain context could
15   Q     Sir, I'm not asking you with respect to your       15       be construed to some people as offensive?
16        training and your belief, what I'm asking you       16   A    I don't believe it is an offensive term.
17        is whether or not you've been made aware that       17   Q    I'm not asking you -- sir, if you answer the
18        the term haji has multiple meanings?                18       question I ask we'll get through this a lot
19   A     Can you define the meanings?                       19       quicker. You're not answering the question
20   Q     Sure. That it can be used as a derogatory          20       I'm asking.
21        term or a slur to refer to certain ethnic           21   A    I'm doing my best.
22        persons or persons of the Muslim belief.            22   Q    You're saying what you believe. I'm not
23   A     That's not my interpretation of the meaning.       23       asking you what you believe. I'm asking
24   Q     I'm not asking your interpretation. I'm            24       whether or not you have knowledge as to
25        asking you whether or not you've learned that       25       whether or not a term has multiple meanings.


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                               (11) Pages 41 - 44
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 13 of 51. PageID #: 108
Aaron Petitt, et al. v.                                                                                Aaron Petitt
City of Cleveland                                                                                  January 17, 2019
                                                   Page 45                                                    Page 47

 1        We've gone around about this for about five         1   A    No.
 2        minutes?                                            2   Q    When did you get rid of that phone?
 3   A    Of a term or what term?                             3   A    Approximately a year ago.
 4   Q    The term haji, you're aware it has multiple         4   Q    After you had filed the lawsuit?
 5        meanings, correct?                                  5   A    I believe it was beforehand.
 6   A    Yes.                                                6   Q    Where is the -- where is that phone?
 7   Q    And you're aware that some of those meanings        7   A    Somewhere with Verizon.
 8        are derogatory in nature, correct?                  8   Q    You traded it in?
 9   A    It's possible.                                      9   A    Yes.
10   Q    Yeah. That that's a possible interpretation        10   Q    Okay. Was this after you were brought up on
11        of that word and meaning, correct?                 11       charges?
12             MR. KLEBANOW: Objection. Go ahead.            12   A    I don't recall.
13   A    Yes.                                               13   Q    You don't know if it occurred before or after
14   Q    You're not -- you're not contending that that      14       you were brought up on charges for the use of
15        word has no derogatory implications under any      15       the term?
16        circumstances, do you?                             16   A    No.
17   A    Can you rephrase that please?                      17            MR. KLEBANOW: Objection. Go ahead.
18   Q    Sure. I'll have the question read back.            18   Q    When you got rid of your phone containing the
19                (Question read.)                           19       text message are you aware of any
20   A    I'm sorry. I don't understand that.                20       documentation of the words -- express words of
21   Q    Sure. Are you claiming that the term haji          21       the text message conversation?
22        cannot be used in any manner which could be        22   A    I'm sorry, can you ask that again?
23        considered derogatory?                             23   Q    Sure. Are you aware of any documents or
24             MR. KLEBANOW: Objection. Go ahead.            24       information that contains the content of your
25   A    No.                                                25       text message exchange that's the subject of

                                                   Page 46                                                    Page 48

 1   Q     You're not claiming that, right?                   1       this lawsuit?
 2   A     No.                                                2   A    I don't know.
 3   Q     You're claiming in certain circumstances that      3   Q    Okay. Well, let's -- let's probe your memory.
 4        term can be -- can be used in a derogatory          4       And please tell me what your recollection is
 5        manner, correct?                                    5       that occurred on or about, what was it, April
 6   A     I'm not claiming what someone else can do.         6       27th of 2017. Can you tell me about the text
 7   Q     Sir, I'm just asking whether or not it can         7       message exchange that you had?
 8        occur and whether or not you're aware of that?      8             MR. KLEBANOW: You're asking who he
 9              MR. KLEBANOW: Objection. Go ahead.            9       was talking to?
10   A     Anything can occur. I don't know.                 10             MR. PIKE: I asked what his
11   Q     Right. It's all based on context, correct?        11       recollection of the text message exchange is.
12              MR. KLEBANOW: Objection. Go ahead.           12             MR. KLEBANOW: Go ahead, if you
13   A     I don't know.                                     13       know.
14   Q     The meaning of a word is based on context; is     14             MR. PIKE: Which we're here
15        it not?                                            15       about.
16              MR. KLEBANOW: Objection. Go ahead.           16   Q    Sir, you're reading the hearing transcript.
17   A     I don't know.                                     17       I'm asking whether or not you have a
18   Q     Okay. Now, with respect to the text message       18       recollection of what was discussed on the text
19        exchange, do you have the text message             19       message?
20        exchange that's the subject of this lawsuit        20   A    I have a rough recollection, yes.
21        still presently in your possession?                21   Q    Why don't you let me know what that is.
22   A     I don't believe so.                               22   A    It's that I was texted by former Officer Sean
23   Q     You deleted it?                                   23       Gorman to come to the Hustler Club because
24   A     I have a new phone.                               24       there were middle eastern types I think he
25   Q     So do you still have the old phone?               25       said causing trouble.


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                              (12) Pages 45 - 48
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 14 of 51. PageID #: 109
Aaron Petitt, et al. v.                                                                               Aaron Petitt
City of Cleveland                                                                                 January 17, 2019
                                                  Page 49                                                    Page 51

 1   Q     Okay.                                             1   A    Yes.
 2   A     I don't recall the exact words.                   2   Q    Could you please read it into the record?
 3              MR. PIKE: Let's mark that.                   3   A    "Stop down to hustler. Apparently there is
 4              (Defendant's Exhibit E                       4       some middle eastern types given people a hard
 5              marked for identification.)                  5       time. We are in route."
 6              MR. KLEBANOW: That's E?                      6   Q    And that is from who?
 7              THE NOTARY: Yes.                             7   A    Sean Gorman.
 8   Q    Let me know when you've had a chance to review     8   Q    And what is your response?
 9        Exhibit E.                                         9   A    "Packing up. Be there soon."
10   A     Okay.                                            10   Q    And then Officer Gorman responds again?
11   Q     Do you recognize this photograph?                11   A    "Take your time. Sorry for bothering you,
12   A     No.                                              12       sir."
13   Q     Do you recognize the content of the text         13   Q    And then your response?
14        messages depicted within the photograph?          14   A    "Never a bother to tune up some haji haha."
15   A     Yes.                                             15   Q    Okay. And then Officer Gorman responds with?
16   Q     Is this a true and accurate copy of the text     16   A    Laugh out loud.
17        message exchange between you and Officer          17   Q    Well he says LOL?
18        Gorman on the night in question?                  18   A    LOL.
19   A     I believe so.                                    19             MR. KLEBANOW: Hold on. Is ours
20              MR. KLEBANOW: I would just object.          20       different than the one you have?
21        Objection. Go ahead though. Continuing            21             MR. PIKE: Let me see.
22        objection on this line of questioning             22             THE WITNESS: It is actually.
23        regarding this exhibit, but go ahead and          23             MR. KLEBANOW: Mine doesn't say
24        answer the question.                              24       haha.
25              MR. PIKE: What's the objection?             25             MR. AVERY: It is different.

                                                  Page 50                                                    Page 52

 1             MR. KLEBANOW: Again, stating                  1             THE WITNESS: Did it get cut off?
 2        objections and justification is not proper         2             MR. KLEBANOW: Is there just one
 3        during deposition.                                 3       more thing?
 4             MR. PIKE: All objections are                  4             MR. PIKE: I think so.
 5        reserved except as to form and if I fix the        5             MR. KLEBANOW: All right. I'm fine.
 6        format of the question I'm --                      6       I didn't see that. You're okay. Whatever.
 7             MR. KLEBANOW: Objection.                      7       It's okay. As long as it's just one word.
 8             MR. PIKE: Jared, I'm entitled                 8   Q    Okay. So it's my understanding that both of
 9        to do so and ask about it. Otherwise I'm           9       you were officers on duty and working at the
10        going to consider your objections waived.         10       time of this text message exchange?
11             MR. KLEBANOW: You can consider it            11   A    I don't know if he was on duty or not. I
12        whatever you want. It's not waived. I'm           12       don't recall.
13        objecting to the line of questioning regarding    13   Q    Okay. You would defer to others on that?
14        this exhibit. I'm not instructing him not to      14   A    Yes.
15        answer the question. Go ahead and ask your --     15   Q    Why would he go calling and asking for your
16             MR. PIKE: Your objections are                16       assistance if he wasn't on duty?
17        preserved with respect to that.                   17             MR. KLEBANOW: Objection. You can
18             MR. KLEBANOW: Go ahead.                      18       answer.
19   Q     You can answer. We can have the question read    19   A    I don't know.
20        back.                                             20   Q    All right. So I want you to assume then
21   A     I'm sorry, could you --                          21       Officer Gorman was on duty at that time.
22   Q     Sure. Is this a true and accurate copy or        22       Okay. Would you agree with me that this is an
23        representation of the text message exchange       23       official call for police help with regard to a
24        between you and Gorman on the night in            24       potential police action?
25        question?                                         25             MR. KLEBANOW: Objection. You can


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                             (13) Pages 49 - 52
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 15 of 51. PageID #: 110
Aaron Petitt, et al. v.                                                                                Aaron Petitt
City of Cleveland                                                                                  January 17, 2019
                                                   Page 53                                                     Page 55

 1        answer.                                             1   Q    Well, somebody else reading this could
 2   A     No.                                                2       interpret that to mean that under no
 3   Q     He's asking you to respond in your capacity as     3       circumstances do you have a problem -- a
 4        a police officer, is he not?                        4       problem beating someone up, correct?
 5   A     Yes.                                               5             MR. KLEBANOW: Objection. Go ahead.
 6             MR. KLEBANOW: Objection.                       6   A    I don't know because I didn't send it to
 7   Q     So we have a text message asking from one          7       someone else.
 8        police officer to another police officer            8   Q    You sent it -- I'm not asking who you sent it
 9        requesting assistance with regard to a              9       to, I'm asking whether or not you think
10        potential police action, correct?                  10       someone could infer from your use of the word
11             MR. KLEBANOW: Objection. Go ahead.            11       never that you didn't have a problem under any
12   A     I don't know.                                     12       circumstances beating someone up; is that
13   Q     Well, he's asking you to come down and help       13       fair?
14        him with respect to some, quote, middle            14             MR. KLEBANOW: Objection.
15        eastern types at the Hustler Club, correct?        15   A    I'm not sure how somebody would interpret it.
16   A     Yes.                                              16   Q    Let's talk about the term never. There is no
17   Q     And you were on duty and working at the time      17       qualification on the term never, correct?
18        of this text message exchange, correct?            18   A    What do you mean qualification?
19   A     Yes.                                              19   Q    There is no limitation, is there?
20   Q     What's it mean to tune up someone?                20   A    I'm sorry, could I finish please?
21   A     To fight.                                         21   Q    Sure.
22   Q     Beat him up?                                      22   A    I'm sorry. I don't know what you mean by
23   A     To fight in general.                              23       qualification of the term never.
24   Q     To fight, to beat somebody up?                    24   Q    There is no limitation on the term never.
25             MR. KLEBANOW: Objection. Go ahead.            25       Never means never.

                                                   Page 54                                                     Page 56

 1   Q     What do you mean by it's never a bother? You       1   A    Okay.
 2        don't have a problem doing that?                    2   Q    Correct?
 3   A     That I believe my statement to the                 3   A    Yes.
 4        investigator, which still -- just a moment          4   Q    So with respect to your statement that it's
 5        please.                                             5       never a bother to tune up some haji, there is
 6   Q     Sir, I'm not asking you about your statement.      6       no limitation as to whether or not it comes to
 7        I asked you whether or not never a bother           7       that or under certain circumstances, correct?
 8        means you don't have a problem beating someone      8   A    If that's -- that is the definition of the
 9        up.                                                 9       word never, yes.
10   A     What I meant was that if we have to fight then    10   Q    You don't know what the definition of the term
11        we have to fight.                                  11       never is?
12   Q     Where does it say if we have to fight in this     12   A    Yes, I do.
13        text message?                                      13   Q    What does the term never mean to you?
14   A     It doesn't.                                       14   A    I don't want to argue a dictionary definition
15   Q     There is no qualifying language regarding         15       that I don't know off the top of my head. I
16        that, is there?                                    16       don't want to say something wrong.
17   A     No.                                               17   Q    Under all circumstances. That's a definition
18   Q     And, in fact, when you say never, it indicates    18       of never, isn't it?
19        under no circumstances is it a problem,            19   A    Sure.
20        correct?                                           20   Q    So you would agree with me that some people
21             MR. KLEBANOW: Objection. You can              21       could read this text message and indicate that
22        go ahead.                                          22       you have, under all circumstances, never had a
23   A     In the context that I was sending it?             23       problem getting into a physical altercation
24   Q     Yes.                                              24       and tuning out some haji, correct?
25   A     No.                                               25             MR. KLEBANOW: Objection. Go ahead.


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                              (14) Pages 53 - 56
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 16 of 51. PageID #: 111
Aaron Petitt, et al. v.                                                                                Aaron Petitt
City of Cleveland                                                                                  January 17, 2019
                                                   Page 57                                                     Page 59

 1   A     I don't agree with you.                            1       other specifications?
 2   Q     Okay. How about with the term haha; is that        2   A    I am not, no.
 3        making a joke of the statement?                     3   Q    So you don't have any knowledge as to what, if
 4   A     Yes.                                               4       anything, the Cleveland Division of Police did
 5   Q     That you think it's funny that you would get       5       to either research or investigation the
 6        into a fight with some haji?                        6       meaning of this term or any of the other
 7   A     No.                                                7       allegations in your charging letter, correct?
 8   Q     You can understand where some people might         8   A    I have the information that was given to me
 9        take it that way, correct?                          9       from the transcripts of the hearing, and I
10             MR. KLEBANOW: Objection. Go ahead.            10       believe at the time it was Detective Clark,
11   A     I can't understand what other people -- I         11       Officer Clark. I'm not sure.
12        can't -- I don't know the understanding of         12   Q    But my question to you is are you aware of any
13        other people.                                      13       other investigation that was done either into
14   Q     But you appreciate the fact that people can       14       the meaning of the term or the context in
15        take this statement in a negative light,           15       which that text message was given that was
16        correct?                                           16       done by Cleveland Division of Police in the
17             MR. KLEBANOW: Objection.                      17       City of Cleveland before your disciplinary
18   A     I don't know what other people appreciate.        18       hearing?
19   Q     I mean, were you being factitious when you        19   A    No, I'm not.
20        made this statement?                               20   Q    Okay. So whether or not any investigation
21   A     I was joking with a friend, yes.                  21       into the meaning of the term haji or that the
22   Q     Okay. In response to a call for official          22       text message never a bother to tune up some
23        police help?                                       23       haji, haha, you have no understanding as to
24             MR. KLEBANOW: Objection. Go ahead.            24       whether or not any investigation was done by
25   A     He's not stating anywhere that it's a police      25       the City, correct?

                                                   Page 58                                                     Page 60

 1        action or help.                                     1   A    Correct.
 2   Q     So one police officer who is on duty calling       2   Q    If there was an investigation and the results
 3        another police officer requesting assistance        3       of that investigation indicated that the term
 4        in dealing with a potential -- people having a      4       haji, for example, can be used as an ethic
 5        hard time, giving people a hard time at the         5       slur, you wouldn't dispute that that was the
 6        Hustler Club, you don't think that's a call         6       result of their investigation, correct?
 7        for police help?                                    7             MR. KLEBANOW: Objection.
 8             MR. KLEBANOW: Objection. Go ahead.             8   A    I don't know any results or any investigation.
 9   A     He didn't call.                                    9   Q    Okay. I mean, at the hearing and during --
10   Q     You don't think it's a request?                   10       well, strike that.
11   A     I don't know.                                     11             At the transcript of the hearing Clark
12   Q     You don't think he's requesting your              12       referred to his investigation and his finding
13        assistance at the Hustler Club?                    13       with respect to the fact that the term haji
14   A     For a police action, I don't know.                14       can be used as an ethic slur as well, correct?
15   Q     You're on duty, correct?                          15       Do you see where that is indicated?
16   A     Correct.                                          16   A    Just a moment, please.
17   Q     Yeah. With respect to the disciplinary            17   Q    Sure.
18        proceeding that occurred with respect to your      18   A    The investigating officer states that on Line
19        use of this phrase and text message along with     19       24, "Nothing that says that is a good term or
20        the October 27th use of force incident and         20       is it a bad term. It's kind of a 50/50 thing.
21        this specification regarding your failure to       21       You know, my research of the term says that it
22        cover your tattoos, are you aware of whether       22       is something that's used to described as a
23        or not anyone in the Cleveland Division of         23       status symbol for middle eastern men, but it
24        Police did any investigation with respect to       24       also can be used as a derogatory term for
25        the terminology -- this terminology or these       25       describing them." And that's pretty much the


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                               (15) Pages 57 - 60
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 17 of 51. PageID #: 112
Aaron Petitt, et al. v.                                                                                 Aaron Petitt
City of Cleveland                                                                                   January 17, 2019
                                                    Page 61                                                    Page 63

 1        gist of the thing.                                   1       the Muslim faith?
 2   Q     So based upon that it's understandable --           2   A    No.
 3        well, strike that.                                   3   Q    Did you know if they were even middle
 4              Based upon that statement that you             4       easterners?
 5        just read into the record it's -- would you          5   A    No.
 6        now have an understanding that there was an          6   Q    Did you know if they even followed a religion?
 7        investigation done into the meaning of the           7   A    No.
 8        term haji before your disciplinary hearing?          8   Q    Do you know if they'd even ever been to Saudi
 9   A     Yes.                                                9       Arabia?
10   Q     And the results of that investigation              10            MR. KLEBANOW: Objection. Go ahead.
11        indicated that it could be used as a                11   A    No.
12        derogatory term, correct?                           12   Q    Do you know if they've ever been to Mecca?
13   A     To me reading this it says that there is           13   A    No.
14        ambiguity, as it states. "There's nothing           14   Q    You knew nothing about them, correct?
15        that says it is a good term or it is a bad          15   A    Correct.
16        term. It is kind of a 50/50 thing. You know,        16   Q    Did you know if they were the alpha male, as
17        my research of the term says it's something         17       you call it?
18        that's used to describe as a status symbol for      18   A    Referring to a group or -- I'm sorry. Can you
19        middle eastern men, that can also be used as a      19       rephrase that?
20        derogatory term for describing them as well."       20   Q    Sure. You said the term haji can refer to an
21             My personal interpretation, if you're          21       alpha male in certain circles. Did you know
22        asking for that, is that he's stating that          22       whether or not any of these gentlemen were
23        there is nothing that says -- nothing that          23       the, quote, unquote, alpha male?
24        says that it is a good term or it is a bad          24   A    No.
25        term.                                               25   Q    So when you used the term haji it was an

                                                    Page 62                                                    Page 64

 1   Q     Right. But he says it also can be derogatory,       1       assumption on your part that they were middle
 2        correct?                                             2       eastern Muslim and made the hajj or not?
 3   A     Correct.                                            3            MR. KLEBANOW: Objection. Go ahead.
 4   Q     It could be either way, correct?                    4   A    He stated they were middle eastern, so that
 5   A     Correct.                                            5       wasn't an assumption. Going off his
 6   Q     Okay. Just so I'm clear, when you received          6       information.
 7        the call for help from Gorman via the text           7   Q    All right. Do you refer to all middle eastern
 8        message that we've marked as Exhibit E, did          8       persons as haji?
 9        you know whether or not any of the middle            9   A    No.
10        eastern types as referenced in the text             10   Q    Besides this text message have you used the
11        message had made the hajj?                          11       term haji to refer to anyone else at the
12              MR. KLEBANOW: Objection. You can              12       Cleveland Division of Police?
13        answer.                                             13   A    No.
14   A     I never received a call from Officer Gorman.       14   Q    Have you used it in any other written
15   Q     I said in the text message.                        15       correspondence to anyone?
16   A     You prefaced that with when I received the         16   A    Not on duty and not on the job, no.
17        call.                                               17   Q    So you don't use the term when you're on duty
18   Q     A request. When you received a request to          18       when you come upon a group of people you might
19        assist Officer Gorman at the Hustler Club to,       19       believe are of middle eastern descent?
20        quote, deal with some middle eastern types          20   A    Not immediately, no.
21        that were giving people a hard time did you         21   Q    Have you ever used it or referred to it in
22        know if any of those persons had made the           22       police records?
23        hajj?                                               23   A    Not in police records, no.
24   A     No.                                                24   Q    Have you ever used it in any other written
25   Q     Did you know if any of those persons were of       25       correspondence, whether it be text message or


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                               (16) Pages 61 - 64
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 18 of 51. PageID #: 113
Aaron Petitt, et al. v.                                                                               Aaron Petitt
City of Cleveland                                                                                 January 17, 2019
                                                  Page 65                                                    Page 67

 1        email?                                             1            MR. KLEBANOW: Objection. Go ahead.
 2   A     Related to the police?                            2   A    That my picture was used with another officer
 3   Q     At any time.                                      3       with the headlines officer uses N-word.
 4   A     Yes.                                              4   Q    Okay. Where was that published?
 5   Q     Okay. When did you do that? Excuse me. When       5   A    Several news media outlets.
 6        did you do that?                                   6   Q    And do you know where the origin of the
 7   A     I don't recall.                                   7       photograph that was published by -- I'm
 8   Q     Do you have a copy of that text message or        8       assuming a newspaper, correct?
 9        email?                                             9   A    I don't recall if it was in the newspaper.
10   A     No.                                              10   Q    So you don't know where the alleged
11   Q     Okay. Your complaint alleges that the            11       publication occurred?
12        defendant arbitrarily and capriciously            12   A    It was on numerous media websites.
13        determined a word used by you to be               13   Q    And do you know the source of where any of
14        disparagement without any research or study.      14       those unnamed media websites got your
15        Do you see that in Paragraph 36?                  15       photograph?
16   A     Yes.                                             16   A    No.
17   Q     Okay. And I think we've gone over this but       17   Q    So you don't have any evidence that the City
18        you have no evidence as to whether or not that    18       of Cleveland released your photo or anyone
19        allegation is true or false, correct?             19       else's with respect to the allegations in your
20   A     Correct.                                         20       complaint, correct?
21   Q     And, in fact, the hearing at which you were      21   A    Correct.
22        present for your disciplinary was indicated by    22   Q    Can you direct me to any of those websites
23        Todd Clark that he had done research and          23       where you claim that your picture was posted
24        investigation into the meaning of the term        24       alongside another officer?
25        haji, correct?                                    25   A    Not at the moment, no.

                                                  Page 66                                                    Page 68

 1   A     Yes.                                              1   Q    Do you have copies of those websites where
 2   Q     So that's a false allegation; is it not --        2       your photograph allegedly was published next
 3              MR. KLEBANOW: Objection.                     3       to another officer?
 4   Q     -- at the time the complaint was filed?           4   A    I don't possess those, no.
 5   A     I don't know.                                     5   Q    Okay. Do you know when that alleged
 6   Q     Well, it's not true, correct?                     6       publication occurred?
 7              MR. KLEBANOW: Objection. Go ahead.           7   A    I don't recall the date, no.
 8   A     I don't know.                                     8   Q    Okay. And you don't know what media or news
 9   Q     You were present at the hearing where it was      9       outlet that that website was allegedly
10        indicated that he had done investigation and      10       associated with, do you?
11        research into the term haji before your           11   A    I don't know the exact website, no.
12        disciplinary hearing, correct?                    12   Q    Well, do you have any information to give me
13              MR. KLEBANOW: Objection. Go ahead.          13       with regard to the website or the news
14   A     Correct.                                         14       publication that put that out?
15   Q     Do you have any reason to dispute that that      15   A    No.
16        investigation that Mr. Clark testified about      16   Q    Your next -- so you have no evidence as to
17        doing wasn't performed by him?                    17       whether or not that allegation is true or
18   A     No.                                              18       false with respect to the City of Cleveland,
19   Q     Next page on Paragraph 37 you make an            19       correct?
20        allegation that the City of Cleveland released    20            MR. KLEBANOW: Objection. Go ahead.
21        a photograph of you along with a photograph of    21   A    Which one is that again? I'm sorry.
22        another officer who repeatedly used the,          22   Q    When you're alleging that it was the City of
23        quote, unquote, N-word. Do you see that?          23       Cleveland that released your photograph.
24   A     Yes.                                             24   A    Correct.
25   Q     What's the basis of that allegation?             25   Q    You don't have any information or evidence or


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                             (17) Pages 65 - 68
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 19 of 51. PageID #: 114
Aaron Petitt, et al. v.                                                                                 Aaron Petitt
City of Cleveland                                                                                   January 17, 2019
                                                    Page 69                                                     Page 71

 1        testimony to offer today as to whether or not        1       whether or not someone is on duty or off duty
 2        that allegation is true or false, correct?           2       as to whether or not they would be disciplined
 3   A     Correct.                                            3       with respect to using that word, correct?
 4   Q     Okay. Next paragraph you allege that the            4   A    I don't know.
 5        intent in releasing the two photographs              5   Q    I think that's what you just testified to,
 6        together was to diminish your standing as a          6       that you don't have an opinion as to whether
 7        police officer. What's your -- what's your           7       or not they should be disciplined whether they
 8        evidence or basis for that belief?                   8       were off duty, correct; but they should never
 9             I mean, do you believe that? Did you            9       use it while on duty?
10        believe that they -- that the City of               10   A    The word should never be used.
11        Cleveland released your photograph with an          11   Q    My question to you was was it your belief and
12        intent to diminish your standing?                   12       opinion that they should be disciplined for
13   A     Unequivocally, yes.                                13       using the N-word while off duty?
14   Q     But you don't even know if they released the       14   A    I don't know. I don't make the rules.
15        photograph to begin with, right?                    15   Q    No, I'm asking you whether or not -- what your
16   A     I don't know.                                      16       opinion is on the subject cuz you made an
17   Q     All right. So despite your belief as to that,      17       allegation in the complaint regarding it. I'm
18        what is the evidence that you point to to           18       just asking what your opinion is.
19        support your belief?                                19   A    I'm sorry, I need you to rephrase the
20   A     I don't have anything with me right now.           20       question, exactly what it is.
21   Q     Do you have anything anywhere?                     21   Q    Sure. If a police officer were to use the
22   A     I don't know.                                      22       N-word off duty under any circumstances is it
23   Q     So as you sit here today you are not aware or      23       your understand -- is it your belief that they
24        have knowledge of any evidence of an intent by      24       should be disciplined for that?
25        the City of Cleveland to diminish your              25   A    I don't know.

                                                    Page 70                                                     Page 72

 1        standing as alleged in Paragraph 38 of your          1   Q    You don't have an opinion one way or another?
 2        complaint, correct?                                  2   A    Just based on that, I don't know. My opinion
 3   A     I don't know the City's official intent.            3       is that it's an absolutely terrible word to
 4   Q     That wasn't my question, sir. My question to        4       use that and it should never be used, but as
 5        you is as you sit here today you don't have          5       far as the discipline goes I can't argue what
 6        any evidence or testimony to offer that would        6       discipline the City should be giving to
 7        support your allegation in Paragraph 38 of the       7       people.
 8        complaint that it was the intent of the City         8   Q    Okay. You've alleged a First Amendment
 9        of Cleveland in allegedly releasing a                9       freedom of speech claim in this case saying
10        photograph to diminish your standing as a           10       that you have the right to use a word such as
11        police officer; is that a true statement?           11       haji and to not be disciplined for doing so in
12   A     Yes.                                               12       the context of the text message that we've
13   Q     In Paragraph 40 you indicate that the use of       13       just read, correct?
14        the N-word is unambiguously and universally         14   A    Correct.
15        accepted as disparaging. Is your position           15   Q    Okay. So if someone were to have used the
16        then that that word should never be used by an      16       word -- the N-word while -- during the -- in
17        officer?                                            17       the employment of the City of Cleveland as --
18   A     Absolutely.                                        18       and on duty as a police officer it's your
19   Q     And that any use by the officer, whether on or     19       belief they should be disciplined for that,
20        off duty, would be subject to disciplinary          20       correct?
21        proceedings?                                        21   A    If a police officer uses that word in the
22   A     I can't argue for someone's off duty conduct       22       course of his duty, absolutely.
23        but that absolutely should never be a word          23   Q    Okay. How about if he's off duty, should he
24        used by a police officer on duty.                   24       be disciplined for that, for the statement,
25   Q     Okay. So you draw a distinction between            25       the mere statement of the word -- of the


Min-U-Script®                FINCUN-MANCINI -- THE COURT REPORTERS                              (18) Pages 69 - 72
                                         (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 20 of 51. PageID #: 115
Aaron Petitt, et al. v.                                                                               Aaron Petitt
City of Cleveland                                                                                 January 17, 2019
                                                   Page 73                                                    Page 75

 1        N-word; should he be disciplined for it?            1       an off-duty officer that uses the N-word
 2   A     I don't know.                                      2       should be disciplined; is that a true
 3   Q     So you have no objection as to whether or not      3       statement of your position?
 4        the person is or is not disciplined for using       4   A    Yes.
 5        the N-word while off duty?                          5   Q    Okay. In Paragraph 44 you allege that, "The
 6              MR. KLEBANOW: Objection. Go ahead.            6       singular use of a word used by Plaintiff Aaron
 7   A     I don't know how the discipline and how things     7       Petitt" -- in this case the term haji -- "In
 8        can affect off duty and on duty so I don't          8       responding to civil disobedience by apparently
 9        know.                                               9       Arab-American men as the Hustler strip club is
10   Q     I'm asking you your opinion, sir. I'm asking      10       not disparaging." What do you mean by civil
11        your opinion as to whether or not someone          11       disobedience?
12        should be disciplined by the City of Cleveland     12            MR. KLEBANOW: Objection. Go ahead.
13        for a word or a phrase that is used while they     13            MR. PIKE: It's his complaint.
14        are not on duty.                                   14       I'm just asking.
15   A     My opinion is that I don't know.                  15            MR. KLEBANOW: He can answer.
16   Q     You would defer to the City of Cleveland then     16   A    Possibly a civil issue.
17        with respect to that --                            17   Q    What do you mean by civil disobedience? Is
18              MR. KLEBANOW: Objection.                     18       that something that police could respond to?
19   Q     -- since you don't have an opinion on it?         19   A    If we're called to.
20              MR. KLEBANOW: Objection.                     20   Q    Okay. And in Paragraph 45, the next page, I
21   A     My opinion stands that I don't -- I don't         21       think I've covered this. You have no
22        know.                                              22       evidence -- well, strike that.
23   Q     So you have no opinion as to what, if any,        23            What's your -- what's your evidence or
24        discipline should be imposed upon an officer       24       belief that the City of Cleveland linked you
25        who uses the N-word while off duty; is that a      25       with any other officer with respect to your

                                                   Page 74                                                    Page 76

 1        fair statement of your position?                    1       conduct?
 2   A     Yes.                                               2   A    I'm sorry, could you repeat that?
 3   Q     You don't have a position one way or another,      3   Q    Sure. In Paragraph 45 you allege that, "In
 4        right?                                              4       order to cause embarrassment and reputational
 5              MR. KLEBANOW: Objection.                      5       damages, City of Cleveland linked plaintiff,
 6   A     I believe you're putting words in my mouth         6       Aaron Petitt with the other officer." Do you
 7        with that statement so I don't agree with           7       see that?
 8        that.                                               8   A    Yes.
 9   Q     I'm not. You're not offering an opinion.           9   Q    Who is the other officer you're talking about?
10        That's what I'm asking you.                        10   A    Detective Kraynik.
11              MR. KLEBANOW: He's answered the              11   Q    What is your evidence that the City of
12        question.                                          12       Cleveland did anything to link the two of you
13   Q     You have no opinion either way as to whether      13       together?
14        or not an officer who is off duty and uses the     14   A    We were assigned the same classes as
15        N-word should be disciplined?                      15       punishment following -- it was following the
16   A     I don't know because that's -- there is too       16       hearings.
17        many different situations. I don't know.           17   Q    Okay.
18   Q     I'm not asking your opinion, I'm asking           18   A    We were -- had hearings on the same day, same
19        whether or not I'm stating your position           19       time. We were all linked together by the
20        correctly. Do you understand that? I'm             20       start of the case from Officer Gorman's phone
21        asking whether or not I'm correctly stating        21       itself.
22        your opinion on that issue whether or not --       22   Q    Well, that's not -- that's the facts of the
23        and correct me if I'm wrong with this              23       case that link the two of you, correct?
24        statement, but it's your opinion that you have     24   A    Correct.
25        no position one way or another whether or not      25   Q    I mean, the three of you text messaged


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                              (19) Pages 73 - 76
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 21 of 51. PageID #: 116
Aaron Petitt, et al. v.                                                                                  Aaron Petitt
City of Cleveland                                                                                    January 17, 2019
                                                     Page 77                                                     Page 79

 1        together, correct?                                    1       correct?
 2   A     No.                                                  2            MR. KLEBANOW: Objection. Go ahead.
 3   Q     Well, you text messaged somebody who was             3   A    I don't know.
 4        Officer Gorman and then Gorman texted Kraynik         4   Q    All right. With respect to the disciplinary
 5        on occasion, correct?                                 5       hearings occurring on the same day, that's
 6   A     I believe so, yes.                                   6       commonplace; is it not?
 7   Q     So you both had Officer Gorman's cell phone in       7   A    I'm not sure.
 8        common, correct?                                      8   Q    Well, you've been through several disciplinary
 9   A     Correct.                                             9       proceedings; have you not?
10   Q     That link is a link that you draw based on the      10   A    Two that I recall.
11        facts of the case, correct?                          11   Q    And there were other disciplinary hearings
12   A     Correct.                                            12       that were conducted on the same day, correct?
13   Q     At any time are you aware of any publication        13   A    Correct.
14        that was put out by the City of Cleveland            14   Q    And in your ten years of being on the
15        saying that the two of you were linked               15       Cleveland Division of Police you're aware of
16        together for any reason?                             16       other people that have attended disciplinary
17   A     No.                                                 17       hearings, correct?
18   Q     And so I'm clear, you don't have any evidence       18   A    Correct.
19        to support the allegation that this link that        19   Q    And they schedule multiple hearings on those
20        you claim occurred was to embarrass or damage        20       days; do they not?
21        your reputation; is that true?                       21   A    I don't know.
22   A     Correct.                                            22   Q    So there is nothing out of the ordinary as far
23   Q     And just so I'm clear, the only other reasons       23       as you know that the two of you were -- had
24        you think the two of you were linked is              24       disciplinary hearings on the same day, right?
25        because you had disciplinary hearings on the         25   A    I don't know.

                                                     Page 78                                                     Page 80

 1        same day?                                             1   Q    And then just so I'm clear, was this other
 2   A     No. And we were both sent to the same                2       officer at your disciplinary hearing?
 3        sensitivity training I believe it was.                3   A    Can you rephrase that?
 4   Q     Are they required to hold separate sensitivity       4   Q    Sure. You had a separate disciplinary
 5        trainings if they impose similar discipline           5       hearing, correct?
 6        upon numerous officers?                               6   A    Yes.
 7   A     I don't believe so.                                  7   Q    If you look at the hearing transcript nowhere
 8   Q     Okay. And that's happened in the past, has it        8       does this Officer Kraynik or Gorman appear as
 9        not, where officers get assigned to                   9       an attendee, correct?
10        sensitivity training for unrelated matters,          10   A    Correct.
11        correct?                                             11   Q    In fact, neither one of them were there, were
12   A     I don't know.                                       12       they?
13   Q     You would have no reason to dispute that, do        13   A    No.
14        you?                                                 14   Q    So you had a separate hearing and these other
15   A     I have never dealt with it before so I don't        15       officers had separate hearings, correct?
16        know.                                                16   A    Correct.
17   Q     Okay. You're not alleging that you should           17   Q    With respect to your -- the October 2017
18        have separate sensitivity training for every         18       incident that you were found guilty of charges
19        officer that has to undergo it pursuant to a         19       on, do you dispute that you didn't have your
20        disciplinary proceeding, correct?                    20       tattoos covered pursuant to Cleveland Division
21   A     No.                                                 21       of Police policy and orders?
22   Q     I mean, it's acceptable under the terms of the      22   A    No.
23        agreement and the general police orders to           23   Q    You're supposed to have them covered, right?
24        have everyone who is ordered to attend               24   A    Correct.
25        sensitivity training to do so together,              25   Q    You had them covered at roll call, correct?


Min-U-Script®                FINCUN-MANCINI -- THE COURT REPORTERS                               (20) Pages 77 - 80
                                         (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 22 of 51. PageID #: 117
Aaron Petitt, et al. v.                                                                                Aaron Petitt
City of Cleveland                                                                                  January 17, 2019
                                                   Page 81                                                     Page 83

 1   A     Correct.                                           1   Q    So you offered no evidence in opposition of
 2   Q     And then you took them off later that day?         2       the allegations and charges against you with
 3   A     Yes.                                               3       respect to that specification, correct?
 4   Q     Against police orders?                             4   A    Correct.
 5   A     Yes.                                               5   Q    Okay. All right. With respect to -- taking a
 6   Q     So you're not disputing that that's a valid        6       look at Exhibit C, which is the May 10, 2018
 7        charge and that the finding of guilt against        7       letter notifying you of your six day
 8        you well founded, correct?                          8       suspension. Take a look at that.
 9   A     Correct.                                           9   A    Just a moment please.
10   Q     With respect to the incident, it's the same       10   Q    Sure.
11        day of the incident where you were found           11   A    Okay.
12        guilty of failing to use proper de-escalation      12   Q    First -- last full paragraph on the second
13        techniques. Do you recall that traffic stop?       13       page, it indicates that, "I have accepted the
14   A     I do.                                             14       recommendation of the Hearing Officer and I
15   Q     With respect to that traffic stop, as a result    15       find there is just cause to impose discipline.
16        of you having to physically restrain the           16       As such, I find you guilty of the
17        suspect it's my understanding you suffered an      17       administrative charges and I am issuing you a
18        injury, correct?                                   18       six work day suspension" -- paren, "Group II
19   A     Correct.                                          19       offense, first offense, mitigating factors; no
20   Q     Did you miss any work -- time at work because     20       active discipline," correct? Did I read that
21        of that injury?                                    21       correctly?
22   A     Yes.                                              22   A    Correct.
23   Q     How much?                                         23   Q    Do you know what the minimum disciplinary
24   A     About 90 days.                                    24       discipline imposed for a Group II offense is?
25   Q     So you were off work for three months with        25   A    No.

                                                   Page 82                                                     Page 84

 1        respect to the actions you took on October 27,      1   Q    Do you have any reason to dispute that it's
 2        2017, correct?                                      2       six days?
 3   A     Correct.                                           3   A    No.
 4   Q     Okay. And it was the opinion of the Cleveland      4   Q    Are you aware of the general police orders?
 5        Division of Police that that could have been        5       Do you know what those are?
 6        avoided had you followed proper de-escalation       6   A    Yes.
 7        techniques, correct?                                7   Q    And as a police officer you're required to be
 8   A     Correct.                                           8       both familiar with them and have an
 9   Q     And obviously had you not had to use physical      9       understanding of them, correct?
10        force you would not have been injured with         10   A    Correct.
11        respect to subduing that suspect, correct?         11   Q    And you're expected to follow them as well?
12   A     Correct.                                          12   A    Correct.
13   Q     What was the injury you suffered?                 13            MR. PIKE: Mark this please.
14   A     It was a small tear above my groin and lower      14            (Defendant's Exhibit F
15        abdomen.                                           15            marked for identification.)
16   Q     Is it like a hernia?                              16   Q    I know it's long. If you want to take a look
17   A     It mimicked -- I don't want to quote medical      17       through it you can, or please do. The last
18        that I don't know.                                 18       four pages of it contain a table of
19   Q     I got it. All right. Yeah.                        19       discipline. I'm going to direct your
20              And you didn't dispute the charges with      20       attention to that.
21        respect to your failure to use                     21   A    Okay.
22        de-escalation -- proper de-escalation              22   Q    Feel free to look through it if you think you
23        techniques at your disciplinary hearing,           23       need to. I meant the remainder. You can look
24        correct?                                           24       through the remainder if you want to.
25   A     Correct.                                          25            Have you ever seen this before?


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                              (21) Pages 81 - 84
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 23 of 51. PageID #: 118
Aaron Petitt, et al. v.                                                                               Aaron Petitt
City of Cleveland                                                                                 January 17, 2019
                                                  Page 85                                                    Page 87

 1   A     Yes.                                              1   Q    So irrespective of whether or not you were
 2   Q     Okay. And what's your understanding of what       2       found guilty of making disparaging comments
 3        this table of discipline is?                       3       you're defining that you failed to use proper
 4   A     That it's a discipline matrix for offenses        4       de-escalation techniques as a Group II offense
 5        versus the amount of time that they can give       5       would have resulted in you receiving a minimum
 6        you, the amount of time you'd be suspended and     6       six day suspension without pay, correct?
 7        the different varying factors that they            7   A    Correct.
 8        supposedly weigh into it.                          8   Q    The allegations in your complaint indicate
 9   Q     All right. It provides you as a police            9       that -- or I should say allege that you were
10        officer an understanding as to what discipline    10       not given any notice regarding the use of a
11        you would face for a particular group of          11       singular word of ambiguous meaning that would
12        offenses, correct?                                12       result in punishment, correct?
13   A     Correct.                                         13   A    Correct.
14   Q     There is three group offenses, Group I, Group    14   Q    Isn't there a policy, a general police order
15        II and Group III, correct?                        15       in place that indicates the use of any
16   A     Correct.                                         16       disparaging terms can result in discipline?
17   Q     Group I is the least serious and Group III is    17   A    I don't recall the exact verbiage of the
18        the most, right?                                  18       policy.
19   A     Correct.                                         19   Q    But you're aware that you can be disciplined
20   Q     And based upon the charging -- both the          20       if you use language or engage in contact
21        charging letter as well as the May 10th           21       that's disparaging, demeaning, things of that
22        disciplinary letter is it your understanding      22       nature?
23        that you were charged with Group II offenses?     23   A    Yes.
24   A     Yes.                                             24   Q    I believe -- with respect to your charging
25   Q     And under the matrix of which you were aware     25       letter that's Exhibit B, if you want to take a

                                                  Page 86                                                    Page 88

 1        is it fair to say that now has it refreshed        1       look at that. I'll direct your attention to
 2        your recollection with regard to the range of      2       Page 3. Under the values mission statement of
 3        discipline that could be imposed for Group II      3       the Cleveland Division of Police.
 4        offenses?                                          4   A    Okay.
 5   A     Yes.                                              5   Q    Okay. Do you see where it says respect?
 6   Q     And what's the -- under the terms of this         6   A    Yes.
 7        table of discipline what is the minimum group      7   Q    Okay. And tell me if I read this wrong, but,
 8        discipline that can be imposed under a Group       8       "We will treat all people with dignity,
 9        II offense?                                        9       compassion, courtesy and without prejudice,"
10   A     It states six to seven day suspension without    10       correct?
11        pay.                                              11   A    Correct.
12   Q     Okay. And so I'm clear, you were charged with    12   Q    Did I read that correctly?
13        multiple violations with regard to your           13   A    Yes.
14        disciplinary hearing, correct?                    14   Q    Okay. With respect to your text message that
15   A     Correct.                                         15       we're here today about, do you think that
16   Q     At least two Group II offenses?                  16       indicating that you've got no problem tuning
17   A     Correct.                                         17       up some haji haha is treating those persons or
18   Q     And you were found guilty of both those Group    18       referring to those persons with dignity,
19        II offenses?                                      19       compassion, courtesy and respect?
20   A     Correct.                                         20   A    I never interacted with anybody.
21   Q     Is it fair to say that being found guilty of     21   Q    Do you think that your comment with respect to
22        either one of those Group II offenses would       22       those persons was respectful?
23        have imposed upon you a minimum of six day        23   A    I'm not sure.
24        suspension without pay?                           24   Q    You don't believe it's somewhat disrespectful
25   A     Yes.                                             25       to indicate that you have no problem tuning


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                             (22) Pages 85 - 88
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 24 of 51. PageID #: 119
Aaron Petitt, et al. v.                                                                               Aaron Petitt
City of Cleveland                                                                                 January 17, 2019
                                                   Page 89                                                    Page 91

 1        them up without even meeting or talking to          1      today would reasonably diminish the esteem of
 2        them?                                               2      the police by some persons?
 3   A     In a conversation with my friend the way that      3   A No.
 4        we were speaking, it's the same way I would         4   Q Are you aware of anybody expressing an opinion
 5        speak to someone else.                              5      that -- outside the City of Cleveland that has
 6   Q     You wouldn't make that comment to them             6      an issue with the context of your text
 7        directly, would you?                                7      message?
 8   A     No.                                                8           MR. KLEBANOW: Objection. Go ahead.
 9   Q     Okay. And it's my understanding during your        9   A I don't know.
10        Garrity interview you felt like -- you stated      10   Q No one has expressed to you an opinion that
11        that you felt like an idiot for making the         11      they find your text message to be derogatory
12        statement. Is that a fair representation?          12      or demeaning?
13   A     It is.                                            13   A To me personally, no.
14   Q     And you still feel that way today?                14   Q Okay. Do you think that -- go ahead. I'm
15   A     I do.                                             15      sorry. I didn't mean to cut you off.
16   Q     How about with respect to the integrity           16   A I was actually going to ask do you mind if I
17        portion? "We hold ourselves accountable to         17      grab some more water and use the bathroom
18        the highest standards of moral and ethical         18      again?
19        conduct, we maintain public trust by being         19   Q No.
20        honest, competent and consistent with our          20           VIDEO TECHNICIAN: We're off the record
21        values and action." Do you think that your         21      as 11:37.
22        text message with respect to that encounter is     22               (Short recess.)
23        of the highest standards of moral and ethical      23           VIDEO TECHNICIAN: We're back on the
24        conduct?                                           24      record at 11:50.
25   A     Yes.                                              25   By Mr. Pike:

                                                   Page 90                                                    Page 92

 1   Q     You don't think that there is anything             1   Q    Sir, you've indicated that -- strike that.
 2        disparaging or defamatory about the way that        2             With respect to the investigation or
 3        you used that term in referring to these            3       your disciplinary hearing with respect to the
 4        middle eastern types?                               4       charges we've been talking about, do you think
 5             MR. KLEBANOW: Objection. Go ahead.             5       the City of Cleveland should have done
 6   A     No.                                                6       something differently than what they did?
 7   Q     Okay. If for some reason you were a party to       7   A    Yes.
 8        a conversation that used disparaging terms and      8   Q    What? I realize you don't agree with the
 9        comments would you correct that person?             9       outcome and opinion as to the conclusions they
10   A     I don't know.                                     10       made, but with respect to the process they
11   Q     Would you indicate that that type of language     11       went through before the hearing, do you have
12        was unacceptable?                                  12       anything that you think they should have done
13   A     I don't know.                                     13       differently?
14   Q     Have you been -- strike that.                     14   A    I believe they should have followed the facts
15              Moving to the next page under                15       that were discovered by Investigator Clark
16        procedures, Roman numeral I, do you see where      16       that determined that, as he stated, it was
17        it says, "Not engaging in any conduct, speech      17       kind of a 50/50 thing and --
18        or acts while on or off duty, which would          18   Q    It can go either way, right?
19        reasonably tend to diminish the esteem of the      19   A    Correct.
20        Division of Police or its personnel in the         20   Q    All right. So putting aside they decided
21        eyes of the public"? Do you see where I read       21       that -- the City decided to side all on the
22        that?                                              22       side that they believed that the term as used
23   A     I do.                                             23       in your -- or I should say the phrase as used
24   Q     Can you appreciate where -- from the content      24       via your text message was derogatory or
25        and context of your text message we're here        25       demeaning -- sorry, disparaging. There is a


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                              (23) Pages 89 - 92
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 25 of 51. PageID #: 120
Aaron Petitt, et al. v.                                                                                  Aaron Petitt
City of Cleveland                                                                                    January 17, 2019
                                                    Page 93                                                      Page 95

 1        lot of D's. So it was disparaging. Putting           1       and white, correct?
 2        aside their opinion that they fell on the            2   A    Correct.
 3        other side of what your opinion was on how           3   Q    All right. Is there anything about the
 4        that term was used, is there anything about          4       wording or terminology used in the rules
 5        the way they conducted the process beforehand        5       themselves that you take issue with? You can
 6        that you think should have been done                 6       take a look at your Exhibit C. And that's the
 7        differently?                                         7       charging -- I'm sorry. Exhibit B is the
 8   A     I'm sorry. Not that I know of.                      8       charging letter.
 9   Q     I mean, they did -- we've talked about it a         9   A    Not that I recall off the top of my head.
10        little today, and Mr. Clark indicates in the        10   Q    Okay. As far as you know they followed the
11        hearing that he did do an investigation and         11       rule -- the City of Cleveland followed the
12        the results were -- according to him it can go      12       rules and the process and procedure of which
13        either way, depending on, you know, how you         13       you were aware with regard to the discipline
14        see the text message, correct? I'm                  14       imposed, correct?
15        paraphrasing, sir. I don't mean to say word         15   A    Correct.
16        for word. It's 50/50, right?                        16   Q    Is there anything about the process by which
17   A     Correct.                                           17       the disciplinary hearings and the discipline
18   Q     All right. I mean, they did put you on notice      18       was imposed that you feel is either arbitrary
19        as to what they were charging. They did put         19       or capricious?
20        you on notice as to what they were charging         20   A    Can you define capricious please?
21        you with, right?                                    21   Q    Well, I don't know that I can do that for you.
22   A     Yes.                                               22       What's your understanding of capricious?
23   Q     All right. And they -- they did give you an        23   A    None.
24        opportunity to respond to those charges,            24   Q    All right. How about arbitrary?
25        right?                                              25   A    I understand the definition of arbitrary.

                                                    Page 94                                                      Page 96

 1   A     Yes.                                                1   Q    How about capricious having like no basis?
 2   Q     The provisions and the rules by which they          2   A    Okay.
 3        were going to impose discipline were spelled         3   Q    Okay. You understand the basis for the
 4        out for you in the charging letter, right?           4       charges that were lodged again you, correct?
 5   A     Yes.                                                5   A    Yes.
 6   Q     And you had prior notice of those rules and         6   Q    You don't agree with the outcome but you can
 7        regulations, right?                                  7       appreciate that the basis for which they
 8   A     Yes.                                                8       imposed discipline was spelled out to you well
 9   Q     You were aware that, you know, using, you           9       in advance of your hearing, correct?
10        know, disparaging terms and under the rules         10   A    I understand what is being stated and I
11        that are cited in your charging letter could        11       understand the charges. I don't agree with
12        result in discipline against you, correct?          12       them but I understand what they say and what
13   A     Yes.                                               13       they are.
14   Q     You weren't surprised about that, were you?        14   Q    Okay. How about with respect to -- there is
15   A     Yes.                                               15       an allegation that you were treated more
16   Q     I mean, not with respect to how the discipline     16       harshly or severely than others. Do you have
17        was imposed but you -- I mean, you had prior        17       any evidence or testimony to offer with
18        understanding that in the event the Division        18       respect to those allegations?
19        of Police found the terms or words or phrases       19   A    Not at the moment, no.
20        that an officer used while on duty were             20   Q    Okay. So you don't -- with respect to this
21        disparaging that discipline could be imposed,       21       other officer who may have used the N-word
22        correct?                                            22       while off duty, you don't know any of the
23             MR. KLEBANOW: Objection. Go ahead.             23       particular facts or circumstances surrounding
24   A     Yes.                                               24       any of the discipline imposed upon him,
25   Q     I mean, that's in the rules. It's in black         25       correct?


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS                                (24) Pages 93 - 96
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 26 of 51. PageID #: 121
Aaron Petitt, et al. v.                                                                              Aaron Petitt
City of Cleveland                                                                                January 17, 2019
                                                  Page 97                                                   Page 99

 1   A     Not right now, no.                                1       attorney for CPPA.
 2   Q     And do you have any opinion one way or another    2              THE WITNESS: That was my question.
 3        whether or not he should have received             3              MR. KLEBANOW: Those don't count.
 4        discipline?                                        4       He's asking you outside of that. Unless I'm
 5   A     No.                                               5       wrong.
 6   Q     Have you ever had any conversations outside       6   Q    Let me ask it this way.
 7        the presence of counsel with any member of the     7              MR. KLEBANOW: Go ahead. Yeah.
 8        CPPA?                                              8   Q    I'll try to walk through it so that we're
 9   A     Yes.                                              9       clear on it.
10   Q     How about have you ever had any of those         10              Did you have any meetings regarding
11        conversations -- again, this is always going      11       your discipline and the text message that your
12        to be without counsel present, okay? I don't      12       lawsuit is pertaining to with anyone from
13        want you to testify about anything that you       13       CPPA?
14        may have discussed with counsel present, okay?    14   A    Not without counsel. I don't recall --
15   A     Okay.                                            15   Q    Okay.
16   Q     You understand. So I don't have to keep          16   A    -- every meeting.
17        giving you that qualifier, okay?                  17   Q    All right. Did you have any discussions with
18             MR. KLEBANOW: Do you understand              18       any member of the CPPA outside the presence of
19        that, Aaron? If anything has to do with           19       counsel where the text message or the
20        conversations you've had with your attorneys,     20       allegations in your complaint or your
21        that's not what he's asking you. This does not    21       disciplinary proceedings were discussed?
22        include --                                        22   A    Yes.
23   A     Can I ask a question? Does this include if       23   Q    Okay. When did that discussion occur?
24        the union's attorney was in the room as well?     24   A    Shortly after I received the charge back or
25             MR. KLEBANOW: That would be                  25       the list of information, whatever you call it.

                                                  Page 98                                                  Page 100

 1        counsel, yes.                                      1   Q    Who did you have -- was it a meeting or a
 2   A     Yes, so --                                        2       conversation?
 3             MR. PIKE: That raises an                      3   A    A conversation.
 4        interesting point. Are you both representing       4   Q    Over the phone?
 5        CPPA in this lawsuit?                              5   A    Yes.
 6             MR. KLEBANOW: Yes.                            6   Q    Okay. Who did you have a conversation with?
 7             MR. AVERY: Yes.                               7   A    I believe it was Officer Medina, a member of
 8   Q     Okay. So yeah.                                    8       the CPPA.
 9             MR. KLEBANOW: I answered yes. If              9   Q    What is his position, if you know, with the
10        your attorneys were present -- your attorneys     10       CPPA?
11        representing you in any capacity were present,    11   A    I don't recall his exact position with the
12        that's not what he's asking. He's asking for      12       CPPA.
13        -- I mean, correct me if I'm wrong.               13   Q    Okay. What was the content of the discussion,
14             MR. PIKE: No.                                14       if you recall?
15             MR. KLEBANOW: He's asking for                15   A    He's an instructor for use of force and a
16        questions --                                      16       subject matter expert and the conversation was
17             MR. PIKE: I don't want to run                17       related to Specification 2.
18        afoul.                                            18   Q    Okay.
19             MR. KLEBANOW: -- if the attorneys            19   A    Which relates to the de-escalation.
20        were not present. So if you had a                 20   Q    Okay. Any other discussions with anyone from
21        conversation with another member of CPPA that     21       CPPA regarding either, you know, this lawsuit
22        was not an attorney and no attorneys were         22       or the allegations in your complaint or the
23        present representing you.                         23       text message exchange --
24             MR. AVERY: Joe was present.                  24   A    I've spoken --
25             MR. KLEBANOW: Right, if your                 25   Q    -- outside of counsel?


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS (25) Pages 97 - 100
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 27 of 51. PageID #: 122
Aaron Petitt, et al. v.                                                                               Aaron Petitt
City of Cleveland                                                                                 January 17, 2019
                                                  Page 101                                                   Page 103

 1   A     When I initially received the charge packet I      1   Q    In this case there is an allegation that you
 2        know for a fact I called Jeff Follmer, our          2       lost wages or that you're going to lose future
 3        union president.                                    3       lost wages somehow. Can you explain the basis
 4   Q     Okay. All right. Do you remember what you          4       for that allegation or why you believe that to
 5        discussed with Mr. Follmer?                         5       be the case?
 6   A     Not exactly.                                       6   A    From the moment that the charges were put on
 7   Q     Did you express -- did you tell him what the       7       the news and my face was all over with officer
 8        context of the text message was?                    8       using an N-word. My partner and I oftentimes
 9   A     Yes.                                               9       patrol on foot in the east bank and around the
10   Q     Did he express his displeasure with the           10       downtown area, engage with community members,
11        context of the text message?                       11       and while just walking around talking to
12   A     I don't recall the conversation.                  12       people I had members of the community come up
13   Q     Did he condone the use of the phraseology in      13       to me and recognize me from the news as the
14        your text message?                                 14       officer and the N-word. I've had numerous
15             MR. KLEBANOW: Objection. Go ahead.            15       people say oh, that's the police officer that
16   A     I don't recall the conversation.                  16       used the N-word. That's the racist.
17   Q     Did you have any other conversations besides      17                I've been at a family party at my
18        the one with Officer Medina and Mr. Follmer?       18       parents' house where family members, you know,
19   A     Not that I recall.                                19       had to come to my family and say hey, you
20   Q     Okay. It's my understanding that you -- you       20       know, I saw Aaron on TV. I can't believe he'd
21        appealed the decision regarding your               21       say these things, the N-word. He's racist.
22        discipline to -- with respect to -- pursuant       22       And my own father and family members have to
23        to the terms of the CBA, correct?                  23       defend me against my family.
24   A     Correct.                                          24            I've had people that I worked with from
25   Q     And that process has yet to be concluded,         25       all over when I was looking into other jobs

                                                  Page 102                                                   Page 104

 1        correct?                                            1       say just Google and you're everywhere with
 2   A     Correct.                                           2       officer uses N-word. It's racist police
 3   Q     It's still in process?                             3       officer Aaron Petitt. And the Internet is
 4   A     Yes.                                               4       forever. And everywhere I turn, every time I
 5   Q     Okay. What phase are you at now, if you know?      5       try to look for something on myself, any
 6   A     I don't know.                                      6       search engine, any search results shows
 7   Q     Okay. You filed an appeal, correct?                7       something that I'm not and that I had nothing
 8   A     Yes.                                               8       to do with. And I feel like that has done
 9   Q     Did you receive the results of that appeal?        9       more damage to me than the six day suspension,
10   A     Pardon?                                           10       than any suspension ever could; that for the
11   Q     Did you receive the results of your appeal?       11       rest of my life that's me associated with the
12   A     No.                                               12       racism and the N-word, and that no matter how
13   Q     Are you aware whether or not your appeal was      13       hard I try, no matter where I go or try to go
14        -- was denied?                                     14       that's just always there.
15   A     I believe we're currently waiting on              15   Q    Has anyone associated with the City of
16        arbitration.                                       16       Cleveland ever accused you of using the
17   Q     Are you aware that it's a several step process    17       N-word?
18        before you get to arbitration?                     18   A    No.
19   A     I'm not familiar with the process.                19   Q    In fact, has any of the media articles that
20   Q     Fair enough. Did you attend any hearings or       20       you refer to, they don't allege that you used
21        meetings regarding the appellate process           21       the N-word, do they?
22        regarding the disciplinary proceedings?            22   A    Before the other parts of the case were
23   A     No.                                               23       released, some of them did, yes.
24              MR. KLEBANOW: Objection. Go ahead.           24   Q    That's a mistaken statement, isn't it?
25              THE WITNESS: Sorry.                          25   A    Yes.


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS (26) Pages 101 - 104
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 28 of 51. PageID #: 123
Aaron Petitt, et al. v.                                                                                Aaron Petitt
City of Cleveland                                                                                  January 17, 2019
                                                  Page 105                                                     Page 107

 1   Q     Have you ever sought a retraction or redaction     1   Q    You don't know what the source of the
 2        by those particular agencies for making that        2       information for the -- actually the source of
 3        mistake?                                            3       the misinformation with respect to your
 4   A     No.                                                4       association with the N-word?
 5   Q     Do you think that the City of Cleveland had        5   A    No.
 6        anything to do with those agencies making that      6   Q    So your concern is your association --
 7        mistake?                                            7       improper association with the N-word; is
 8   A     Yes.                                               8       that -- is that a fair characterization?
 9   Q     What do you think the City did that caused         9   A    It's a partial characterization, yes.
10        them to make that mistake?                         10   Q    Well, I haven't heard anything else besides
11   A     Well, one specific incident would be when I       11       issues you believe you had to deal with as a
12        left the hearing with Officer Follmer present,     12       result of news outlets mistakenly associating
13        and media outlets had already had the              13       you with the N-word. Is there anything else
14        information of exactly what happened in the        14       that I'm missing?
15        hearing, and it was only myself, the union         15   A    In regard to what? I'm sorry.
16        members and other members of the City inside       16   Q    In regards to how you feel that, you know,
17        the hearing and news media outlets were            17       your either reputation or your future job
18        already calling the president of CPPA, and I       18       opportunities have been affected?
19        had been in company with my representation         19   A    It's -- it's hard to quantify or describe how
20        since the hearing, in a matter of three to         20       people looked at you -- how people looked at
21        five minutes since the hearing concluded.          21       me differently at work. It's hard to -- it's
22   Q     Okay. So there is -- do you know where the        22       hard to give a description or an attribute to
23        source of that information came from that          23       how people -- certain people, especially other
24        these -- well, let's start with this: Do you       24       officers, other maybe African American or
25        know who made those phone calls?                   25       officers of other race simply see that an

                                                  Page 106                                                     Page 108

 1   A  I do not.                                             1       officer was charged with disparaging or
 2   Q  Do you know what was said on those phone              2       demeaning or various other D words all regard
 3     calls?                                                 3       -- all relating to race.
 4   A I do not.                                              4   Q    Okay.
 5   Q Is there anything else besides these phone             5   A    And you walk down the halls and officers that
 6     calls from people who you don't know who made          6       used to say hello to you, ask you how you were
 7     the calls, you weren't a party to, that you            7       just don't anymore. They just don't make eye
 8     believe that the City of Cleveland had                 8       contact. That people you've known for years
 9     anything to do with the mistaken allegation            9       just all of a sudden one day decide that
10     and news publications that associated you with        10       nothing more than a nod instead of a
11     the N-word?                                           11       conversation. It's not -- it's not something
12   A No.                                                   12       to -- I don't know how to properly quantify I
13   Q Do you know which news publications made those        13       guess.
14     false statements?                                     14   Q    Have -- as far as who are these officers
15   A I don't recall off the top of my head.                15       you're claiming that treat you differently?
16   Q Do you have copies of any of those false              16   A    People around the city. People around the
17     statements or allegations?                            17       district.
18   A No.                                                   18   Q    Who?
19   Q Do you know what websites they were from?             19   A    I don't know names directly.
20   A Not directly off the top of my head, no.              20   Q    So you don't know the names of any of these
21   Q Are you aware of any of those news                    21       people that you claim are now treating you
22     publications who you don't know the identity          22       differently after these allegations of the
23     of, whether or not they ever filed a                  23       disciplinary process surfaced?
24     retraction?                                           24   A    I wouldn't argue so much that I'm receiving
25   A I don't know.                                         25       poor treatment or anything like that from


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS (27) Pages 105 - 108
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 29 of 51. PageID #: 124
Aaron Petitt, et al. v.                                                                                 Aaron Petitt
City of Cleveland                                                                                   January 17, 2019
                                                   Page 109                                                    Page 111

 1        them, just it feels different to me being            1       perceived being treated differently is in
 2        around them.                                         2       relation to your term -- use of the term --
 3   Q     Who? Who makes you feel that way?                   3       I'm sorry, use of the phrase never a problem
 4   A     After the case, everyone.                           4       to tune up some haji haha versus the N-word?
 5   Q     Every member of the Cleveland Division of           5   A    I'm sorry. Can you repeat that one more time?
 6        Police makes you feel that way?                      6   Q    Sure. My understanding from your testimony
 7   A     To me it felt different walking around the          7       that you gave is that you feel like your
 8        city and walking around my own police                8       family and you and your friends are having to
 9        department.                                          9       defend you because people think that you used
10   Q     Has there been any overt acts by specific          10       the N-word; is that fair?
11        individuals that you believe support your           11   A    That's part of it, yes.
12        claim that you were treated differently after       12   Q    Is there -- has there been any conduct or
13        this?                                               13       conversations that you're aware of amongst
14   A     No.                                                14       yourself, your friends or your family where
15   Q     Okay. Isn't it possible that they read and         15       they have to defend your use of the phrase
16        know the contents of your text message and          16       never a problem to tune up some haji haha?
17        disagree with you as to whether or not that         17       Has that ever come up?
18        term was disparaging or demeaning?                  18   A    I don't know what conversations they've had.
19              MR. KLEBANOW: Objection. Go ahead.            19   Q    Well, you said that they've had to defend you,
20   Q     Isn't that a possible reason why if these          20       or people associated you with the N-word.
21        people are treating you differently?                21       Have they ever done that with respect -- made
22   A     It's possible.                                     22       that association with respect to the -- to
23   Q     That they don't agree with your -- the context     23       your text message or the term haji?
24        and the use of the term haji, right?                24   A    They've had -- they've had to defend me for
25   A     It's possible.                                     25       what everyone perceived as racist because

                                                   Page 110                                                    Page 112

 1   Q     And it's also possible that they have a             1       that's what was alleged.
 2        problem with a Cleveland police officer              2   Q    What do you mean by racist is what I'm getting
 3        indicating that he doesn't have any                  3       at? Are you saying that you're being branded
 4        reservations about engaging in physical              4       a racist because you used the term -- the
 5        violence with a citizen?                             5       phrase never a bother to tune up some haji
 6              MR. KLEBANOW: Objection. Go ahead.             6       haha, or do you think you're being branded a
 7   Q     Right?                                              7       racist because you're being -- it was alleged
 8   A     It's possible.                                      8       that you used the N-word?
 9   Q     And you have no idea as to whether or not they      9   A    Both.
10        are treating -- these specific people you           10   Q    Okay. Who has made the claim with respect to
11        can't identify are treating you differently,        11       your text message and use of the term haji?
12        right?                                              12   A    I know for a fact a family member has.
13   A     Correct.                                           13   Q    Which family member of yours has had to defend
14   Q     And you don't know why perhaps, right?             14       your use of the term haji?
15   A     Because of this.                                   15   A    My father.
16   Q     Isn't it possible they think that your use of      16   Q    Tell me about that. Who made -- I don't
17        the term haji was disrespectful to the people       17       know -- an allegation to your father about --
18        that have actually made the hajj?                   18   A    His brother. My uncle.
19              MR. KLEBANOW: Objection. Go ahead.            19   Q    Who is your uncle?
20   A     I don't know what they are thinking.               20   A    Carl Petitt.
21   Q     Okay. But that's a possible rationale; is it       21   Q    So your uncle Carl Petitt expressed a concern
22        not?                                                22       about your use of the term haji?
23   A     Anything is possible.                              23   A    About racism in general. I don't know the
24   Q     Okay. How about anything else? I think we --       24       details.
25        what I -- do you think that any of your             25   Q    Well, that's what I'm getting at. Did your


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS (28) Pages 109 - 112
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 30 of 51. PageID #: 125
Aaron Petitt, et al. v.                                                                               Aaron Petitt
City of Cleveland                                                                                 January 17, 2019
                                                  Page 113                                                   Page 115

 1        own uncle talk to your father about the belief      1   A    Fairview Park. I'm sorry, I was waiting until
 2        that the term haji implicated that you were a       2       you were finished.
 3        racist?                                             3   Q    I'm sorry. She takes it all down. I don't
 4   A     I don't know the details.                          4       have to write it.
 5   Q     Well, you're saying he had to defend you so        5             How about with respect to your uncle
 6        please tell me what your father expressed to        6       Carl Petitt, what is his address?
 7        you as to having to defend your use of the          7   A    I don't know.
 8        term haji or the phrase never a bother to tune      8   Q    Do you know where he lives? I mean city.
 9        up some haji haha.                                  9   A    I think he lives in Cleveland still.
10   A     I just told you.                                  10   Q    Was either your father or your uncle a member
11   Q     What, that he had to defend your use of the       11       of the Cleveland Division of Police?
12        term?                                              12   A    No.
13   A     That he had to defend me being called a           13   Q    Do you have any other relatives that were
14        racist.                                            14       members of the Division of Police?
15   Q     So your uncle called you a racist for using       15   A    No.
16        the term haji?                                     16   Q    Do you have any relatives that were in with
17   A     I don't know.                                     17       the fire department?
18   Q     Well, what did your father tell you that your     18   A    Yes.
19        uncle said that he had to defend you?              19   Q    Who?
20   A     That my uncle believed I was a racist because     20   A    My brother.
21        of what he saw on TV, and that my dad had to       21   Q    Anyone else?
22        defend him -- or defend me.                        22   A    I'm sorry, did you -- I apologize. Did you
23   Q     What did he see on TV, the term that you used     23       mean Cleveland Fire or just a fireman?
24        haji or your association with the N-word?          24   Q    I think we're fixing that. Where did your
25   A     I don't know.                                     25       brother work?

                                                  Page 114                                                   Page 116

 1   Q     All right. So as you sit here today has your       1   A    Rocky River.
 2        father or anyone else had to ever defend you        2   Q    That's fine. Are you -- are you aware of you
 3        or your reputation based on your use of the         3       not getting any -- strike that.
 4        phrase in your text message or the term haji?       4            Are you aware of you not being hired
 5   A     I don't know.                                      5       for any position with respect to the
 6   Q     So the answer to my question would be you have     6       discipline -- as a result of the discipline
 7        no knowledge, evidence or recollection of           7       you received in this case?
 8        anyone attacking your reputation for your use       8   A    Hired, no. Positions within the department,
 9        of the term haji or the text message we've          9       yes.
10        been discussing; is that true?                     10   Q    What positions are you talking about?
11   A     I don't know.                                     11   A    The availability for the NICE Unit. I was
12   Q     No, is that true or not?                          12       informed that I was not able to go because I
13   A     That I don't know.                                13       had active discipline.
14   Q     Do you have any knowledge of anyone ever          14   Q    And that's a standard thing, correct?
15        making those allegations against you, that         15   A    Correct.
16        you're a racist or demeaning your reputation       16   Q    Anyone that has disciplinary in the last two
17        based on the term haji or your text message?       17       years is not going to be selected for a
18   A     No.                                               18       specialized unit, correct?
19   Q     What is your father's name?                       19   A    Correct.
20   A     Alan Petitt.                                      20   Q    What's the NICE Unit?
21   Q     Is he still with us?                              21   A    Neighborhood Impact Community Engagement.
22   A     He is.                                            22   Q    Okay. Is that different from Community
23   Q     And what's his address?                           23       Control?
24   A     19656 Henry Road.                                 24   A    Yes.
25   Q     Where is that, Cleveland?                         25   Q    All right. Any other positions or employment


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS (29) Pages 113 - 116
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 31 of 51. PageID #: 126
Aaron Petitt, et al. v.                                                                                 Aaron Petitt
City of Cleveland                                                                                   January 17, 2019
                                                   Page 117                                                    Page 119

 1        that you claim you didn't receive as a result        1       of life issues and go to areas that may be
 2        of the disciplinary process we're here about         2       current hot spots with violence or drug
 3        today?                                               3       activity and try to deal with community issues
 4   A     No.                                                 4       and enforcement from there.
 5   Q     Would the NICE Unit have resulted in any            5   Q    Okay. But just so I'm clear, that wouldn't
 6        change in pay?                                       6       have resulted in any difference in base pay or
 7   A     Base pay, no.                                       7       overtime, would it?
 8   Q     By your answer do you allege that there is any      8   A    No.
 9        other degree of compensation that would have         9   Q    Are there any other monetary damages you're
10        changed had you been appointed to the NICE          10       claiming as a result of the discipline that
11        Unit?                                               11       was imposed?
12   A     Overtime and experience and education              12   A    No.
13        opportunities.                                      13   Q    When you -- who presided over your
14   Q     Overtime it's my understanding is never            14       disciplinary hearing; do you know?
15        guaranteed to a member of the Division of           15   A    I'd have to review the transcript.
16        Police, correct?                                    16   Q    Go ahead, take a look.
17   A     Rarely is it guaranteed.                           17   A    Deputy Chief Wayne Drummond.
18   Q     I'm sorry?                                         18   Q    Okay. And who was it that imposed your six
19   A     It's rarely guaranteed.                            19       day suspension as a result of the three
20   Q     There is a provision where you're guaranteed       20       specifications that you were found guilty of?
21        to receive overtime in the Division of Police?      21   A    I believe it's the Chief of Police that makes
22   A     Some units have set scheduled overtime. Not        22       the ultimate -- let me check.
23        many. But there is no overall guarantee for         23   Q    Go ahead and check the letter.
24        any one person.                                     24   A    I'm sorry.
25   Q     But don't you need to apply for and receive        25   Q    That's fine.

                                                   Page 118                                                    Page 120

 1        approval to work overtime?                           1   A    Chief Calvin Williams.
 2   A     No.                                                 2   Q    Okay. As a result of this disciplinary
 3   Q     You don't have to put in for overtime?              3       process and the imposition of your suspension
 4   A     It's -- for the set ones there is. It's not         4       have you ever suffered from any mental
 5        approval, it's usually a sign-off, just a            5       conditions that you claim are causally
 6        roster. You don't have to receive prior              6       related?
 7        permission.                                          7   A    No.
 8   Q     What -- in your belief what are those units or      8   Q    So there is no sort of mental issues or
 9        positions?                                           9       treatment that you've been seen by any medical
10   A     Sometimes traffic and the Downtown Services        10       professional with regard to the allegations in
11        Unit, including my unit.                            11       your complaint; is that true?
12   Q     But not the NICE Unit, correct?                    12   A    Correct.
13   A     Correct.                                           13   Q    Okay. Do you believe that the City of
14   Q     All right. So had you transferred to the NICE      14       Cleveland's policies and orders under which
15        Unit you would have essentially been forgoing       15       you were found guilty of should be amended or
16        the overtime you would have received under          16       changed in any manner?
17        your current unit, correct?                         17   A    Yes.
18   A     No.                                                18   Q    In what way?
19   Q     You can do both?                                   19   A    To be more specific.
20   A     You can sign up for other units, yes.              20   Q    In what way?
21   Q     What would you be doing for the NICE Unit had      21   A    For them to state and identify words that they
22        you been selected?                                  22       feel are inappropriate.
23   A     The description that was given out by the          23   Q    Okay. Anything else?
24        Chief, they position themselves around the          24   A    Not at the moment, no.
25        City for high crime areas and focus on quality      25   Q    What words would you include on that list?


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS (30) Pages 117 - 120
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 32 of 51. PageID #: 127
Aaron Petitt, et al. v.                                                                                 Aaron Petitt
City of Cleveland                                                                                   January 17, 2019
                                                   Page 121                                                   Page 123

 1   A     If the City deems that a word is appropriate        1   A    You're asking me a two-part hypothetical
 2        they should add that. If the City of                 2       what-if question. I don't feel comfortable
 3        Cleveland believes that the word haji is             3       answering what ifs with what ifs.
 4        inappropriate and offensive then I believe           4   Q    If a word doesn't appear on the list is it
 5        there should be notice that that word is             5       your position that a police officer should not
 6        inappropriate and offensive, or believed to          6       be disciplined for using it under any -- under
 7        be.                                                  7       any circumstances?
 8   Q     Any other words that you believe should be on       8   A    But there is no list, correct?
 9        the list?                                            9   Q    Right. But I'm saying if we were to create a
10   A     Not as it relates to this case.                    10       list that you're talking about creating and a
11   Q     Well, I mean, any other words? Are there any       11       word comes up through an investigation that --
12        words that you believe that should be on the        12       that people would -- that would be ambiguous
13        list that the City of Cleveland should specify      13       or people might consider to be demeaning or
14        that are unacceptable for use by officers?          14       derogatory or -- is it your position that that
15   A     I don't feel comfortable speculating that or       15       word, because it's not on the list there
16        saying those words.                                 16       should be no discipline imposed?
17   Q     So you have no input or opinion as to whether      17   A    It would be my position that it should be
18        any particular word should appear on this list      18       examined, it should be discussed and it should
19        that you think should be just added to the          19       be addressed from there.
20        orders and policies; is that true?                  20   Q    But my question is if the City makes a
21   A     I only feel comfortable addressing the word        21       determination that they find that that word
22        and issue at hand. I don't feel comfortable         22       that was used, whatever it is that doesn't
23        issuing.                                            23       appear on this list you're talking about, was
24   Q     Do you think haji should be on that list?          24       offensive or demeaning or derogatory, is it
25   A     If the City of Cleveland deems that it is          25       your position that the City still should not

                                                   Page 122                                                   Page 124

 1        offensive then I believe it should be.               1       be able to discipline its officers for that
 2   Q     Well, are you saying that haji is per se in         2       use of that word?
 3        all circumstances an offensive word?                 3   A    It would be my position that there needs to be
 4              MR. KLEBANOW: Objection.                       4       guidelines. If there -- if in this what-if
 5   A     What do you mean per se?                            5       situation that if I'm making a list that if
 6   Q     Well, what is the criteria by which you would       6       exists and if someone was disciplined for if
 7        put a word on this list that you're talking          7       using it because it wasn't on the if list, it
 8        about?                                               8       would be my position that if that word came up
 9   A     That would be up to the City of Cleveland to        9       then there should be some sort of sit down,
10        decide.                                             10       some sort of saying hey, this is a new word
11   Q     What if there is a word that doesn't appear on     11       that surfaced in our language, because that
12        that list, because as you know word meanings        12       happens all time. It should be addressed.
13        and vocabulary is changing all the time,            13       And from that point forward it should be known
14        correct?                                            14       that this is not acceptable.
15   A     Correct.                                           15   Q    So it's kind of like the dog's one bite rule.
16   Q     So what if a word comes up that's not on the       16       You should be able to use a word that's
17        list, what should the City do in that               17       considered offensive at least one time because
18        circumstance?                                       18       it's not on the list?
19   A     What if it doesn't come up?                        19             MR. KLEBANOW: Objection.
20   Q     No, I'm saying what if a word like haji is not     20   Q    Right?
21        on the list.                                        21   A    I'm not sure how this relates to a dog bite.
22   A     Uh-huh.                                            22       I'm not --
23   Q     Does that mean that you believe that under no      23   Q    The one bite rule?
24        circumstances should a person be disciplined        24   A    I honestly have never heard that phrase.
25        for the use of a word that's not on that list?      25   Q    All right. So in the event that a word comes


Min-U-Script®                FINCUN-MANCINI -- THE COURT REPORTERS (31) Pages 121 - 124
                                         (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 33 of 51. PageID #: 128
Aaron Petitt, et al. v.                                                                                 Aaron Petitt
City of Cleveland                                                                                   January 17, 2019
                                                   Page 125                                                    Page 127

 1        up that is deemed by the City to be offensive        1            Well, with respect to the discipline
 2        or subject to discipline but it's not on the         2       and the process and the investigation with
 3        list, is it your position the City shouldn't         3       respect to your text message and the other
 4        be able to discipline the person for that?           4       charges, didn't the City do what you say they
 5        I'm just --                                          5       should have done except for with respect to
 6   A     My position is exactly as I just stated.            6       imposing discipline on you? I mean, they
 7   Q     Which is what with respect to that question?        7       investigated what the word meant, right?
 8              THE WITNESS: Can you reread that               8   A    Yes.
 9        please, ma'am?                                       9   Q    They heard your side of the story and
10   Q     You sit down -- I'll tell you what.                10       collected, you know, the information that you
11   A     Okay.                                              11       believe supported your actions and decisions,
12   Q     You sit down, you have a discussion about it       12       right?
13        but at the end of the day if the City still         13   A    Yes.
14        feels that the context in which the term was        14   Q    They presented it to -- both sides of the
15        used was offensive, is it your position that        15       story to at that point the deputy chief,
16        they still shouldn't be able to discipline          16       right?
17        their employee -- their officer for it?             17   A    Correct.
18   A     Yes.                                               18   Q    And it was left for him to make a
19   Q     So then if a word doesn't appear on this list      19       determination, or I should say a
20        and it's determined that it's -- it was used,       20       recommendation to the Chief, correct?
21        it was an offensive word that was used in a         21   A    Correct.
22        police action, it's your position that you          22   Q    And you -- so there is nothing -- there is
23        cannot discipline someone for that?                 23       nothing about the way it was handled, you just
24   A     So this is the if list, if it's a police           24       have an issue with the fact that you were
25        action, if it's not a word on the if list that      25       disciplined for it, right?

                                                   Page 126                                                    Page 128

 1        I've created?                                        1   A    No.
 2   Q     It's not an if list, it's a list, but yeah.         2   Q    All right. What about the process do you
 3   A     But it's a list that doesn't exist so it's an       3       think should have been different?
 4        if list.                                             4   A    You previously -- you previously asked me and
 5   Q     No. If we create your list that you say, the        5       I said that there should be some sort of
 6        word is not on there --                              6       guideline set forth if that word is found to
 7   A     There is a lot of theoretical lists floating        7       be offensive, if they believed it to be
 8        around there. I'm sorry.                             8       offensive. A standard should be set forth
 9   Q     If the word -- that's fine. If the word is          9       from that period on.
10        not on there, it's your position that you           10   Q    Well, all right. Have you ever been a party
11        shouldn't be able to discipline someone for         11       to a lawsuit in the past?
12        using it?                                           12   A    Yes.
13   A     It's my position that there should be              13   Q    How many times?
14        guidelines. It's my position that                   14   A    For any lawsuit ever?
15        administrators in the City and anyone using         15   Q    Uh-huh.
16        that word or someone says I'm offended by it,       16   A    Three or four maybe.
17        there should be a conversation about it and it      17   Q    Okay. And outside of your employment with the
18        should be addressed.                                18       City of Cleveland have you been a party to a
19   Q     But my point is --                                 19       lawsuit?
20   A     How is it addressed --                             20   A    Yes.
21   Q     My point is the word is not on the list.           21   Q    How many times?
22   A     I don't -- I'm sorry but I don't know your         22   A    One.
23        point. I don't know the list and I don't            23   Q    What was that in regards to?
24        know --                                             24   A    Traffic accident.
25   Q     It's fine. It's fine. All right.                   25   Q    Anything else that you can recall? Any


Min-U-Script®                FINCUN-MANCINI -- THE COURT REPORTERS (32) Pages 125 - 128
                                         (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 34 of 51. PageID #: 129
Aaron Petitt, et al. v.                                                                                Aaron Petitt
City of Cleveland                                                                                  January 17, 2019
                                                  Page 129                                                    Page 131

 1        lawsuits you filed?                                 1   Q    And then the final one?
 2   A     When I was in high school.                         2   A    "American Airlines delivering a special
 3   Q     Uh-huh. What was that lawsuit about?               3       message."
 4   A     It was a freedom of speech case.                   4   Q    Okay. Okay. And these are posters that you
 5   Q     Okay. What did it pertain to?                      5       posted around your school indicating what?
 6   A     Against hanging pictures, posters on my locker     6       Why did you do it?
 7        at school.                                          7   A    This was immediately following 9/11. These
 8   Q     What was the content of the posters?               8       were pictures from the Internet and these were
 9   A     They were U.S. military planes flying over         9       slogans taken off there. And the front one
10        Afghanistan.                                       10       being a play off the Robin Williams good
11   Q     What else was going on?                           11       morning Viet Nam. The following posters, the
12              MR. KLEBANOW: Objection.                     12       following were all from military members that
13   A     I was suspended for -- I don't remember the       13       I saw on TV when I was a sophomore in high
14        exact verbiage but I was suspended with a          14       school.
15        recommendation for expulsion for hanging           15   Q    Okay. Is there any limitation on where or how
16        posters that could be considered offensive.        16       Afghans should be bombed in any of those
17   Q     Okay. They were flying over Afghanistan.          17       photographs?
18        What were the planes doing?                        18   A    That would be up to the commanding general.
19   A     They were dropping bombs.                         19   Q    Well, I'm -- does your writing indicate
20              MR. PIKE: Okay. Let's mark                   20       anything about it or just that the entire
21        this.                                              21       Afghan should be bombed?
22              (Defendant's Exhibit G                       22            MR. KLEBANOW: Objection. Go ahead.
23              marked for identification.)                  23   A    I was a sophomore in high school so I wasn't a
24   Q     Take a look at what I've given you as Exhibit     24       member of special operations command at the
25        B -- I mean G. I'm sorry. Five posters I've        25       time so I didn't have any deployable knowledge

                                                  Page 130                                                    Page 132

 1        attached here. Are these posters that you           1      on how the Air Force imposed --
 2        were referring to?                                  2   Q   I'm asking what you mean by good morning
 3   A     Yes, they are.                                     3      Afghan. The picture seems to indicate that
 4   Q     All right. And in each one of these five           4      it's target bombing the country.
 5        posters it depicts military planes over             5   A I'm not sure what the bombers on Afghanistan
 6        Afghanistan dropping bombs?                         6      after we started invasion were doing besides
 7   A     Yes.                                               7      bombing.
 8   Q     What's the -- under the first page what's the      8    (Jeffrey Follmer entered to conference room.)
 9        language there that's written?                      9   Q All right. Is there any other reason you
10   A     "Good morning Afgan."                             10      posted these photos?
11   Q     Okay. And then the second one, what's written     11   A To show support for my country after we were
12        there?                                             12      attacked.
13   A     "May God have mercy because we will not."         13   Q Okay. That's the 9/11 attack, Twin Towers?
14   Q     And the third one?                                14   A Yes, it was.
15   A     "Nonstop flights soon to" -- I can't make out     15   Q Was your sister injured in that attack?
16        the last word.                                     16   A Yes, she was.
17   Q     "Soon to be commenced"?                           17   Q What injuries did she suffer?
18   A     I don't know.                                     18   A Cuts to the face from glass, partial burns
19   Q     All right. Fourth one?                            19      from the debris. Not -- that's all I really
20   A     "It's a bird. It's superman. No. It's what        20      recall.
21        dreams are made of" I think. "Dreams do come       21   Q How about with respect to your brother who is
22        true."                                             22      a firefighter, I'm sure it impacted him, the
23   Q     Again, depicting bombs falling all over           23      9/11 attack?
24        Afghanistan?                                       24   A He volunteered to go up to Ground Zero to dig
25   A     Yes.                                              25      out remains and rubble.


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS (33) Pages 129 - 132
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 35 of 51. PageID #: 130
Aaron Petitt, et al. v.                                                                                Aaron Petitt
City of Cleveland                                                                                  January 17, 2019
                                                  Page 133                                                   Page 135

 1   Q     Right. I'm assuming it made you mad?               1   Q    Have you ever used that term in respect to
 2             MR. KLEBANOW: Objection. Go ahead.             2       text messages?
 3   A     It made me very mad.                               3   A    I don't know.
 4   Q     And in response to that you posted these type      4   Q    Is it fair to say that haji is not the only
 5        of photos?                                          5       ambiguous term you've used to refer to people
 6   A     To show support for my country, yes.               6       of other ethnic ethnicities?
 7   Q     Okay. Is it your belief that using the term        7   A    Can you repeat that? I'm sorry.
 8        haji is acceptable, to use that to refer to         8   Q    Sure. Is it fair to say that haji is not the
 9        all middle easterners?                              9       only term you've used to refer to -- ambiguous
10   A     It depends.                                       10       term that you've used to refer to other
11   Q     Depends on what, context?                         11       people -- people of other ethnicities?
12   A     Depends on who you're saying it to, how you're    12   A    No.
13        speaking to them.                                  13   Q    Okay. Were you a party or involved in any way
14   Q     Okay. Well, what circumstances would it be        14       with respect to a lawsuit to keep the terms of
15        appropriate or would it not be appropriate to      15       your text message out of the public eye?
16        use the term?                                      16   A    Yes.
17   A     At work. The same reason I don't use the          17   Q    In what regard?
18        terms bro or dude or guy when I'm speaking to      18   A    Myself and on behalf of the Union initially
19        somebody.                                          19       filed an injunction to stop it from coming
20   Q     How about the term nukka, n-u-k-k-a; do you       20       out.
21        use that term?                                     21   Q    You didn't want the particulars of the text
22   A     Joking around with friends I know I have.         22       message that you had used to go public,
23   Q     What does that term mean?                         23       correct?
24   A     We -- a lot of times like nukka or ninja.         24   A    Correct.
25   Q     Okay. Is there another -- is there another        25   Q    You filed -- were part of a federal lawsuit

                                                  Page 134                                                   Page 136

 1        connotation of the word nukka? Is it slang          1       seeking to prevent that from occurring,
 2        for anything?                                       2       correct?
 3   A     Not that I've used it in.                          3   A    Correct.
 4   Q     You're not aware of any alternate meanings of      4   Q    Okay. And just so I'm clear, you were
 5        the term nukka?                                     5       successful in that, right?
 6   A     Not that I've used it in, no.                      6   A    No.
 7   Q     How about the term homo; have you ever been        7   Q    Okay. Well, if the term is so appropriate to
 8        involved in a conversation involving the term       8       use why would you go to great lengths as to
 9        homo?                                               9       file a federal lawsuit to prevent its
10   A     Yes.                                              10       disclosure to the public?
11   Q     Have you used the term yourself?                  11             MR. KLEBANOW: Objection. Go ahead.
12   A     I'm sure I have.                                  12   A    Because everyone has a different opinion and
13   Q     Do you think that's an appropriate term to use    13       the media can turn anything they want to into
14        when referring to people?                          14       anything.
15   A     At work, no.                                      15   Q    Right. Everybody has a different opinion as
16   Q     But you agree that you've used that term,         16       to the term haji and the way that you used it
17        right?                                             17       in that text message, right?
18   A     I have.                                           18   A    Correct.
19   Q     How about the term fag, have you used that        19   Q    Some people would find it very offensive,
20        term?                                              20       correct?
21   A     I'm sure I have before.                           21   A    It's possible.
22   Q     Is there any ambiguity to that term?              22   Q    All right. And isn't it really more important
23   A     No.                                               23       when you're creating a policy for which police
24   Q     Have you ever used that term while on duty?       24       officers are to follow that you take into
25   A     I don't believe so.                               25       account everyone's ethnic background and


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS (34) Pages 133 - 136
                                        (216) 696-2272
         Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 36 of 51. PageID #: 131
Aaron Petitt, et al. v.                                                                               Aaron Petitt
City of Cleveland                                                                                 January 17, 2019
                                                 Page 137                                                    Page 139

 1        opinions on a particular word or phrase?           1   Q    It's about as far away from the City of
 2   A     Yes.                                              2       Cleveland as you could possibly be, right?
 3   Q     So if some person or persons found your           3   A    Yes.
 4        terminology, your text message or the term         4   Q    So the terms and phrases that are -- or
 5        haji offensive you would agree that -- that        5       customs that are used in the middle east are
 6        that word should not be used by a police           6       far different from those that are present here
 7        officer, correct?                                  7       in the City of Cleveland, correct?
 8   A     Yes.                                              8   A    No.
 9   Q     Okay. Even though you may have been using it      9   Q    No?
10        innocently it's what the public or someone        10   A    No.
11        else would perceive the meaning of that word      11   Q    Okay. But you can appreciate that the word's
12        that's important; is it not?                      12       usage and context and meaning can mean two
13   A     Yes.                                             13       different things in two different parts of the
14   Q     As the City of Cleveland or the Cleveland        14       world, right?
15        Division of Police, it has a vested interest      15   A    Yes.
16        in holding its officers to the highest            16   Q    And there is certain gestures and actions that
17        standards, correct?                               17       are commonplace here in the United States that
18   A     Correct.                                         18       would probably get you, you know, into a fight
19   Q     Because if you don't do that they lose faith     19       in other parts of the world, right?
20        in the police, correct?                           20   A    Absolutely.
21   A     Correct.                                         21   Q    And that was part of your military training,
22   Q     So with respect to the City's determination as   22       correct?
23        to whether or not a word or a phrase comports     23   A    Some of it, yes.
24        with your personal belief as to the meaning of    24   Q    So what's acceptable in one part of the world
25        that word, that's really not relevant to a        25       is not necessarily acceptable in civilian life

                                                 Page 138                                                    Page 140

 1        disciplinary process, correct?                     1       here in the City of Cleveland, right?
 2             MR. KLEBANOW: Objection. Go ahead.            2   A    Sometimes, yes.
 3   A     I would disagree with that.                       3   Q    All right. You're not disputing that, right?
 4   Q     Okay. And can you give me any documents or        4   A    No.
 5        notices or any paperwork where the U.S.            5            MR. PIKE: All right. We can
 6        military, as you claim, instructed you in the      6       take a break if you want.
 7        use of the term haji?                              7            MR. KLEBANOW: All right. That's
 8   A     Not at the moment, no.                            8       fine.
 9   Q     Can you name any person or commander who told     9            MR. PIKE: I don't want to hold
10        you to use those terms -- that term?              10       him here.
11   A     All of those people are long since gone if I     11            VIDEO TECHNICIAN: We're off the record
12        could remember the names.                         12       at 12:48.
13   Q     You don't know any of those people who I could   13               (Short recess.)
14        ask about this, do you?                           14            VIDEO TECHNICIAN: We're back on the
15   A     I could try to get information. No.              15       record at 12:55.
16   Q     Well, I'm asking as you sit here do you have     16            MR. PIKE: Sir, I looked over my
17        any knowledge as to who the person or persons     17       notes. I think I'm done today. I appreciate
18        were within the U.S. military that told you it    18       your time and honesty.
19        was okay to use those terms?                      19            MR. KLEBANOW: And we'll read.
20   A     Not at the moment, no.                           20            VIDEO TECHNICIAN: We're off the record
21   Q     You would agree that the culture in society in   21       at 12:55.
22        the middle eastern states is dramatically         22            (Deposition concluded at 12:55 p.m.)
23        different than what it is here in Cleveland,      23            (Signature not waived.)
24        Ohio, correct?                                    24                   ---
25   A     In an unimaginable and unfathomable way, yes.    25


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS (35) Pages 137 - 140
                                        (216) 696-2272
     Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 37 of 51. PageID #: 132
Aaron Petitt, et al. v.                                                                                 Aaron Petitt
City of Cleveland                                                                                   January 17, 2019
                                                  Page 141                                                       Page 143
 1                        SIGNATURE PAGE                       1   State of Ohio,        )
                                                                                         ) SS:   CERTIFICATE
 2                                                             2   County of Cuyahoga,   )
 3 In Re:        Aaron Petitt, et al., v. City of Cleveland    3        I, Karen A. Toth, Notary Public in and for the
 4 Case Number: 1:18-CV-01678-JG                               4   State of Ohio, duly commissioned and qualified, do
 5 Deponent:      Aaron Petitt                                 5   hereby certify that the within named witness,
 6 Date:          Thursday, January 17, 2019                   6   Aaron Petitt, was by me first duly sworn to
 7                                                             7   testify the truth, the whole truth, and nothing but
 8 To the Reporter:                                            8   the truth in the cause aforesaid; that the testimony
 9         I have read the entire transcript of my             9   then given by him was by me reduced to
10 Deposition taken in the captioned matter or the same       10   stenotypy/computer in the presence of said witness,
11 has been read to me. I request that the following          11   afterward transcribed, and that the foregoing is a
12 changes be entered upon the record for the reasons         12   true and correct transcript of the testimony so
13 indicated.                                                 13   given by him as aforesaid.
14        I have signed my name to the Errata Sheet and the   14         I do further certify that the testimony given
15 appropriate Certificate and authorize you to attach        15   by the witness was video/audio recorded and that the
16 both to the original transcript.                           16   video recording hereto attached is a true and
17                                                            17   correct visual and audio reproduction of the
18                                                            18   testimony given by him.
19                                                            19         I do further certify that this deposition was
                             _____________________________
20                            Aaron Petitt                    20   taken at Burke Lakefront Airport, 1501 North
21         Subscribed and sworn to before me this             21   Marginal Road, Cleveland, Ohio 44114, on Thursday,
22 ______day of ____________, 2019.                           22   January 17, 2019, commencing at 9:54 a.m. and was
23                                                            23   completed without adjournment.
                             _____________________________
24                            Notary Public                   24
25        My commission expires:________________________.     25

                                                  Page 142                                                       Page 144
 1       I have read the foregoing transcript from page 1      1        I do further certify that I am not a relative,
 2 through page 140 and note the following corrections:        2   counsel, or attorney of either party, or otherwise
 3 PAGE-LINE    REQUESTED CHANGE        REASON FOR CHANGE      3   interested in the event of this action.
 4                                                             4         IN WITNESS WHEREOF, I have hereunto set my
 5                                                             5   hand and affixed my seal of office at Cleveland,
 6                                                             6   Ohio on this 21st day of January, 2019.
 7                                                             7
                                                                             _________________________________
 8                                                             8             Karen A. Toth, Notary Public in
                                                                             and for the State of Ohio.
 9                                                             9             My Commission expires May 6, 2023.
10                                                            10
11                                                            11
12                                                            12
13                                                            13
14                                                            14
15                                                            15
16                                                            16
17                                                            17
18                                                            18
19                                                            19
20                                                            20
21                                                            21
22                                                            22
23                                                            23
24                                                            24
   _________________________      __________
25 Aaron Petitt                   Date                        25


Min-U-Script®               FINCUN-MANCINI -- THE COURT REPORTERS (36) Pages 141 - 144
                                        (216) 696-2272
              Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 38 of 51. PageID #: 133
Aaron Petitt, et al. v.                                                                                               Aaron Petitt
City of Cleveland                                                                                                 January 17, 2019

                             121:2                    109:23;134:16;137:5;     always (3)                    118:1,5
             $            added (1)                   138:21                     37:19;97:11;104:14        approximate (1)
                             121:19                agreement (1)               ambiguity (2)                 35:12
$500 (1)                  additional (1)              78:23                      61:14;134:22              approximately (10)
  8:21                       34:4                  ahead (49)                  ambiguous (7)                 5:24;8:9;11:14;14:9;
                          address (3)                 16:17;31:25;32:22;         43:17,25;44:2;87:11;        16:5;18:5;21:16,18;
             A               18:13;114:23;115:6       33:8;34:13;45:12,24;       123:12;135:5,9              35:24;47:3
                          addressed (4)               46:9,12,16;47:17;        amended (1)                 April (3)
AARON (7)                    123:19;124:12;           48:12;49:21,23;50:15,      120:15                      27:10,20;48:5
  4:4;5:4;75:6;76:6;         126:18,20                18;53:11,25;54:22;       Amendment (1)               Arab-American (1)
  97:19;103:20;104:3      addressing (1)              55:5;56:25;57:10,24;       72:8                        75:9
abdomen (1)                  121:21                   58:8;63:10;64:3;66:7,    American (2)                Arabia (1)
  82:15                   administrative (1)          13;67:1;68:20;73:6;        107:24;131:2                63:9
able (6)                     83:17                    75:12;79:2;90:5;91:8,    amongst (1)                 Arabic (1)
  116:12;124:1,16;        administrators (1)          14;94:23;99:7;101:15;      111:13                      28:11
  125:4,16;126:11            126:15                   102:24;109:19;110:6,     amount (2)                  arbitrarily (1)
above (1)                 advance (1)                 19;119:16,23;131:22;       85:5,6                      65:12
  82:14                      96:9                     133:2;136:11;138:2       and/or (1)                  arbitrary (3)
absence (1)               advising (1)             Air (1)                       39:4                        95:18,24,25
  9:21                       15:5                     132:1                    answered (2)                arbitration (2)
Absent (1)                advisor (1)              Airlines (1)                  74:11;98:9                  102:16,18
  8:13                       19:8                     131:2                    anymore (1)                 area (2)
Absolutely (5)            Aegis (6)                Alan (1)                      108:7                       10:8;103:10
  70:18,23;72:3,22;          11:5,15;13:6,17,21;      114:20                   ap (2)                      areas (2)
  139:20                     20:6                  allegation (17)               14:8,20                     118:25;119:1
acceptable (5)            affect (1)                  24:25;37:3,6;65:19;      apologize (1)               argue (5)
  78:22;124:14;133:8;        73:8                     66:2,20,25;68:17;69:2;     115:22                      32:24;56:14;70:22;
  139:24,25               affected (1)                70:7;71:17;77:19;        Apparently (2)                72:5;108:24
accepted (2)                 107:18                   96:15;103:1,4;106:9;       51:3;75:8                 armed (1)
  70:15;83:13             Afgan (1)                   112:17                   appeal (4)                    23:10
accident (1)                 130:10                allegations (13)              102:7,9,11,13             Army (11)
  128:24                  Afghan (2)                  34:22;35:10;59:7;        appealed (1)                  5:19;6:9;22:21,22;
according (2)                131:21;132:3             67:19;83:2;87:8;96:18;     101:21                      23:10;24:6,10,11,12,
  42:13;93:12             Afghanistan (8)             99:20;100:22;106:17;     appear (6)                    16,19
account (1)                  5:21;23:13;38:2;         108:22;114:15;120:10       80:8;121:18;122:11;       Around (18)
  136:25                     129:10,17;130:6,24;   allege (6)                    123:4,23;125:19             4:15;6:13;8:16;
accountable (1)              132:5                    69:4;75:5;76:3;87:9;     appellate (1)                 14:10;36:10,11;45:1;
  89:17                   Afghans (1)                 104:20;117:8               102:21                      103:9,11;108:16,16;
accurate (3)                 131:16                alleged (8)                 application (20)              109:2,7,8;118:24;
  41:6;49:16;50:22        afoul (1)                   21:3;28:10;67:10;          11:8,22;12:4,13;            126:8;131:5;133:22
accused (1)                  98:18                    68:5;70:1;72:8;112:1,7     13:7,9,14,21;14:6,17;     articles (1)
  104:16                  African (1)              allegedly (3)                 15:2;17:17,18;18:4,6,8,     104:19
Achievement (1)              107:24                   68:2,9;70:9                17,25;19:2,10             aside (3)
  22:22                   again (12)               alleges (2)                 applications (4)              8:13;92:20;93:2
action (8)                   10:1;17:9,12;37:13;      43:24;65:11                13:25;14:11;20:7,10       assigned (2)
  28:12;52:24;53:10;         47:22;50:1;51:10;     alleging (2)                applied (2)                   76:14;78:9
  58:1,14;89:21;125:22,      68:21;91:18;96:4;        68:22;78:17                10:25;13:18               assignments (1)
  25                         97:11;130:23          allowed (1)                 apply (6)                     37:22
actions (3)               against (13)                37:16                      9:7;11:13,16,23;          assist (1)
  82:1;127:11;139:16         31:15;32:14;33:15,    almost (2)                    20:3;117:25                 62:19
active (6)                   18,19;34:1;81:4,7;       37:12,14                 applying (2)                assistance (4)
  5:19;22:3,12;37:13;        83:2;94:12;103:23;    Along (3)                     18:2;19:7                   52:16;53:9;58:3,13
  83:20;116:13               114:15;129:6             19:3;58:19;66:21         appointed (1)               associated (6)
activities (1)            age (2)                  alongside (1)                 117:10                      18:22;68:10;104:11,
  37:21                      4:5;5:14                 67:24                    appreciate (6)                15;106:10;111:20
activity (1)              agencies (3)             alpha (8)                     57:14,18;90:24;96:7;      associating (1)
  119:3                      9:3;105:2,6              38:16;39:5,6,6,8;          139:11;140:17               107:12
acts (2)                  ago (6)                     63:16,21,23              approaching (1)             association (5)
  90:18;109:10               4:14;11:14;14:9;      altercation (1)               28:16                       107:4,6,7;111:22;
actually (6)                 18:5;20:8;47:3           56:23                    appropriate (5)               113:24
  27:23;38:13;51:22;      agree (11)               alternate (7)                 121:1;133:15,15;          assume (1)
  91:16;107:2;110:18         52:22;56:20;57:1;        40:22;41:3,8,15,16;        134:13;136:7                52:20
add (1)                      74:7;92:8;96:6,11;       43:1;134:4               approval (2)                assuming (6)

Min-U-Script®                        FINCUN-MANCINI -- THE COURT REPORTERS                                      (1) $500 - assuming
                                                 (216) 696-2272
             Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 39 of 51. PageID #: 134
Aaron Petitt, et al. v.                                                                                                Aaron Petitt
City of Cleveland                                                                                                  January 17, 2019

   9:14;19:4;24:13;        Bad (4)                     124:15,21,23               5:3,8;16:14;22:23;           117:6
   27:12;67:8;133:1          17:11;60:20;61:15,      black (1)                    24:3,18;25:10,13,21;      changed (2)
assumption (2)               24                        94:25                      26:23;29:1,10,25;30:9,       117:10;120:16
   64:1,5                  Badge (1)                 bombed (2)                   22;31:9,16;32:8,16,23,    changing (1)
attached (1)                 24:21                     131:16,21                  25;33:1,3,10;34:19;          122:13
   130:1                   bank (1)                  bombers (1)                  37:7;38:23;40:3;41:11;    characterization (2)
attack (3)                   103:9                     132:5                      42:5,11,19,20;43:21,         107:8,9
   132:13,15,23            bargaining (1)            bombing (2)                  22;45:17;46:4,4,6,7,10;   charge (8)
attacked (1)                 30:25                     132:4,7                    47:22;48:6;50:11,19,         26:19;27:7;39:5,7;
   132:12                  base (3)                  bombs (3)                    19;52:17,25;54:21;           44:7;81:7;99:24;101:1
attacking (1)                39:23;117:7;119:6         129:19;130:6,23            57:8,14;60:4,14,24;       charged (11)
   114:8                   Based (12)                both (15)                    61:19;62:1,12;63:18,         25:16;26:18;27:10,
attend (2)                   37:9;39:24,25;46:11,      5:21;7:11;11:11;           20;67:22;73:8;75:15;         19;28:6;33:11;35:25;
   78:24;102:20              14;61:2,4;72:2;77:10;     27:19;38:1;52:8;77:7;      80:3;84:17,23;85:5;          36:4;85:23;86:12;
attended (2)                 85:20;114:3,17            78:2;84:8;85:20;86:18;     86:8;87:16,19;90:24;         108:1
   5:11;79:16              bases (1)                   98:4;112:9;118:19;         92:18;93:12;95:5,20,      charges (32)
attendee (1)                 44:6                      127:14                     21;96:6;97:23;103:3;         25:8,13;26:7,11,14;
   80:9                    basic (2)                 bother (7)                   111:5;118:19,20;             27:8,18,23;28:14,19,
attention (2)                5:16;37:10                51:14;54:1,7;56:5;         125:8;128:25;135:7;          25;31:15,19;32:4,13;
   84:20;88:1              basis (9)                   59:22;112:5;113:8          136:13;138:4,9;              33:19;34:1,7;35:13;
attorney (3)                 33:7;37:12,14;66:25;    bothering (1)                139:11,12;140:5              36:6;47:11,14;80:18;
   97:24;98:22;99:1          69:8;96:1,3,7;103:3       51:11                    Canopy (10)                    82:20;83:2,17;92:4;
attorneys (6)              bathroom (1)              branded (2)                  8:4,8,14,20,25;9:4,9,        93:24;96:4,11;103:6;
   21:1;97:20;98:10,10,      91:17                     112:3,6                    12,25;11:2                   127:4
   19,22                   Battalion (2)             break (3)                  capacity (3)                charging (10)
attribute (1)                5:20;37:18                20:14,15;140:6             7:13;53:3;98:11              59:7;85:20,21;87:24;
   107:22                  Beat (2)                  breaks (1)                 capricious (4)                 93:19,20;94:4,11;95:7,
automated (1)                53:22,24                  21:23                      95:19,20,22;96:1             8
   15:1                    beating (3)               bro (1)                    capriciously (1)            check (2)
availability (1)             54:8;55:4,12              133:18                     65:12                        119:22,23
   116:11                  become (1)                brother (4)                career (4)                  Chief (7)
AVERY (3)                    24:19                     112:18;115:20,25;          10:10;25:5,8,14              29:12;118:24;
   51:25;98:7,24           becoming (1)                132:21                   Carl (3)                       119:17,21;120:1;
avoided (1)                  24:12                   brought (10)                 112:20,21;115:6              127:15,20
   82:6                    beforehand (2)              25:14;26:6,11,14;        case (16)                   chose (1)
awarded (7)                  47:5;93:5                 32:5;33:19;35:13;36:6;     35:12;36:24;40:9;            34:3
   22:24;23:15,20,21,      begin (1)                   47:10,14                   44:11;72:9;75:7;76:20,    circles (1)
   25;24:8,9                 69:15                   burns (1)                    23;77:11;103:1,5;            63:21
aware (29)                 beginning (1)               132:18                     104:22;109:4;116:7;       circumstance (2)
   29:19,22;41:23,25;        20:13                                                121:10;129:4                 23:1;122:18
   42:2,17;45:4,7;46:8;    behalf (1)                           C               causally (1)                circumstances (14)
   47:19,23;58:22;59:12;     135:18                                               120:5                        45:16;46:3;54:19;
   69:23;77:13;79:15;      belief (15)               call (14)                  cause (2)                      55:3,12;56:7,17,22;
  84:4;85:25;87:19;91:4;     42:16,22;43:16;           15:16,20,21;16:7;          76:4;83:15                   71:22;96:23;122:3,24;
   94:9;95:13;102:13,17;     44:11;69:8,17,19;         52:23;57:22;58:6,9;      caused (1)                     123:7;133:14
   106:21;111:13;116:2,      71:11,23;72:19;75:24;     62:7,14,17;63:17;          105:9                     cited (1)
   4;134:4                   113:1;118:8;133:7;        80:25;99:25              causing (1)                    94:11
away (1)                     137:24                  called (5)                   48:25                     citizen (1)
   139:1                   believes (1)                25:18;75:19;101:2;       CBA (1)                        110:5
                             121:3                     113:13,15                  101:23                    City (53)
             B             besides (8)               calling (3)                cease (1)                      5:7;32:14;37:3;43:6;
                             11:1;18:24;19:23;         52:15;58:2;105:18          8:24                         59:17,25;66:20;67:17;
Bachelor's (1)               64:10;101:17;106:5;     calls (4)                  cell (1)                       68:18,22;69:10,25;
  6:3                        107:10;132:6              105:25;106:3,6,7           77:7                         70:8;72:6,17;73:12,16;
back (20)                  best (2)                  Calvin (1)                 certain (7)                    75:24;76:5,11;77:14;
  5:16;8:10;9:23;            7:1;44:21                 120:1                      42:21;44:14;46:3;            91:5;92:5,21;95:11;
  14:13,25;21:25;22:9,     better (1)                came (7)                     56:7;63:21;107:23;           104:15;105:5,9,16;
  15;27:10;32:1;34:22;       23:25                     5:16;9:23;21:25;           139:16                       106:8;108:16;109:8;
  35:6,9,9;36:23;45:18;    bird (1)                    39:18;43:10;105:23;      certified (1)                  115:8;118:25;120:13;
  50:20;91:23;99:24;         130:20                    124:8                      4:6                          121:1,2,13,25;122:9,
  140:14                   bit (1)                   Campaign (3)               chance (3)                     17;123:20,25;125:1,3,
background (3)               26:16                     23:13,16;24:1              27:1;29:7;49:8               13;126:15;127:4;
  5:9;16:8;136:25          bite (3)                  Can (90)                   change (1)                     128:18;137:14;139:1,

Min-U-Script®                         FINCUN-MANCINI -- THE COURT REPORTERS                                    (2) assumption - City
                                                  (216) 696-2272
             Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 40 of 51. PageID #: 135
Aaron Petitt, et al. v.                                                                                              Aaron Petitt
City of Cleveland                                                                                                January 17, 2019

   7;140:1                  commander (1)              134:1                      13:20;39:25;97:6,11,      4:19;9:3;52:1;91:15
City's (2)                    138:9                  consecutive (1)              20;101:17;111:13,18     Cuts (1)
   70:3;137:22              commanding (1)             21:23                    copies (2)                  132:18
civil (4)                     131:18                 consider (3)                 68:1;106:16             cuz (1)
   75:8,10,16,17            commenced (1)              50:10,11;123:13          copy (9)                    71:16
civilian (1)                  130:17                 considered (3)               12:4,7,7;13:9;14:17;    cycles (1)
   139:25                   comment (2)                45:23;124:17;129:16        18:8;49:16;50:22;65:8     37:21
claim (9)                     88:21;89:6             consistent (1)             Corning (4)
   67:23;72:9;77:20;        comments (2)               89:20                      19:1,16;20:1,5                    D
   108:21;109:12;112:10;      87:2;90:9              construed (1)              correctly (4)
   117:1;120:5;138:6        common (1)                 44:15                      74:20,21;83:21;     dad (1)
claiming (6)                  77:8                   contact (8)                  88:12                 113:21
   45:21;46:1,3,6;          commonplace (3)            13:14;17:12,15;          correspondence (3)    daily (5)
   108:15;119:10              37:11;79:6;139:17        18:16;19:25;28:15;         19:15;64:15,25        8:21;37:12,14,20,21
Clark (7)                   community (5)              87:20;108:8              counsel (8)           damage (2)
   59:10,11;60:11;            103:10,12;116:21,      contacted (1)                34:3;97:7,12,14;      77:20;104:9
   65:23;66:16;92:15;         22;119:3                 17:9                       98:1;99:14,19;100:25damages (2)
   93:10                    company (1)              contain (1)                count (1)               76:5;119:9
classes (1)                   105:19                   84:18                      99:3                date (4)
   76:14                    compassion (2)           contained (4)              country (3)             19:20;25:12,22;68:7
clean (1)                     88:9,19                  29:14;32:6,15;33:12        132:4,11;133:6      dates (2)
   4:24                     compensation (1)         containing (1)             couple (1)              8:12;10:13
clear (8)                     117:9                    47:18                      4:16                day (19)
   62:6;77:18,23;80:1;      competent (1)            contains (1)               course (1)              10:19;13:5;38:1;
   86:12;99:9;119:5;          89:20                    47:24                      72:22                 76:18;78:1;79:5,12,24;
   136:4                    complaint (18)           contending (1)             court (1)               81:2,11;83:7,18;86:10,
Cleveland (66)                20:25;21:3;22:18;        45:14                      4:19                  23;87:6;104:9;108:9;
   5:7,23;6:1,13,24;          34:23;35:10;36:24;     content (5)                courtesy (3)            119:19;125:13
   8:11,16;9:15,23;10:11,     43:24;65:11;66:4;        47:24;49:13;90:24;         4:20;88:9,19        days (7)
   14;14:2;17:24;18:11;       67:20;70:2,8;71:17;      100:13;129:8             cover (3)               8:23,23;10:16;26:5;
   25:2,6;32:14;35:18;        75:13;87:8;99:20;      contents (1)                 28:16;44:6;58:22      79:20;81:24;84:2
   37:4;43:6;58:23;59:4,      100:22;120:11            109:16                   covered (4)           deal (3)
   16,17;64:12;66:20;       complete (1)             contest (1)                  75:21;80:20,23,25     62:20;107:11;119:3
   67:18;68:18,23;69:11,      24:18                    34:7                     covering (1)          dealing (1)
   25;70:9;72:17;73:12,     completed (1)            context (14)                 28:21                 58:4
   16;75:24;76:5,12;          5:17                     44:14;46:11,14;          CPPA (12)             dealt (1)
   77:14;79:15;80:20;       completely (1)             54:23;59:14;72:12;         21:1;97:8;98:5,21;    78:15
   82:4;88:3;91:5;92:5;       4:21                     90:25;91:6;101:8,11;       99:1,13,18;100:8,10,debris (1)
   95:11;104:16;105:5;      completing (1)             109:23;125:14;133:11;      12,21;105:18          132:19
   106:8;109:5;110:2;         24:16                    139:12                   create (2)            decide (2)
   114:25;115:9,11,23;      component (1)            continue (1)                 123:9;126:5           108:9;122:10
   121:3,13,25;122:9;         42:3                     22:16                    created (1)           decided (2)
   128:18;137:14,14;        comports (1)             Continuing (1)               126:1                 92:20,21
   138:23;139:2,7;140:1       137:23                   49:21                    creating (2)          decision (1)
Cleveland's (1)             concern (2)              contract (2)                 123:10;136:23         101:21
   120:14                     107:6;112:21             7:10;9:4                 crime (1)             decisions (1)
close (1)                   concluded (3)            contracted (1)               118:25                127:11
   7:16                       101:25;105:21;           8:2                      Criminal (1)          decorations (1)
Club (6)                      140:22                 contractor (5)               6:4                   22:20
   48:23;53:15;58:6,13;     conclusions (1)            7:6,9,14,23;10:25        criteria (1)          deemed (1)
   62:19;75:9                 92:9                   contractors (1)              122:6                 125:1
collected (1)               conditions (1)             9:8                      CROSS-EXAMINATION (1) deems (2)
   127:10                     120:5                  contracts (2)                4:8                   121:1,25
collective (1)              condone (1)                9:2,6                    culture (1)           de-escalation (7)
   30:25                      101:13                 Control (1)                  138:21                28:15;81:12;82:6,22,
college (1)                 conduct (6)                116:23                   current (2)             22;87:4;100:19
   5:10                       70:22;76:1;89:19,24;   conversation (17)            118:17;119:2        defamatory (1)
comfortable (4)               90:17;111:12             16:2,4;18:21;19:14;      currently (4)           90:2
   121:15,21,22;123:2       conducted (3)              47:21;89:3;90:8;98:21;     5:6;6:21;10:5;      defend (14)
coming (2)                    33:16;79:12;93:5         100:2,3,6,16;101:12,       102:15                103:23;111:9,15,19,
   8:10;135:19              conference (1)             16;108:11;126:17;        customs (1)             24;112:13;113:5,7,11,
command (1)                   132:8                    134:8                      139:5                 13,19,22,22;114:2
   131:24                   connotation (1)          conversations (8)          cut (4)               defendant (1)

Min-U-Script®                          FINCUN-MANCINI -- THE COURT REPORTERS                                 (3) City's - defendant
                                                   (216) 696-2272
             Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 41 of 51. PageID #: 136
Aaron Petitt, et al. v.                                                                                                   Aaron Petitt
City of Cleveland                                                                                                     January 17, 2019

  65:12                      107:19                      99:21;102:22;108:23;        14;117:15,21;137:15          62:10,20;64:2,4,7,19;
Defendant's (7)            described (1)                 116:16;117:2;119:14;      document (3)                   90:4;138:22
  20:18;26:24;29:5;          60:22                       120:2;138:1                 20:22;27:4;28:2           easterners (2)
  31:4;49:4;84:14;         describing (2)              discipline (42)             documentation (1)              63:4;133:9
  129:22                     60:25;61:20                 26:2;35:11;72:5,6;          47:20                     education (2)
defense (5)                description (2)               73:7,24;78:5;83:15,20,    documented (1)                 5:10;117:12
  9:3;23:6,8,15;30:4         107:22;118:23               24;84:19;85:3,4,10;         36:18                     eight (3)
defer (3)                  despite (2)                   86:3,7,8;87:16;94:3,12,   documents (2)                  14:9;18:5;20:7
  35:17;52:13;73:16          44:10;69:17                 16,21;95:13,17;96:8,        47:23;138:4               either (12)
define (2)                 detail (2)                    24;97:4;99:11;101:22;     dog (1)                        19:24;59:5,13;62:4;
  42:19;95:20                11:7;37:23                  116:6,6,13;119:10;          124:21                       74:13;86:22;92:18;
defining (1)               details (3)                   123:16;124:1;125:2,4,     dog's (1)                      93:13;95:18;100:21;
  87:3                       37:20;112:24;113:4          16,23;126:11;127:1,6        124:15                       107:17;115:10
definition (6)             Detective (2)               disciplined (17)            done (14)                   else (18)
  23:23;56:8,10,14,17;       59:10;76:10                 71:2,7,12,24;72:11,         40:10;59:13,16,24;           17:18;20:3;33:17;
  95:25                    determination (3)             19,24;73:1,4,12;74:15;      61:7;65:23;66:10;92:5,       46:6;55:1,7;64:11;
degree (1)                   123:21;127:19;              75:2;87:19;122:24;          12;93:6;104:8;111:21;        89:5;106:5;107:10,13;
  117:9                      137:22                      123:6;124:6;127:25          127:5;140:17                 110:24;114:2;115:21;
deleted (1)                determine (1)               disclosure (1)              Double (1)                     120:23;128:25;129:11;
  46:23                      40:22                       136:10                      17:11                        137:11
delivering (1)             determined (3)              discovered (1)              down (7)                    else's (1)
  131:2                      65:13;92:16;125:20          92:15                       51:3;53:13;108:5;            67:19
demeaning (9)              dictionary (1)              discussed (7)                 115:3;124:9;125:10,12     email (10)
  42:9;87:21;91:12;          56:14                       16:6;20:11;48:18;         downtown (3)                   15:1,5,12,14,17;
  92:25;108:2;109:18;      difference (1)                97:14;99:21;101:5;          17:23;103:10;118:10          19:17,21,23;65:1,9
  114:16;123:13,24           119:6                       123:18                    dramatically (1)            embarrass (1)
denied (1)                 different (18)              discussing (1)                138:22                       77:20
  102:14                     5:25;40:3,4;41:23;          114:10                    draw (2)                    embarrassment (1)
Department (11)              51:20,25;74:17;85:7;      discussion (3)                70:25;77:10                  76:4
  5:24;7:7,8,12,25;8:2;      109:1,7;116:22;128:3;       99:23;100:13;125:12       Dreams (2)                  employed (1)
  16:8,10;109:9;115:17;      136:12,15;138:23;         discussions (2)               130:21,21                    5:6
  116:8                      139:6,13,13                 99:17;100:20              dropping (2)                employee (1)
depending (1)              differently (10)            disobedience (3)              129:19;130:6                 125:17
  93:13                      92:6,13;93:7;107:21;        75:8,11,17                drug (1)                    employer (1)
depends (3)                  108:15,22;109:12,21;      disparagement (1)             119:2                        8:5
  133:10,11,12               110:11;111:1                65:14                     Drummond (1)                employment (12)
depicted (1)               dig (1)                     disparaging (15)              119:17                       7:20;8:7,15;10:24;
  49:14                      132:24                      28:10;37:5;70:15;         D's (1)                        12:22;14:1;17:18;
depicting (1)              dignitaries (1)               75:10;87:2,16,21;90:2,      93:1                         18:25;35:14;72:17;
  130:23                     7:18                        8;92:25;93:1;94:10,21;    dude (1)                       116:25;128:17
depicts (1)                dignity (2)                   108:1;109:18                133:18                    encounter (1)
  130:5                      88:8,18                   displeasure (1)             duly (1)                       89:22
deployable (1)             diminish (6)                  101:10                      4:5                       end (1)
  131:25                     69:6,12,25;70:10;         dispute (9)                 during (7)                     125:13
deployed (1)                 90:19;91:1                  29:24;30:7;34:6;            25:14;28:11;33:5;         enforcement (1)
  39:14                    direct (5)                    60:5;66:15;78:13;           50:3;60:9;72:16;89:9         119:4
deployment (3)               25:16;36:25;67:22;          80:19;82:20;84:1          duty (38)                   engage (2)
  8:22;22:17;39:18           84:19;88:1                disputing (2)                 5:19;21:6,7,11;22:8,         87:20;103:10
depo (1)                   Directly (4)                  81:6;140:3                  12;37:13;52:9,11,16,      Engagement (1)
  4:12                       5:18;89:7;106:20;         disrespectful (2)             21;53:17;58:2,15;            116:21
deposition (3)               108:19                      88:24;110:17                64:16,17;70:20,22,24;     engaging (3)
  33:5;50:3;140:22         Director (1)                distinction (1)               71:1,1,8,9,13,22;72:18,      35:14;90:17;110:4
Deputy (2)                   18:3                        70:25                       22,23;73:5,8,8,14,25;     engine (1)
  119:17;127:15            disagree (2)                district (10)                 74:14;90:18;94:20;           104:6
derogatory (16)              109:17;138:3                10:3,4,5,6,8,15,16,         96:22;134:24              enlisted (1)
  42:3,9,20;43:12;         disciplinary (35)             17,20;108:17                                             5:14
  45:8,15,23;46:4;60:24;     25:7;26:7,11,14;          Division (28)                          E                enough (1)
  61:12,20;62:1;91:11;       36:9,19;58:17;59:17;        6:14,24;7:5;8:11,16;                                     102:20
  92:24;123:14,24            61:8;65:22;66:12;           9:15,24;10:11;14:2;       East (3)                    entered (1)
descent (1)                  70:20;77:25;78:20;          25:2,6;35:18;58:23;         10:14;103:9;139:5            132:8
  64:19                      79:4,8,11,16,24;80:2,4;     59:4,16;64:12;79:15;      eastern (14)                Enterprise (2)
describe (5)                 82:23;83:23;85:22;          80:20;82:5;88:3;90:20;      38:4;48:24;51:4;             17:21,22
  38:14;39:4,5;61:18;        86:14;92:3;95:17;           94:18;109:5;115:11,         53:15;60:23;61:19;        Enterprises (5)

Min-U-Script®                         FINCUN-MANCINI -- THE COURT REPORTERS                               (4) Defendant's - Enterprises
                                                  (216) 696-2272
             Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 42 of 51. PageID #: 137
Aaron Petitt, et al. v.                                                                                                Aaron Petitt
City of Cleveland                                                                                                  January 17, 2019

   18:10,16,22,24;20:6       53:18;100:23              failure (3)                findings (2)              format (1)
entire (2)                 Excuse (1)                     25:16;58:21;82:21          29:12,13                  50:6
   4:23;131:20               65:5                      fair (11)                  fine (7)                  former (1)
entities (1)               Exhibit (35)                   31:14;55:13;74:1;          52:5;116:2;119:25;        48:22
   14:4                      20:18,21;26:24;27:6;         86:1,21;89:12;102:20;      126:9,25,25;140:8      for-pay (1)
entitled (3)                 29:5,8,10,18;30:16,17;       107:8;111:10;135:4,8    finish (3)                   8:15
   33:2,6;50:8               31:4,7,13,20;32:6,7,12,   Fairview (2)                  4:20,22;55:20          forth (2)
especially (1)               15;33:12,16,20;34:23;        5:12;115:1              finished (1)                 128:6,8
   107:23                    36:23;49:4,9,23;50:14;    faith (3)                     115:2                  forward (2)
essentially (1)              62:8;83:6;84:14;87:25;       38:22;63:1;137:19       fire (2)                     6:23;124:13
   118:15                    95:6,7;129:22,24          falling (1)                   115:17,23              found (14)
esteem (2)                 exist (1)                      130:23                  firefighter (1)              25:23;28:24;29:13,
   90:19;91:1                126:3                     false (6)                     132:22                    15;80:18;81:11;86:18,
estimate (1)               exists (1)                     65:19;66:2;68:18;       fireman (1)                  21;87:2;94:19;119:20;
   7:2                       124:6                        69:2;106:14,16             115:23                    120:15;128:6;137:3
ethic (3)                  expected (1)                familiar (2)               first (16)                founded (1)
   41:15;60:4,14             84:11                        84:8;102:19                4:5;5:19;9:20;14:25;      81:8
ethical (2)                Expeditionary (3)           family (9)                    21:15;22:7,8;26:6;     four (10)
   89:18,23                  23:19,21,22                  103:17,18,19,22,23;        28:8;32:12;37:10,18;      5:21;6:8;21:6,11,16,
ethnic (3)                 experience (4)                 111:8,14;112:12,13         72:8;83:12,19;130:8       18,22;22:14;84:18;
   42:21;135:6;136:25        37:9;38:13;42:13;         far (6)                    five (4)                     128:16
ethnicities (2)              117:12                       72:5;79:22;95:10;          45:1;105:21;129:25;    fourth (2)
   135:6,11                expert (1)                     108:14;139:1,6             130:4                     21:21;130:19
even (6)                     100:16                    father (8)                 fix (1)                   frame (3)
   63:3,6,8;69:14;89:1;    explain (1)                    103:22;112:15,17;          50:5                      9:10;11:17;19:3
   137:9                     103:3                        113:1,6,18;114:2;       fixing (1)                frames (1)
event (2)                  exposed (1)                    115:10                     115:24                    36:10
   94:18;124:25              28:21                     father's (1)               flights (1)               free (1)
Everybody (1)              express (4)                    114:19                     130:15                    84:22
   136:15                    16:19;47:20;101:7,        federal (2)                floating (1)              freedom (2)
everyone (4)                 10                           135:25;136:9               126:7                     72:9;129:4
   78:24;109:4;111:25;     expressed (3)               Feel (13)                  flying (2)                friend (2)
   136:12                    91:10;112:21;113:6           84:22;89:14;95:18;         129:9,17                  57:21;89:3
everyone's (1)             expressing (1)                 104:8;107:16;109:3,6;   focus (1)                 friends (5)
   136:25                    91:4                         111:7;120:22;121:15,       118:25                    41:1,3;111:8,14;
everywhere (2)             expulsion (1)                  21,22;123:2             Follmer (5)                  133:22
   104:1,4                   129:15                    feels (2)                     101:2,5,18;105:12;     front (1)
evidence (19)              eye (2)                        109:1;125:14               132:8                     131:9
   16:25;33:14;36:18;        108:7;135:15              fell (1)                   follow (3)                full (1)
   37:5;65:18;67:17;       eyes (1)                       93:2                       28:20;84:11;136:24        83:12
   68:16,25;69:8,18,24;      90:21                     felt (3)                   followed (5)              funny (1)
   70:6;75:22,23;76:11;                                   89:10,11;109:7             63:6;82:6;92:14;          57:5
   77:18;83:1;96:17;                  F                few (3)                       95:10,11               furloughed (1)
   114:7                                                  5:25;15:9;21:4          following (7)                22:9
exact (10)                 face (3)                    fight (8)                     5:18,22;76:15,15;      future (2)
   10:13;23:23;25:12,         85:11;103:7;132:18          53:21,23,24;54:10,         131:7,11,12               103:2;107:17
   22;26:19;49:2;68:11;    fact (9)                       11,12;57:6;139:18       follows (1)
   87:17;100:11;129:14        54:18;57:14;60:13;       file (2)                      4:7                               G
exactly (9)                   65:21;80:11;101:2;          36:20;136:9             follow-up (5)
   8:12;9:5;26:19;39:1;       104:19;112:12;127:24     filed (9)                     12:12,22;13:13;        Garrity (3)
   41:7;71:20;101:6;       factitious (1)                 20:25,25;47:4;66:4;        18:15;19:9               34:12,17;89:10
   105:14;125:6               57:19                       102:7;106:23;129:1;     foot (1)                  gave (2)
examined (2)               factors (2)                    135:19,25                  103:9                    34:17;111:7
   4:6;123:18                 83:19;85:7               filing (1)                 force (4)                 general (8)
example (1)                facts (5)                      44:10                      58:20;82:10;100:15;      37:23;44:8;53:23;
   60:4                       16:25;76:22;77:11;       final (1)                     132:1                    78:23;84:4;87:14;
excellent (1)                 92:14;96:23                 131:1                   forever (1)                 112:23;131:18
   25:3                    fag (1)                     find (7)                      104:4                  Generally (2)
except (2)                    134:19                      34:24;40:14;83:15,      forgoing (1)                8:23;38:17
   50:5;127:5              failed (1)                     16;91:11;123:21;           118:15                 gentlemen (1)
exchange (10)                 87:3                        136:19                  Form (5)                    63:22
   46:19,20;47:25;48:7,    failing (3)                 finding (2)                   16:17;32:21;33:1;      gestures (1)
   11;49:17;50:23;52:10;      28:14,20;81:12              60:12;81:7                 38:3;50:5                139:16

Min-U-Script®                         FINCUN-MANCINI -- THE COURT REPORTERS                                      (5) entire - gestures
                                                  (216) 696-2272
             Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 43 of 51. PageID #: 138
Aaron Petitt, et al. v.                                                                                              Aaron Petitt
City of Cleveland                                                                                                January 17, 2019

gist (1)                    guess (2)                hard (8)                   honesty (1)               incident (10)
   61:1                       32:11;108:13             51:4;58:5,5;62:21;         140:18                     10:14;26:20;27:19,
given (8)                   guideline (1)              104:13;107:19,21,22      hot (1)                      21;40:8;58:20;80:18;
   33:22,25;51:4;59:8,        128:6                  harshly (1)                  119:2                      81:10,11;105:11
   15;87:10;118:23;         guidelines (2)             96:16                    house (1)                 include (3)
   129:24                     124:4;126:14           head (4)                     103:18                     97:22,23;120:25
giving (4)                  guilt (1)                  56:15;95:9;106:15,       Hustler (7)               included (2)
   58:5;62:21;72:6;           81:7                     20                         48:23;51:3;53:15;          37:19,22
   97:17                    guilty (11)              headlines (1)                58:6,13;62:19;75:9      including (3)
glass (1)                     25:24;28:24;29:15;       67:3                     hypothetical (1)             5:10;6:1;118:11
   132:18                     80:18;81:12;83:16;     hear (3)                     123:1                   indicate (8)
Global (1)                    86:18,21;87:2;119:20;    12:16;14:13,25                                        17:1;56:21;70:13;
   23:18                      120:15                 heard (3)                               I               87:8;88:25;90:11;
goals (2)                   guy (1)                    107:10;124:24;127:9                                   131:19;132:3
   16:8,10                    133:18                 hearing (33)               idea (3)                  indicated (6)
God (1)                     guys (1)                   27:15;30:18,21;             6:5;16:22;110:9           60:3,15;61:11;65:22;
   130:13                     16:6                     31:10,11;33:15,22;       identification (7)           66:10;92:1
goes (1)                                               48:16;59:9,18;60:9,11;      20:19;26:25;29:6;      indicates (4)
   72:5                                H               61:8;65:21;66:9,12;         31:5;49:5;84:15;          54:18;83:13;87:15;
good (6)                                               80:2,5,7,14;82:23;          129:23                    93:10
   60:19;61:15,24;          haha (9)                   83:14;86:14;92:3,11;     identify (2)              indicating (5)
   130:10;131:10;132:2        51:14,24;57:2;59:23;     93:11;96:9;105:12,15,       110:11;120:21             19:23;43:11;88:16;
Google (5)                    88:17;111:4,16;112:6;    17,20,21;119:14          identity (1)                 110:3;131:5
   41:1,2;43:9,11;104:1       113:9                  hearings (11)                 106:22                 indigenous (3)
Gorman (13)                 haji (70)                  76:16,18;77:25;79:5,     idiot (1)                    39:20;40:1;44:7
   48:23;49:18;50:24;         37:11,13,19,23,23,       11,17,19,24;80:15;          89:11                  individuals (1)
   51:7,10,15;52:21;62:7,     23,24,24;38:9,12,20;     95:17;102:20             ifs (2)                      109:11
   14,19;77:4,4;80:8          39:2,3,17;40:11,23;    hello (1)                     123:3,3                infer (1)
Gorman's (2)                  41:4,14;42:3,9,18;       108:6                    II (12)                      55:10
   76:20;77:7                 43:10;44:14;45:4,21; help (6)                        29:22;30:8;83:18,24; information (15)
government (2)                51:14;56:5,24;57:6;      52:23;53:13;57:23;          85:15,23;86:3,9,16,19,    12:25;13:13;33:14;
   9:7;10:25                  59:21,23;60:4,13;61:8;   58:1,7;62:7                 22;87:4                   34:4;47:24;59:8;64:6;
grab (1)                      63:20,25;64:8,11;      helps (1)                  III (2)                      68:12,25;99:25;
   91:17                      65:25;66:11;72:11;       4:24                        85:15,17                  105:14,23;107:2;
graduate (1)                  75:7;88:17;109:24;     Henry (1)                  immediately (3)              127:10;138:15
   6:6                        110:17;111:4,16,23;      114:24                      15:1;64:20;131:7       informed (2)
graduated (1)                 112:5,11,14,22;113:2, hereinafter (1)             Impact (1)                   42:8;116:12
   6:2                        8,9,16,24;114:4,9,17;    4:6                         116:21                 infractions (1)
graduating (1)                121:3,24;122:2,20;     hernia (1)                 impacted (1)                 25:7
   5:14                       133:8;135:4,8;136:16;    82:16                       132:22                 initial (1)
granted (1)                   137:5;138:7            hey (2)                    implicated (1)               6:16
   14:16                    hajj (4)                   103:19;124:10               113:2                  Initially (3)
great (1)                     62:11,23;64:2;         high (11)                  implication (1)              9:1;101:1;135:18
   136:8                      110:18                   5:9,12,17,18;6:6;           42:10                  injunction (1)
groin (1)                   half (1)                   7:16,17;118:25;129:2;    implications (1)             135:19
   82:14                      8:9                      131:13,23                   45:15                  injured (2)
ground (2)                  halls (1)                highest (3)                important (2)                82:10;132:15
   4:16;132:24                108:5                    89:18,23;137:16             136:22;137:12          injuries (1)
group (28)                  hand (1)                 hired (2)                  impose (3)                   132:17
   29:19,22;30:4,5,8,         121:22                   116:4,8                     78:5;83:15;94:3        injury (4)
   13;38:16,18;39:11;       handed (1)               Hold (5)                   imposed (15)                 9:1;81:18,21;82:13
   63:18;64:18;83:18,24;      27:6                     31:2;51:19;78:4;            73:24;83:24;86:3,8,    innocently (1)
   85:11,14,14,14,15,17,    handled (1)                89:17;140:9                 23;94:17,21;95:14,18;     137:10
   17,23;86:3,7,8,16,18,      127:23                 holding (1)                   96:8,24;119:11,18;     input (1)
   22;87:4                  hanging (2)                137:16                      123:16;132:1              121:17
groups (2)                    129:6,15               home (1)                   imposing (1)              inside (1)
   38:17;39:4               happen (2)                 22:15                       127:6                     105:16
guarantee (1)                 35:21;36:3             homo (2)                   imposition (1)            instead (1)
   117:23                   happened (4)               134:7,9                     120:3                     108:10
guaranteed (4)                9:5;22:11;78:8;        honest (1)                 improper (2)              instructed (1)
   117:15,17,19,20            105:14                   89:20                       35:25;107:7               138:6
guard (1)                   happens (1)              honestly (1)               inappropriate (3)         instructing (1)
   37:23                      124:12                   124:24                      120:22;121:4,6            50:14

Min-U-Script®                          FINCUN-MANCINI -- THE COURT REPORTERS                                   (6) gist - instructing
                                                   (216) 696-2272
             Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 44 of 51. PageID #: 139
Aaron Petitt, et al. v.                                                                                                Aaron Petitt
City of Cleveland                                                                                                  January 17, 2019

instructions (1)            issue (7)                   53:6,11,25;54:21;55:5,    136:8                     Looking (3)
   15:17                       10:15;74:22;75:16;       14;56:25;57:10,17,24;  letter (15)                     22:18;36:23;103:25
instructor (1)                 91:6;95:5;121:22;        58:8;60:7;62:12;63:10;    9:17;12:12;17:3;          lose (2)
   100:15                      127:24                   64:3;66:3,7,13;67:1;      27:12;29:14;31:20;           103:2;137:19
Insubordination (3)         issued (1)                  68:20;73:6,18,20;74:5,    59:7;83:7;85:21,22;       lost (3)
   25:18,19;35:12              23:8                     11;75:12,15;79:2;90:5;    87:25;94:4,11;95:8;          9:4;103:2,3
integrity (1)               issues (4)                  91:8;94:23;97:18,25;      119:23                    lot (4)
   89:16                       107:11;119:1,3;          98:6,9,15,19,25;99:3,7;letting (1)                     44:18;93:1;126:7;
intent (6)                     120:8                    101:15;102:24;109:19;     4:20                         133:24
   9:17;69:5,12,24;         issuing (2)                 110:6,19;122:4;        level (5)                    loud (1)
   70:3,8                      83:17;121:23             124:19;129:12;131:22;     7:17;29:19;30:4,5,13         51:16
interacted (1)                                          133:2;136:11;138:2;    life (3)                     lower (1)
   88:20                                J               140:7,19                  104:11;119:1;139:25          82:14
interest (1)                                          knew (1)                 light (1)
   137:15                   Jared (1)                   63:14                     57:15                               M
interesting (1)                50:8                   knowledge (9)            limitation (4)
   98:4                     Jeff (1)                    12:18,21;44:24;59:3;      55:19,24;56:6;            ma'am (1)
International (1)              101:2                    69:24;114:7,14;           131:15                     125:9
   19:8                     Jeffrey (1)                 131:25;138:17          line (3)                     mad (2)
Internet (4)                   132:8                  known (3)                   49:22;50:13;60:18          133:1,3
   40:16,17;104:3;          job (3)                     37:4;108:8;124:13      link (5)                     maintain (1)
   131:8                       20:6;64:16;107:17      Kraynik (3)                 76:12,23;77:10,10,         89:19
interpret (2)               jobs (2)                    76:10;77:4;80:8           19                        makes (4)
   55:2,15                     11:1;103:25                                     linked (5)                    109:3,6;119:21;
interpretation (5)          Joe (1)                               L               75:24;76:5,19;77:15,       123:20
   42:23,24;43:20;             98:24                                              24                        making (7)
   45:10;61:21              join (1)                  lack (1)                 list (30)                     57:3;87:2;89:11;
interpreted (1)                37:17                     23:25                    99:25;120:25;121:9,        105:2,6;114:15;124:5
   43:18                    joined (4)                language (5)                13,18,24;122:7,12,17,     male (13)
interview (11)                 5:18,23;6:13;37:16        54:15;87:20;90:11;       21,25;123:4,8,10,15,       28:11,16;38:14,16,
   14:16,22;15:6,18;        joining (2)                  124:11;130:9             23;124:5,7,18;125:3,       22;39:5,5,6,6,8;63:16,
   17:4,13;18:15;19:9,24;      16:10;24:9             large (1)                   19,24,25;126:2,2,3,4,5,    21,23
   34:17;89:10              joke (1)                     10:14                    21,23                     males (3)
into (16)                      57:3                   last (6)                 lists (1)                     38:18,18;39:4
   4:21;40:10;51:2;         joking (2)                   8:8;21:12;83:12;         126:7                     manner (3)
   56:23;57:6;59:13,21;        57:21;133:22              84:17;116:16;130:16   little (3)                    45:22;46:5;120:16
   61:5,7;65:24;66:11;      jumping (1)               later (1)                   26:16;40:24;93:10         manpower (1)
   85:8;103:25;136:13,         24:23                     81:2                  lives (2)                     10:15
   24;139:18                Justice (1)               Laugh (1)                   115:8,9                   many (4)
invasion (1)                   6:4                       51:16                 local (2)                     74:17;117:23;
   132:6                    justification (1)         lawful (1)                  39:20;40:1                 128:13,21
investigated (1)               50:2                      4:5                   locales (1)                  marathon (1)
   127:7                    justify (1)               lawsuit (15)                40:4                       20:16
investigating (1)              33:9                      28:9;44:10;46:20;     located (1)                  mark (5)
   60:18                                                 47:4;48:1;98:5;99:12;    18:10                      26:23;29:4;49:3;
investigation (20)                      K                100:21;128:11,14,19; locker (1)                     84:13;129:20
   40:10;58:24;59:5,13,                                  129:3;135:14,25;136:9    129:6                     marked (12)
   20,24;60:2,3,6,8,12;     Karen (1)                 lawsuits (1)             lodged (3)                    20:19,21;26:25;29:6,
   61:7,10;65:24;66:10,        4:24                      129:1                    32:14;33:14;96:4           8;31:5,6;34:23;49:5;
   16;92:2;93:11;123:11;    keep (2)                  leader (2)               LOL (2)                       62:8;84:15;129:23
   127:2                       97:16;135:14              38:15;39:11              51:17,18                  matrix (2)
investigator (2)            kind (4)                  learn (2)                long (11)                     85:4,25
   54:4;92:15                  60:20;61:16;92:17;        41:2,14                  4:14;8:7,22;11:20;        matter (5)
involve (1)                    124:15                 learned (4)                 16:4;21:6,12,15;52:7;      37:25;100:16;
   40:25                    KLEBANOW (94)                41:20;42:25;43:2,4       84:16;138:11               104:12,13;105:20
involved (2)                   16:14,17;29:1,25;      least (3)                look (14)                    matters (1)
   134:8;135:13                30:9,22;31:16;32:8,16,    85:17;86:16;124:17       27:2;29:8;31:7;80:7;       78:10
involving (2)                  21;33:3,8;34:13;37:7; leave (2)                    83:6,8;84:16,22,23;       May (7)
   35:12;134:8                 38:6,23;40:5;41:11;       7:4;9:20                 88:1;95:6;104:5;           83:6;85:21;96:21;
Iraq (3)                       42:5,11;45:12,24;46:9, left (4)                    119:16;129:24              97:14;119:1;130:13;
   5:21;7:21;38:1              12,16;47:17;48:8,12;      6:23;9:18;105:12;     looked (5)                    137:9
irrespective (1)               49:6,20;50:1,7,11,18;     127:18                   40:13,13;107:20,20;       maybe (2)
   87:1                        51:19,23;52:2,5,17,25; lengths (1)                 140:16                     107:24;128:16

Min-U-Script®                          FINCUN-MANCINI -- THE COURT REPORTERS                                (7) instructions - maybe
                                                   (216) 696-2272
             Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 45 of 51. PageID #: 140
Aaron Petitt, et al. v.                                                                                               Aaron Petitt
City of Cleveland                                                                                                 January 17, 2019

mean (33)                   72:25                      107:12                     17:11;57:15
 8:13;53:20;54:1;         message (51)               mitigating (1)             Neighborhood (1)                     O
 55:2,18,22;56:13;          40:9;46:18,19;47:19,       83:19                      116:21
 57:19;60:9;69:9;75:10,     21,25;48:7,11,19;        moment (10)                neither (1)                obey (1)
 17;76:25;78:22;91:15;      49:17;50:23;52:10;         31:21;54:4;60:16;          80:11                       25:16
 93:9,15,18;94:16,17,       53:7,18;54:13;56:21;       67:25;83:9;96:19;        new (2)                    object (4)
 25;98:13;112:2;115:8,      58:19;59:15,22;62:8,       103:6;120:24;138:8,20      46:24;124:10                32:23;33:3;36:21;
 23;121:11;122:5,23;        11,15;64:10,25;65:8;     monetary (1)               news (10)                     49:20
 127:6;129:25;132:2;        72:12;88:14;89:22;         119:9                      67:5;68:8,13;103:7,      objecting (1)
 133:23;139:12              90:25;91:7,11;92:24;     months (11)                  13;105:17;106:10,13,        50:13
meaning (23)                93:14;99:11,19;            11:14;14:9;15:9;           21;107:12                Objection (73)
 38:9,11;41:3,8,15,         100:23;101:8,11,14;        18:5;20:8;21:14,16,18,   newspaper (2)                 16:14,16;29:1,25;
 17;42:4,10,23;43:1,12,     109:16;111:23;112:11;      20;22:14;81:25             67:8,9                     30:9,22;31:16;32:8,16,
 18;45:11;46:14;59:6,       114:4,9,17;127:3;        moral (2)                  next (11)                     20;33:7;34:13;37:7;
 14,21;61:7;65:24;          131:3;135:15,22;           89:18,23                   4:22;9:14;22:16;            38:6,23;40:5;41:11;
 87:11;137:11,24;           136:17;137:4             more (10)                    26:10,13;66:19;68:2,       42:5,11;45:12,24;46:9,
 139:12                   messaged (2)                 15:10;24:3;52:3;           16;69:4;75:20;90:15         12,16;47:17;49:21,22,
meanings (14)               76:25;77:3                 91:17;96:15;104:9;       NICE (7)                     25;50:7;52:17,25;53:6,
 40:4,23;41:24;42:18,     messages (2)                 108:10;111:5;120:19;       116:11,20;117:5,10;         11,25;54:21;55:5,14;
 19;43:21,25;44:3,5,25;     49:14;135:2                136:22                     118:12,14,21                56:25;57:10,17,24;
 45:5,7;122:12;134:4      Metroparks (7)             morning (3)                night (2)                    58:8;60:7;62:12;63:10;
means (4)                   14:5,13,18,25;15:24;       130:10;131:11;132:2        49:18;50:24                 64:3;66:3,7,13;67:1;
 39:2;40:14;54:8;           16:11;20:6               most (1)                   ninja (1)                     68:20;73:3,6,18,20;
 55:25                    Michael (1)                  85:18                      133:24                      74:5;75:12;79:2;90:5;
meant (4)                   4:10                     mouth (1)                  nod (1)                       91:8;94:23;101:15;
 39:17;54:10;84:23;       mid (1)                      74:6                       108:10                      102:24;109:19;110:6,
 127:7                      7:17                     moving (2)                 None (1)                      19;122:4;124:19;
Mecca (3)                 middle (17)                  6:23;90:15                 95:23                       129:12;131:22;133:2;
 38:15;44:8;63:12           38:4;48:24;51:4;         much (4)                   Nonstop (1)                   136:11;138:2
Medal (10)                  53:14;60:23;61:19;         8:19;60:25;81:23;          130:15                   objections (7)
 22:23,24;23:2,7,8,11,      62:9,20;63:3;64:1,4,7,     108:24                   NOTARY (2)                    32:22;33:4,9;50:2,4,
 14,15,19,24                19;90:4;133:9;138:22;    multiple (10)                31:2;49:7                   10,16
media (8)                   139:5                      42:18;43:18,21,25;       notes (1)                  obviously (1)
 67:5,12,14;68:8;         might (3)                    44:3,5,25;45:4;79:19;      140:17                      82:9
 104:19;105:13,17;          57:8;64:18;123:13          86:13                    notice (9)                 occasion (1)
 136:13                   military (14)              Muslim (6)                   31:14,19;32:4,13;           77:5
medical (2)                 5:15,23;22:3,12;           38:18,21,21;42:22;         87:10;93:18,20;94:6;     occur (4)
 82:17;120:9                38:4;39:19,20;40:2;        63:1;64:2                  121:5                       14:23;46:8,10;99:23
Medina (2)                  129:9;130:5;131:12;      myself (4)                 notices (1)                occurred (11)
 100:7;101:18               138:6,18;139:21            43:4;104:5;105:15;         138:5                       25:11,21;26:17;
meeting (3)               mimicked (1)                 135:18                   notifying (1)                 27:20,21;47:13;48:5;
 89:1;99:16;100:1           82:17                                                 83:7                        58:18;67:11;68:6;
meetings (2)              mind (1)                              N               November (1)                  77:20
 99:10;102:21               91:16                                                 14:24                    occurring (2)
member (11)               Mine (1)                   Nam (1)                    nowhere (2)                   79:5;136:1
 30:25;97:7;98:21;          51:23                      131:11                     34:6;80:7                October (5)
 99:18;100:7;109:5;       minimum (4)                name (6)                   nukka (4)                     6:12;27:21;58:20;
 112:12,13;115:10;          83:23;86:7,23;87:5         4:10;5:3;12:2,2;           133:20,24;134:1,5           80:17;82:1
 117:15;131:24            minutes (3)                  114:19;138:9             n-u-k-k-a (1)              off (30)
members (11)                16:5;45:2;105:21         names (3)                    133:20                      4:19;8:23;35:3;52:1;
 23:10;39:20;40:1;        misinformation (1)           108:19,20;138:12         numeral (1)                   56:15;64:5;70:20,22;
 103:10,12,18,22;           107:3                    National (3)                 90:16                       71:1,8,13,22;72:23;
 105:16,16;115:14;        miss (1)                     23:6,8,15                numerous (3)                  73:5,8,25;74:14;81:2,
 131:12                     81:20                    nature (2)                   67:12;78:6;103:14           25;90:18;91:15,20;
memory (1)                missing (1)                  45:8;87:22               N-word (29)                   95:9;96:22;106:15,20;
 48:3                       107:14                   necessarily (1)              66:23;67:3;70:14;           131:9,10;140:11,20
men (3)                   mission (1)                  139:25                     71:13,22;72:16;73:1,5,   off-duty (1)
 60:23;61:19;75:9           88:2                     need (5)                     25;74:15;75:1;96:21;        75:1
mental (2)                mistake (3)                  20:14;40:17;71:19;         103:8,14,16,21;104:2,    offended (1)
 120:4,8                    105:3,7,10                 84:23;117:25               12,17,21;106:11;107:4,      126:16
mercy (1)                 mistaken (2)               needs (1)                    7,13;111:4,10,20;        offense (8)
 130:13                     104:24;106:9               124:3                      112:8;113:24                29:22;30:8,13;83:19,
mere (1)                  mistakenly (1)             negative (2)                                             19,24;86:9;87:4

Min-U-Script®                        FINCUN-MANCINI -- THE COURT REPORTERS                                       (8) mean - offense
                                                 (216) 696-2272
             Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 46 of 51. PageID #: 141
Aaron Petitt, et al. v.                                                                                              Aaron Petitt
City of Cleveland                                                                                                January 17, 2019

offenses (8)                online (11)                 107:12                   24:12;28:16;64:1;        personally (1)
   85:4,12,14,23;86:4,        6:2;11:24;12:6;13:7;    outline (1)                111:11;135:25;139:21,      91:13
   16,19,22                   14:20,21;18:6,7;19:4;     27:17                    24                       personnel (1)
offensive (16)                40:13,21                outside (8)              partial (2)                  90:20
   44:15,16;121:4,6;        only (8)                    14:1;43:6;91:5;97:6;     107:9;132:18             persons (12)
   122:1,3;123:24;            10:19;22:14;38:14;        99:4,18;100:25;128:17  participation (1)            38:5;42:22,22;62:22,
   124:17;125:1,15,21;        77:23;105:15;121:21;    over (11)                  24:1                       25;64:8;88:17,18,22;
   128:7,8;129:16;            135:4,9                   4:25;65:17;100:4;      particular (6)               91:2;137:3;138:17
   136:19;137:5             open (3)                    103:7,25;119:13;         24:1;85:11;96:23;        pertain (1)
offer (4)                     12:9,19;13:11             129:9,17;130:5,23;       105:2;121:18;137:1         129:5
   16:11;69:1;70:6;         operational (1)             140:16                 particulars (1)            pertaining (1)
   96:17                      22:16                   overall (1)                135:21                     99:12
offered (1)                 operations (2)              117:23                 partner (1)                PETITT (10)
   83:1                       22:13;131:24            overseas (8)               103:8                      4:4;5:4,5;75:7;76:6;
offering (1)                opinion (27)                9:2;22:14;37:20;       parts (3)                    104:3;112:20,21;
   74:9                       71:6,12,16,18;72:1,       38:1,13;39:4,13;44:9     104:22;139:13,19           114:20;115:6
offhand (1)                   2;73:10,11,15,19,21,    overt (1)                party (6)                  phase (1)
   18:13                      23;74:9,13,18,22,24;      109:10                   90:7;103:17;106:7;         102:5
officer (62)                  82:4;91:4,10;92:9;      Overtime (8)               128:10,18;135:13         Phoenix (1)
   6:19,21;10:1;25:2,6;       93:2,3;97:2;121:17;       117:12,14,21,22;       passed (1)                   6:3
   48:22;49:17;51:10,15;      136:12,15                 118:1,3,16;119:7         37:17                    phone (17)
   52:21;53:4,8,8;58:2,3;   opinions (1)              Owens (4)                past (2)                     14:16,22;15:18;16:7;
   59:11;60:18;62:14,19;      137:1                     19:1,15;20:1,5           78:8;128:11                17:4,12;46:24,25;47:2,
   66:22;67:2,3,24;68:3;    opportunities (2)         own (3)                  Patrol (6)                   6,18;76:20;77:7;100:4;
   69:7;70:11,17,19,24;       107:18;117:13             103:22;109:8;113:1       6:19,21;9:25;14:7;         105:25;106:2,5
   71:21;72:18,21;73:24;    opportunity (3)                                      37:24;103:9              photo (1)
   74:14;75:1,25;76:6,9,      33:23,25;93:24                     P             pay (8)                      67:18
   20;77:4,7;78:19;80:2,    opposition (1)                                       13:3,23;86:11,24;        photograph (11)
   8;83:14;84:7;85:10;        83:1                    packet (2)                 87:6;117:6,7;119:6         49:11,14;66:21,21;
   94:20;96:21;100:7;       order (3)                   27:7;101:1             people (45)                  67:7,15;68:2,23;69:11,
   101:18;103:7,14,15;        25:17;76:4;87:14        Packing (1)                23:16;39:20;40:1;          15;70:10
   104:2,3;105:12;108:1;    ordered (1)                 51:9                     44:7,15;51:4;56:20;      photographs (2)
   110:2;123:5;125:17;        78:24                   Page (11)                  57:8,11,13,14,18;58:4,     69:5;131:17
   137:7                    orders (6)                  21:5;22:18;24:24;        5;62:21;64:18;72:7;      photos (2)
officer/park (1)              78:23;80:21;81:4;         28:1;37:1;66:19;75:20;   79:16;88:8;103:12,15,      132:10;133:5
   14:7                       84:4;120:14;121:20        83:13;88:2;90:15;        24;106:6;107:20,20,23,   phrase (11)
officers (12)               ordinary (1)                130:8                    23;108:8,16,16,21;         58:19;73:13;92:23;
   52:9;78:6,9;80:15;         79:22                   pages (1)                  109:21;110:10,17;          111:3,15;112:5;113:8;
   107:24,25;108:5,14;      organization (1)            84:18                    111:9,20;123:12,13;        114:4;124:24;137:1,23
   121:14;124:1;136:24;       17:23                   paid (2)                   134:14;135:5,11,11;      phraseology (1)
   137:16                   origin (1)                  8:3,19                   136:19;138:11,13           101:13
official (3)                  67:6                    paper (1)                per (2)                    phrases (2)
   52:23;57:22;70:3         others (2)                  26:19                    122:2,5                    94:19;139:4
oftentimes (1)                52:13;96:16             paperwork (1)            perceive (1)               phrasing (1)
   103:8                    Otherwise (2)               138:5                    137:11                     41:5
Ohio (1)                      10:22;50:9              Parachutist (1)          perceived (2)              physical (3)
   138:24                   ours (1)                    24:21                    111:1,25                   56:23;82:9;110:4
old (1)                       51:19                   Paragraph (14)           perform (1)                physically (1)
   46:25                    ourselves (1)               21:5;22:19;24:25;        23:11                      81:16
once (2)                      89:17                     36:25;65:15;66:19;     performed (1)              picture (3)
   37:16,16                 out (17)                    69:4;70:1,7,13;75:5,     66:17                      67:2,23;132:3
one (33)                      6:11;10:20;12:7;          20;76:3;83:12          perhaps (1)                pictures (2)
   21:12;24:9;35:22;          24:23;40:14;51:16;      paraphrasing (1)           110:14                     129:6;131:8
   36:2;51:20;52:2,7;         56:24;68:14;77:14;        93:15                  period (3)                 Pike (30)
   53:7;58:2;68:21;72:1;      79:22;94:4;96:8;        Pardon (1)                 10:19;15:7;128:9           4:9,10;16:16;26:23;
   74:3,25;80:11;86:22;       118:23;130:15;132:25;     102:10                 permission (1)               29:4;31:3,25;32:19,25;
   91:10;97:2;101:18;         135:15,20               paren (1)                  118:7                      33:6;35:8;48:10,14;
   105:11;108:9;111:5;      outcome (2)                 83:18                  person (11)                  49:3,25;50:4,8,16;
   117:24;124:15,17,23;       92:9;96:6               parents' (1)               39:7;44:6,7;73:4;          51:21;52:4;75:13;
  128:22;130:4,11,14,19;    outlet (1)                  103:18                   90:9;117:24;122:24;        84:13;91:25;98:3,14,
   131:1,9;139:24             68:9                    Park (1)                   125:4;137:3;138:9,17       17;129:20;140:5,9,16
ones (1)                    outlets (4)                 115:1                  personal (3)               place (1)
   118:4                      67:5;105:13,17;         part (7)                   7:16;61:21;137:24          87:15

Min-U-Script®                          FINCUN-MANCINI -- THE COURT REPORTERS                                    (9) offenses - place
                                                   (216) 696-2272
             Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 47 of 51. PageID #: 142
Aaron Petitt, et al. v.                                                                                                Aaron Petitt
City of Cleveland                                                                                                  January 17, 2019

places (1)                  possible (13)                58:18;78:20                55:17,18,23              9:16
  6:1                         41:22;45:9,10;           PROCEEDINGS (5)            qualifier (1)            reason (15)
Plaintiff (2)                 109:15,20,22,25;110:1,     4:1;70:21;79:9;            97:17                    13:16;16:19;18:19;
  75:6;76:5                   8,16,21,23;136:21          99:21;102:22             qualifying (1)             19:12;29:24;30:7;
planes (4)                  Possibly (2)               process (17)                 54:15                    36:20;66:15;77:16;
  24:23;129:9,18;             75:16;139:2                11:22;36:19;92:10;       quality (1)                78:13;84:1;90:7;
  130:5                     posted (4)                   93:5;95:12,16;101:25;      118:25                   109:20;132:9;133:17
play (1)                      67:23;131:5;132:10;        102:3,17,19,21;108:23;   quantify (2)             reasonably (2)
  131:10                      133:4                      117:2;120:3;127:2;         107:19;108:12            90:19;91:1
Please (14)                 posters (8)                  128:2;138:1              quicker (1)              reasons (1)
  35:2;38:25;45:17;           129:6,8,16,25;130:1,     processes (1)                44:19                    77:23
  48:4;51:2;54:5;55:20;       5;131:4,11                 11:9                     quote (5)                recall (45)
  60:16;83:9;84:13,17;      potential (4)              professional (3)             53:14;62:20;63:23;       7:1;10:13;15:4,21,
  95:20;113:6;125:9           28:11;52:24;53:10;         25:4,5;120:10              66:23;82:17              22;16:1;20:12;21:13;
pm (1)                        58:4                     progressed (1)                                        23:3,5,7;25:12,15,22;
  140:22                    predisciplinary (5)          10:11                                R              26:4,9,10;35:16;36:1,4,
point (9)                     27:15;30:18,21;          proper (5)                                            8,9,15;43:13,14,16;
  6:16,23;69:18;98:4;         31:11;33:15                50:2;81:12;82:6,22;      race (2)                   47:12;49:2;52:12;65:7;
  124:13;126:19,21,23;      prefaced (1)                 87:3                       107:25;108:3             67:9;68:7;79:10;81:13;
  127:15                      62:16                    properly (1)               racism (2)                 87:17;95:9;99:14;
Police (71)                 prejudice (1)                108:12                     104:12;112:23            100:11,14;101:12,16,
  5:23;6:14,24;7:5;           88:9                     protection (1)             racist (12)                19;106:15;128:25;
  8:11,16;9:15,24;10:12;    presence (2)                 7:17                       103:16,21;104:2;         132:20
  14:2;25:2,6;28:12,20;       97:7;99:18               Protective (1)               111:25;112:2,4,7;      receive (24)
  35:19;52:23,24;53:4,8,    present (11)                 11:7                       113:3,14,15,20;114:16    12:12,22;13:13,17;
  8,10;57:23,25;58:2,3,7,     65:22;66:9;97:12,14;     provide (2)                raises (1)                 16:11,20,22;17:1,3,6;
  14,24;59:4,16;64:12,        98:10,11,20,23,24;         33:23;34:4                 98:3                     18:15;19:9,14,19;
  22,23;65:2;69:7;70:11,      105:12;139:6             provided (2)               range (2)                  23:11;26:1;27:14;
  24;71:21;72:18,21;        presented (1)                7:16;33:18                 37:14;86:2               31:19;102:9,11;117:1,
  75:18;78:23;79:15;          127:14                   provides (1)               Ranger (7)                 21,25;118:6
  80:21;81:4;82:5;84:4,     presently (1)                85:9                       5:19,20;14:7;24:11,    received (25)
  7;85:9;87:14;88:3;          46:21                    provision (1)                16,19;37:18              9:1;11:20;15:1,2,5,
  90:20;91:2;94:19;         preserved (1)                117:20                   Rangers (1)                12;19:17;25:7;27:7,12;
  103:15;104:2;109:6,8;       50:17                    provisions (1)               24:13                    30:16,17;31:13,20;
  110:2;115:11,14;          presided (1)                 94:2                     ranges (2)                 32:7,13;62:6,14,16,18;
  117:16,21;119:21;           119:13                   public (6)                   21:8,9                   97:3;99:24;101:1;
  123:5;125:22,24;          president (2)                89:19;90:21;135:15,      ranging (1)                116:7;118:16
  136:23;137:6,15,20          101:3;105:18               22;136:10;137:10           37:22                  receiving (3)
policies (2)                pretty (1)                 publication (4)            rank (2)                   15:6;87:5;108:24
  120:14;121:20               60:25                      67:11;68:6,14;77:13        6:16,17                recess (3)
policy (4)                  prevent (2)                publications (3)           Rarely (2)                 35:5;91:22;140:13
  80:21;87:14,18;             136:1,9                    106:10,13,22               117:17,19              recognize (5)
  136:23                    previously (2)             published (3)              rate (1)                   20:21;27:4;49:11,13;
poor (1)                      128:4,4                    67:4,7;68:2                13:3                     103:13
  108:25                    print (1)                  punishment (2)             rationale (1)            recognized (1)
portion (1)                   12:6                       76:15;87:12                110:21                   22:25
  89:17                     prior (3)                  purpose (1)                read (15)                recollection (11)
position (35)                 94:6,17;118:6              30:20                      31:25;32:2;45:18,19;     26:8,17;34:16;35:22,
  12:19;13:4,11;16:20,      probably (2)               pursuant (3)                 50:19;51:2;56:21;61:5;   23;48:4,11,18,20;86:2;
  23;17:1,7;18:2;19:6,        4:10;139:18                78:19;80:20;101:22         72:13;83:20;88:7,12;     114:7
  16,25;20:1;70:15;74:1,    probe (1)                  purview (1)                  90:21;109:15;140:19    recommendation (3)
  3,19,25;75:3;100:9,11;      48:3                       35:18                    reading (3)                83:14;127:20;129:15
  116:5;118:24;123:5,       problem (12)               put (9)                      48:16;55:1;61:13       recommended (1)
  14,17,25;124:3,8;           54:2,8,19;55:3,4,11;       31:14;32:4;68:14;        realize (1)                23:2
  125:3,6,15,22;126:10,       56:23;88:16,25;110:2;      77:14;93:18,19;103:6;      92:8                   record (13)
  13,14                       111:3,16                   118:3;122:7              really (5)                 4:2,25;5:3;25:4;35:3,
positions (8)               procedure (1)              putting (5)                  32:11;40:12;132:19;      7;51:2;61:5;91:20,24;
  11:6;12:9,10;20:10;         95:12                      4:24;8:13;74:6;            136:22;137:25            140:11,15,20
  116:8,10,25;118:9         procedures (2)               92:20;93:1               realtor (1)              records (3)
possess (1)                   36:9;90:16                                            17:23                    35:17;64:22,23
  68:4                      proceed (1)                           Q               Realty (1)               recruiting (1)
possession (1)                15:18                                                 17:25                    12:10
  46:21                     proceeding (2)             qualification (3)          reapply (1)              redaction (1)

Min-U-Script®                          FINCUN-MANCINI -- THE COURT REPORTERS                                  (10) places - redaction
                                                   (216) 696-2272
             Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 48 of 51. PageID #: 143
Aaron Petitt, et al. v.                                                                                                 Aaron Petitt
City of Cleveland                                                                                                   January 17, 2019

  105:1                      137:25                      22;92:2,3,10;94:16;        24;97:1;98:25;99:17;     scheduled (1)
redeployed (1)             religion (1)                  96:14,18,20;101:22;        101:4;109:24;110:7,         117:22
  22:5                       63:6                        107:3;111:21,22;           12,14;114:1;116:25;      school (13)
re-enlisted (1)            remainder (3)                 112:10;115:5;116:5;        118:14;123:9;124:20,        5:9,12,17,18,25;6:6;
  22:1                       10:18;84:23,24              125:7;127:1,3,5;           25;126:25;127:7,12,16,      24:17,18;129:2,7;
refer (12)                 remains (1)                   132:21;135:1,14;           25;128:2,10;130:4,19;       131:5,14,23
  38:4;39:10,12;42:21;       132:25                      137:22                     132:9;133:1;134:17;      Scrolling (1)
  63:20;64:7,11;104:20;    remarks (1)                respectful (1)                136:5,15,17,22;139:2,       24:24
  133:8;135:5,9,10           28:10                       88:22                      14,19;140:1,3,3,5,7      se (2)
referenced (1)             remember (4)               respects (1)                River (1)                     122:2,5
  62:10                      34:20;101:4;129:13;         40:15                      116:1                    Sean (2)
referencing (1)              138:12                   respond (5)                 Road (1)                      48:22;51:7
  28:11                    repeat (4)                    4:17;33:25;53:3;           114:24                   search (2)
referred (3)                 31:23;76:2;111:5;           75:18;93:24              Robin (1)                     104:6,6
  22:19;60:12;64:21          135:7                    responding (1)                131:10                   Second (9)
referring (6)              repeatedly (1)                75:8                     Rocky (1)                     10:15,16,20;21:17;
  37:14;63:18;88:18;         66:22                    responds (2)                  116:1                       22:8;28:1;34:24;83:12;
  90:3;130:2;134:14        rephrase (5)                  51:10,15                 roll (1)                      130:11
refers (1)                   38:25;45:17;63:19;       response (5)                  80:25                    secondary (1)
  38:21                      71:19;80:3                  12:12;51:8,13;57:22;     Roman (1)                     35:14
refreshed (1)              replied (1)                   133:4                      90:16                    security (6)
  86:1                       34:11                    rest (1)                    room (2)                      7:6,14,16;11:7;18:3;
regard (16)                representation (3)            104:11                     97:24;132:8                 19:8
  12:25;26:2;28:1;           50:23;89:12;105:19       restrain (1)                roster (1)                 seeking (1)
  29:18;30:3;40:9;52:23;   representing (3)              81:16                      118:6                       136:1
  53:9;68:13;86:2,13;        98:4,11,23               restroom (1)                rough (1)                  seems (1)
  95:13;107:15;108:2;      reputation (5)                35:1                       48:20                       132:3
  120:10;135:17              77:21;107:17;114:3,      result (12)                 roughly (1)                selected (5)
regarding (19)               8,16                        27:19;60:6;81:15;          25:3                        19:18,24;37:18;
  13:14,21;19:16;20:1;     reputational (1)              87:12,16;94:12;          round (1)                     116:17;118:22
  22:20;28:21;36:6,19;       76:4                        107:12;116:6;117:1;        37:10                    send (1)
  49:23;50:13;54:15;       request (3)                   119:10,19;120:2          route (1)                     55:6
  58:21;71:17;87:10;         58:10;62:18,18           resulted (3)                  51:5                     sending (1)
  99:10;100:21;101:21;     requesting (3)                87:5;117:5;119:6         rubble (1)                    54:23
  102:21,22                  53:9;58:3,12             results (7)                   132:25                   senior (2)
regards (4)                required (2)                  60:2,8;61:10;93:12;      rule (3)                      5:15,17
  9:10;25:5;107:16;          78:4;84:7                   102:9,11;104:6             95:11;124:15,23          sensitivity (5)
  128:23                   reread (2)                 retire (1)                  rules (9)                     78:3,4,10,18,25
Regiment (1)                 36:11;125:8                 9:18                       4:16;28:20;71:14;        sent (4)
  5:20                     research (9)               retraction (2)                94:2,6,10,25;95:4,12        10:16;55:8,8;78:2
regulations (2)              40:10,22;43:9;59:5;         105:1;106:24             run (3)                    separate (7)
  28:21;94:7                 60:21;61:17;65:14,23;    return (2)                    21:2;22:21;98:17            7:25;11:8;78:4,18;
reiteration (1)              66:11                       9:17;22:15                                             80:4,14,15
  29:11                    reservations (1)           returned (4)                           S               serious (1)
Related (3)                  110:4                       8:15;9:15;10:17;                                       85:17
  65:2;100:17;120:6        reserved (1)                  11:2                     same (17)                  serve (1)
relates (4)                  50:5                     review (2)                    11:11,17;13:7,23;           23:16
  28:8;100:19;121:10;      resigned (1)                  49:8;119:15                14:10;19:3;76:14,18,     served (3)
  124:21                     9:22                     Ribbon (1)                    18;78:1,2;79:5,12,24;       5:20;6:8;25:1
relating (1)               respect (74)                  24:7                       81:10;89:4;133:17        service (8)
  108:3                      11:15;12:13;13:6;        rid (2)                     Saudi (1)                     5:22;23:6,8,9,11,15,
relation (1)                 14:22;15:18;19:10;          47:2,18                    63:8                        22;24:7
  111:2                      22:22;23:6,14;27:8;      right (83)                  saw (3)                    services (2)
relative (1)                 29:13;30:12;32:5;           4:16;8:3,5,19;9:11;        103:20;113:21;              23:21;118:10
  36:10                      33:16;34:7,10;36:5,13,      20:20;24:24;30:15;         131:13                   set (4)
relatives (2)                16;39:17;40:16;41:9;        31:9,13;34:25;36:18,     saying (16)                   117:22;118:4;128:6,
  115:13,16                  42:15;46:18;50:17;          23;39:16;42:2;43:21;       19:17;35:21,23;36:3;        8
released (6)                 53:14;56:4;58:17,18,        46:1,11;52:5,20;62:1;      39:18;44:22;72:9;        seven (6)
  66:20;67:18;68:23;         24;60:13;67:19;68:18;       64:7;69:15,17,20;          77:15;112:3;113:5;          11:14;14:9;18:5;
  69:11,14;104:23            71:3;73:17;75:25;79:4;      72:10;74:4;79:4,24;        121:16;122:2,20;            20:7;21:20;86:10
releasing (2)                80:17;81:10,15;82:1,        80:23;82:19;83:5;85:9,     123:9;124:10;133:12      several (4)
  69:5;70:9                  11,21;83:3,5;87:24;         18;92:18,20;93:16,18,    schedule (1)                  27:23;67:5;79:8;
relevant (1)                 88:5,14,19,21;89:16,        21,23,25;94:4,7;95:3,      79:19                       102:17

Min-U-Script®                         FINCUN-MANCINI -- THE COURT REPORTERS                                  (11) redeployed - several
                                                  (216) 696-2272
             Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 49 of 51. PageID #: 144
Aaron Petitt, et al. v.                                                                                                 Aaron Petitt
City of Cleveland                                                                                                   January 17, 2019

severely (1)                22:24;46:6;53:20;        speculating (1)                6:21;12:9,10,19;         sure (39)
   96:16                    54:8;55:4,7,10,12;          121:15                      13:11;15:14;19:21;         8:12;9:5;12:11;
severity (1)                71:1;72:15;73:11;89:5;   speech (3)                     22:3;32:3;46:21,25;        15:15;19:20;23:12;
   29:19                    124:6;125:23;126:11,        72:9;90:17;129:4            54:4;89:14;102:3;          25:20;30:2,24;31:22,
Short (3)                   16;137:10                spelled (2)                    114:21;115:9;123:25;       24;32:3,4,12;39:1;
   35:5;91:22;140:13      someone's (1)                 94:3;96:8                   125:13,16                  42:20;45:18,21;47:23;
Shortly (1)                 70:22                    spoke (1)                   stop (5)                      50:22;55:15,21;56:19;
   99:24                  Sometime (1)                  15:23                       28:17;51:3;81:13,15;       59:11;60:17;63:20;
show (4)                    15:4                     spoken (1)                     135:19                     71:21;76:3;79:7;80:4;
   20:20;31:6;132:11;     Sometimes (2)                 100:24                   stopped (2)                   83:10;88:23;111:6;
   133:6                    118:10;140:2             spots (1)                      9:8,11                     124:21;132:5,22;
shows (1)                 somewhat (1)                  119:2                    story (3)                     134:12,21;135:8
   104:6                    88:24                    stand (1)                      33:23;127:9,15           surfaced (2)
side (5)                  Somewhere (1)                 11:25                    strike (8)                    108:23;124:11
   33:23;92:21,22;93:3;     47:7                     standard (2)                   11:21;44:11;60:10;       surprised (1)
   127:9                  soon (3)                      116:14;128:8                61:3;75:22;90:14;92:1;     94:14
sides (1)                   51:9;130:15,17           standards (3)                  116:3                    surrounding (1)
   127:14                 sophomore (2)                 89:18,23;137:17          strip (1)                     96:23
sign (1)                    131:13,23                standing (4)                   75:9                     suspect (2)
   118:20                 sorry (34)                    69:6,12;70:1,10          structure (1)                 81:17;82:11
Signature (1)               6:18;9:10;27:9;31:3,     stands (1)                     13:23                    suspended (4)
   140:23                   21;32:11;36:14;45:20;       73:21                    study (1)                     26:1;85:6;129:13,14
sign-off (1)                47:22;50:21;51:11;       Stark (7)                      65:14                    suspension (9)
   118:5                    55:20,22;63:18;68:21;       17:21,22;18:10,16,       subduing (1)                  83:8,18;86:10,24;
similar (2)                 71:19;76:2;91:15;           22,24;20:5                  82:11                      87:6;104:9,10;119:19;
   23:14;78:5               92:25;93:8;95:7;         start (3)                   subject (7)                   120:3
simply (1)                  102:25;107:15;111:3,        9:11;76:20;105:24           37:25;46:20;47:25;       sworn (1)
   107:25                   5;115:1,3,22;117:18;     started (2)                    70:20;71:16;100:16;        4:5
singular (2)                119:24;126:8,22;            5:25;132:6                  125:2                    symbol (2)
   75:6;87:11               129:25;135:7             starting (1)                subjects (1)                  60:23;61:18
sister (1)                sort (4)                      5:9                         37:15
   132:15                   120:8;124:9,10;          state (8)                   submit (1)                             T
sit (9)                     128:5                       5:3;6:1;7:7,8,13,25;        9:17
   33:9,10;69:23;70:5;    sought (1)                    8:2;120:21               submitted (3)               Tab (1)
   114:1;124:9;125:10,      105:1                    stated (5)                     12:6;14:18;18:17            24:11
   12;138:16              source (4)                    64:4;89:10;92:16;        substance (1)               table (3)
situation (1)               67:13;105:23;107:1,         96:10;125:6                 16:1                        84:18;85:3;86:7
   124:5                    2                        statement (19)              successful (1)              tactics (1)
situations (1)            speak (2)                     34:12,17;54:3,6;            136:5                       36:7
   74:17                    38:17;89:5                  56:4;57:3,15,20;61:4;    sudden (1)                  talk (6)
six (9)                   Speaking (5)                  70:11;72:24,25;74:1,7,      108:9                       4:25;15:16,20;25:1;
   21:14;83:7,18;84:2;      32:21;33:4;89:4;            24;75:3;88:2;89:12;      suffer (1)                     55:16;113:1
   86:10,23;87:6;104:9;     133:13,18                   104:24                      132:17                   talked (1)
   119:18                 special (3)                statements (2)              suffered (3)                   93:9
slang (2)                   22:13;131:2,24              106:14,17                   81:17;82:13;120:4        talking (13)
   38:4;134:1             specialized (1)            states (9)                  summer (1)                     8:10;15:7;41:1,3;
slogans (1)                 116:18                      22:9,20,22;24:6;            11:18                       48:9;76:9;89:1;92:4;
   131:9                  specific (5)                  60:18;61:14;86:10;       superman (1)                   103:11;116:10;122:7;
slur (4)                    15:10;105:11;               138:22;139:17               130:20                      123:10,23
   41:15;42:21;60:5,14      109:10;110:10;120:19     stating (6)                 support (7)                 Talks (1)
small (2)                 specifically (1)              15:2;50:1;57:25;            37:6;69:19;70:7;            21:5
   38:15;82:14              24:4                        61:22;74:19,21              77:19;109:11;132:11;     target (1)
SOC (9)                   specification (14)         status (2)                     133:6                       132:4
   11:5,13,23,25;12:2,      28:8,14,19;29:18,20;        60:23;61:18              supported (1)               taser (1)
   14,23;13:21;20:6         30:3,5,12;34:8,8,10;     stay (1)                       127:11                      35:25
society (1)                 58:21;83:3;100:17           10:7                     supports (1)                tattoos (3)
   138:21                 specifications (8)         stayed (3)                     36:19                       28:22;58:22;80:20
somebody (7)                27:9,18;28:2,5;             10:7;22:1,11             suppose (1)                 taught (5)
   39:13,24;53:24;55:1,     29:11,15;59:1;119:20     stemming (1)                   13:4                        39:9;40:6,19;41:5,25
   15;77:3;133:19         specify (1)                   37:9                     supposed (1)                tear (1)
somehow (1)                 121:13                   step (1)                       80:23                       82:14
   103:3                  speculate (1)                 102:17                   supposedly (1)              TECHNICIAN (8)
someone (17)                26:21                    still (19)                     85:8                        4:2;35:3,6;91:20,23;

Min-U-Script®                        FINCUN-MANCINI -- THE COURT REPORTERS                            (12) severely - TECHNICIAN
                                                 (216) 696-2272
             Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 50 of 51. PageID #: 145
Aaron Petitt, et al. v.                                                                                                    Aaron Petitt
City of Cleveland                                                                                                      January 17, 2019

   140:11,14,20              though (2)                  treated (3)                   119:22                     59:22;88:17;89:1;
techniques (5)                  49:21;137:9                 96:15;109:12;111:1       unacceptable (2)             103:12;111:4,16,17;
   28:15;81:13;82:7,23;      threat (2)                  treating (5)                  90:12;121:14               112:5;113:9;118:20;
   87:4                         7:17;19:8                   88:17;108:21;            unambiguously (1)            122:9,16,19;123:11;
telephone (1)                three (14)                     109:21;110:10,11           70:14                      124:8;125:1;131:18;
   15:6                         21:10,14,16;22:14;       treatment (2)               unauthorized (1)             132:24
ten (4)                         28:2,5,24;29:15;76:25;      108:25;120:9               35:14                    upon (9)
   16:5;25:3;26:5;              81:25;85:14;105:20;      tribal (1)                  uncle (9)                    34:11;61:2,4;64:18;
   79:14                        119:19;128:16               38:16                      112:18,19,21;113:1,        73:24;78:6;85:20;
tend (1)                     times (3)                   Tri-C (1)                     15,19,20;115:5,10          86:23;96:24
   90:19                        128:13,21;133:24            6:1                      under (21)                 usage (3)
term (109)                   today (12)                  tried (1)                     45:15;54:19;55:2,11;       41:16;44:8;139:12
   23:25;38:9,20;39:2,          4:11;28:9;69:1,23;          40:14                      56:7,17,22;71:22;        use (50)
   3,8,17;40:11,23;41:4,        70:5;88:15;89:14;91:1;   Triple (10)                   78:22;85:25;86:6,8;        28:15;35:1,25;47:14;
   14,16,18,23;42:2,9,18,       93:10;114:1;117:3;          8:4,7,14,20,25;9:4,9,      88:2;90:15;94:10;          55:10;58:19,20;64:17;
   21;43:10,11,17,25;           140:17                      12,25;11:2                 118:16;120:14;122:23;      70:13,19;71:9,21;72:4,
   44:2,14,16,25;45:3,3,4,   Todd (1)                    trouble (1)                   123:6,6;130:8              10;75:6;81:12;82:9,21;
   21;46:4;47:15;55:16,         65:23                       48:25                    undergo (1)                  87:3,10,15,20;91:17;
   17,23,24;56:10,13;        together (7)                true (14)                     78:19                      100:15;101:13;109:24;
   57:2;59:6,14,21;60:3,        4:24;69:6;76:13,19;         49:16;50:22;65:19;       understandable (1)           110:16;111:2,3,15;
   13,19,20,21,24;61:8,         77:1,16;78:25               66:6;68:17;69:2;70:11;     61:2                       112:11,14,22;113:7,11;
   12,15,16,17,20,24,25;     told (8)                       75:2;77:21;114:10,12;    understood (2)               114:3,8;121:14;
   63:20,25;64:11,17;           35:11;39:13,24;42:8;        120:11;121:20;130:22       38:12;39:3                 122:25;124:2,16;
   65:24;66:11;75:7;90:3;       43:5;113:10;138:9,18     trust (1)                   Unequivocally (1)            133:8,16,17,21;134:13;
   92:22;93:4;109:18,24;     took (2)                       89:19                      69:13                      136:8;138:7,10,19
   110:17;111:2,2,23;           81:2;82:1                truthful (1)                unfathomable (1)           used (70)
   112:4,11,14,22;113:2,     top (4)                        41:6                       138:25                     28:10;37:5,11,13,25;
   8,12,16,23;114:4,9,17;       56:15;95:9;106:15,       Try (8)                     unimaginable (1)             38:4,14;39:3;41:5,10,
   125:14;133:7,16,20,21,       20                          4:19,22;99:8;104:5,        138:25                     14;42:20;44:14;45:22;
   23;134:5,7,8,11,13,16,    tour (4)                       13,13;119:3;138:15       union (3)                    46:4;60:4,14,22,24;
   19,20,22,24;135:1,5,9,       21:7,15;22:7,8           trying (1)                    101:3;105:15;135:18        61:11,18,19;63:25;
   10;136:7,16;137:4;        tours (6)                      39:1                     union's (1)                  64:10,14,21,24;65:13;
   138:7,10                     5:21;6:8;21:6,11;        tune (8)                      97:24                      66:22;67:2;70:16,24;
terminology (4)                 22:2,4                      51:14;53:20;56:5;        unit (13)                    71:10;72:4,15;73:13;
   58:25,25;95:4;137:4       Towers (1)                     59:22;111:4,16;112:5;      22:13;31:1;116:11,         75:6;90:3,8;92:22,23;
terms (14)                      132:13                      113:8                      18,20;117:5,11;118:11,     93:4;94:20;95:4;96:21;
   26:19;44:8;78:22;         traded (1)                  tuning (3)                    11,12,15,17,21             103:16;104:20;108:6;
   86:6;87:16;90:8;94:10,       47:8                        56:24;88:16,25           United (4)                   111:9;112:4,8;113:23;
   19;101:23;133:18;         traffic (5)                 turn (2)                      22:20,22;24:6;             123:22;125:15,20,21;
   135:14;138:10,19;            28:17;81:13,15;             104:4;136:13               139:17                     134:3,6,11,16,19,24;
   139:4                        118:10;128:24            TV (4)                      units (4)                    135:1,5,9,10,22;
terrible (1)                 train (1)                      103:20;113:21,23;          22:12;117:22;118:8,        136:16;137:6;139:5
   72:3                         22:16                       131:13                     20                       uses (6)
Terrorism (1)                trained (4)                 Twin (1)                    universally (1)              67:3;72:21;73:25;
   23:18                        40:7,17,18;42:1             132:13                     70:14                      74:14;75:1;104:2
testified (3)                training (15)               two (15)                    University (1)             using (14)
   4:6;66:16;71:5               5:16;37:9,10,17,19,         4:15;11:8;15:8;            6:3                        36:6;71:3,13;73:4;
testify (1)                     21,24;38:12;42:13,16;       21:10;69:5;76:12,23;     Unless (1)                   94:9;103:8;104:16;
   97:13                        78:3,10,18,25;139:21        77:15,24;79:10,23;         99:4                       113:15;123:6;124:7;
testifying (1)               trainings (1)                  86:16;116:16;139:12,     unnamed (1)                  126:12,15;133:7;137:9
   4:18                         78:5                        13                         67:14                    usually (1)
testimony (5)                transcript (7)              two-part (1)                unquote (2)                  118:5
   34:16;69:1;70:6;             31:10;33:17;34:6;           123:1                      63:23;66:23
   96:17;111:6                  48:16;60:11;80:7;        type (7)                    unrelated (1)                         V
texted (2)                      119:15                      11:11;12:22;13:7,23;       78:10
   48:22;77:4                transcripts (1)                17:3;90:11;133:4         unsafe (1)                 valid (1)
theoretical (1)                 59:9                     types (6)                     36:7                       81:6
   126:7                     transferred (1)                48:24;51:4;53:15;        up (40)                    values (2)
thinking (1)                    118:14                      62:10,20;90:4              8:15;25:14;26:7,11,        88:2;89:21
   110:20                    Transferring (1)                                          14;32:5;35:13;36:6;      various (1)
Third (7)                       37:12                               U                  40:13;43:10,20;47:10,      108:2
   10:4,6,8,17,22;           treat (2)                                                 14;51:9,14;53:20,22,     varying (1)
   21:19;130:14                 88:8;108:15              ultimate (1)                  24;54:9;55:4,12;56:5;      85:7

Min-U-Script®                           FINCUN-MANCINI -- THE COURT REPORTERS                                   (13) techniques - varying
                                                    (216) 696-2272
             Case: 1:18-cv-01678-JG Doc #: 20 Filed: 01/28/19 51 of 51. PageID #: 146
Aaron Petitt, et al. v.                                                                                               Aaron Petitt
City of Cleveland                                                                                                 January 17, 2019

verbally (1)              week (1)                     115:25;118:1;133:17;     140:15,21,22
   4:17                     15:8                       134:15                 13 (1)                                  4
verbiage (2)              weeks (1)                  worked (4)                 8:17
   87:17;129:14             21:10                      7:12,22;39:21;         14 (1)                    40 (1)
Verizon (1)               weigh (1)                    103:24                   6:12                      70:13
   47:7                     85:8                     Workers (1)              17 (2)                    44 (1)
versus (2)                weren't (3)                  39:23                    5:14;37:11                75:5
   85:5;111:4               19:23;94:14;106:7        working (5)              19656 (1)                 45 (2)
vested (1)                what-if (2)                  8:24;9:8,12;52:9;        114:24                    75:20;76:3
   137:15                   123:2;124:4                53:17
via (2)                   What's (23)                world (3)                           2                            5
   62:7;92:24               16:16;20:3,20;26:10;       139:14,19,24
VIDEO (8)                   31:6;32:6;33:19;49:25;   write (1)                2 (4)                     5 (1)
   4:2;35:3,6;91:20,23;     53:20;66:25;69:7,7;        115:4                     28:14;30:4;34:8;          24:24
   140:11,14,20             75:23,23;85:2;86:6;      writing (1)                 100:17                 50/50 (4)
Viet (1)                    95:22;114:23;116:20;       131:19                 2003 (1)                     60:20;61:16;92:17;
   131:11                   130:8,8,11;139:24        written (7)                 6:7                       93:16
violations (1)            whatsoever (1)               11:22;14:20;19:15;     2007 (2)                  500 (1)
   86:13                    40:22                      64:14,24;130:9,11         6:13,23                   13:5
violence (2)              white (1)                  wrong (5)                2009 (2)
   110:5;119:2              95:1                       56:16;74:23;88:7;         35:24;36:11                          6
virtually (1)             whole (1)                    98:13;99:5             2011 (1)
   37:25                    38:19                                                7:3                    6 (1)
vocabulary (1)            wide (1)                              Y             2012 (2)                     37:1
   122:13                   37:14                                                8:16;9:24
volunteered (1)           Williams (3)               year (6)                 2013 (5)                                7
   132:24                   29:12;120:1;131:10         5:15,17,24;7:1;8:9;       8:10;9:24;10:8,12;
                          within (5)                   47:3                      35:11                  75th (1)
            W               32:15;35:17;49:14;       years (6)                2014 (2)                    5:20
                            116:8;138:18               4:15;21:10;25:3;          35:13;36:14
wages (2)                 without (8)                  79:14;108:8;116:17     2015 (3)                                9
  103:2,3                   65:14;86:10,24;87:6;     year-wise (1)               36:5,13,16
waiting (2)                 88:9;89:1;97:12;99:14      6:6                    2017 (5)                  9 (2)
  102:15;115:1            WITNESS (5)                                            27:20,21;48:6;80:17;      21:5;22:19
waived (3)                  51:22;52:1;99:2;                    Z                82:2                   9/11 (3)
  50:10,12;140:23           102:25;125:8                                      2018 (6)                     131:7;132:13,23
Walk (3)                  word (65)                  Zero (1)                    11:18;14:24;26:13,     9:54 (1)
  10:10;99:8;108:5          34:20,20;37:4,11,13,       132:24                    17;27:10;83:6             4:3
walking (3)                 19;45:11,15;46:14;                                24 (1)                    90 (4)
  103:11;109:7,8            52:7;55:10;56:9;65:13;              0                60:19                     8:23;10:16,19;81:24
War (1)                     70:16,23;71:3,10;72:3,                            27 (1)
  23:18                     10,16,21,25;73:13;       06 (1)                      82:1
wartime (2)                 75:6;87:11;93:15,16;       6:12                   27th (2)
  23:9,11                   121:1,3,5,18,21;122:3,                               48:6;58:20
water (2)                   7,11,12,16,20,25;                   1             28 (1)
  20:14;91:17               123:4,11,15,21;124:2,                                24:25
way (27)                    8,10,16,25;125:19,21,    1 (2)
  12:13;35:22;36:2;         25;126:6,9,9,16,21;         29:18;34:10                      3
  41:9;57:9;62:4;72:1;      127:7;128:6;130:16;      10 (1)
  74:3,13,25;89:3,4,14;     134:1;137:1,6,11,23,25      83:6                  3 (6)
  90:2;92:18;93:5,13;     wording (1)                10:31 (1)                   21:5;22:18;28:19;
  97:2;99:6;109:3,6;        95:4                        35:4                     30:12;34:8;88:2
  120:18,20;127:23;       words (13)                 10:37 (1)                30 (1)
  135:13;136:16;138:25      40:3;47:20,20;49:2;         35:7                     8:23
Wayne (1)                   74:6;94:19;108:2;        10th (1)                 32 (1)
  119:17                    120:21,25;121:8,11,12,      85:21                    36:25
ways (1)                    16                       11:37 (1)                36 (1)
  43:19                   word's (1)                    91:21                    65:15
website (3)                 139:11                   11:50 (1)                37 (1)
  68:9,11,13              work (16)                     91:24                    66:19
websites (5)                7:6,8,9;8:1;9:25;        12:48 (1)                38 (2)
  67:12,14,22;68:1;         11:11;22:2;81:20,20,        140:12                   70:1,7
  106:19                    25;83:18;107:21;         12:55 (3)

Min-U-Script®                        FINCUN-MANCINI -- THE COURT REPORTERS                                        (14) verbally - 90
                                                 (216) 696-2272
